 
EXHIBIT 10.6
 
EXECUTION COPY


ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT


This is an Assignment, Assumption and Recognition Agreement (the “Agreement”)
made as of the 27th day of September, 2011, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), U.S. Bank
National Association, a national banking association, not in its individual
capacity but solely as trustee (in such capacity, the “Trustee” or the
“Assignee”) under a Pooling and Servicing Agreement dated as of September 1,
2011 (the “Pooling Agreement”), and First Republic Bank, a California-chartered
bank (the “Bank”).


In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) now serviced by the Bank (together
with its successors and assigns, the “Servicer”) for Assignor and its successors
and assigns pursuant to the Flow Mortgage Loan Sale and Servicing Agreement
dated as of April 8, 2011, between DLJ Mortgage Capital, Inc. and the Bank, as
modified by the Assignment, Assumption and Recognition Agreement, dated as of
September 27, 2011 (the “DLJ AAR”), among DLJ Mortgage Capital, Inc., Redwood
Residential Acquisition Corporation and the Bank (the “Sale and Servicing
Agreement”) and the servicing thereof shall be subject to the terms of the Sale
and Servicing Agreement as modified or supplemented by this Agreement.
Capitalized terms used herein but not defined shall have the meanings ascribed
to them in the Sale and Servicing Agreement.  Assignor will sell the Mortgage
Loans to Depositor pursuant to a Mortgage Loan Purchase and Sale Agreement dated
the date hereof, and Depositor will sell the Mortgage Loans to Assignee pursuant
to the Pooling Agreement.


Assignment and Assumption


1.           Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the Sale and Servicing Agreement
to the extent relating to the Mortgage Loans, together with its obligations as
“Purchaser” (as such term is defined in the Sale and Servicing Agreement) to the
extent relating to the Mortgage Loans, and Depositor hereby accepts such
assignment from Assignor and assumes such obligations.


2.           Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the Sale and Servicing Agreement
to the extent relating to the Mortgage Loans, together with its obligations as
“Purchaser” (as such term is defined in the Sale and Servicing Agreement) to the
extent relating to the Mortgage Loans, and Assignee hereby accepts such
assignment from Depositor.


3.           Assignee agrees to be bound, as “Purchaser” (as such term is
defined in the Sale and Servicing Agreement), by all of the terms, covenants and
conditions of the Sale and Servicing Agreement relating to the Mortgage Loans,
and from and after the date hereof, Assignee assumes for the benefit of each of
Assignor, Depositor and the Bank all of Assignor's obligations as Purchaser
thereunder in respect of the Mortgage Loans.

 
 

--------------------------------------------------------------------------------

 


4.           The Bank hereby acknowledges the foregoing assignments and
assumptions and agrees that Assignee shall be the “Purchaser” under the Sale and
Servicing Agreement with respect to the Mortgage Loans.


Representations and Warranties


5.            Assignor warrants and represents to, and covenants with,
Depositor, Assignee and the Bank as of the date hereof that:


(a)           Attached hereto as Attachment 2 is a true and accurate copy of the
Sale and Servicing Agreement, which agreement is in full force and effect as of
the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;


(b)            Assignor is the lawful owner of its interests, rights and
obligations under the Sale and Servicing Agreement to the extent of the Mortgage
Loans, free and clear from any and all claims and encumbrances whatsoever, and
upon the transfer of such interests, rights and obligations to Assignee as
contemplated herein, Assignee shall have good title to all of Assignee's
interests, rights and obligations under the Sale and Servicing Agreement to the
extent of the Mortgage Loans, free and clear of all liens, claims and
encumbrances;


(c)            There are no offsets, counterclaims or other defenses available
to the Bank with respect to the Sale and Servicing Agreement;


(d)            Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Sale and
Servicing Agreement;


(e)            Assignor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of Assignor’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignor’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which Assignor is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Assignor or its property is
subject.  The execution, delivery and performance by Assignor of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on the part of Assignor.  This
Agreement has been duly executed and delivered by Assignor and, upon the due
authorization, execution and delivery by the other parties hereto, will
constitute the valid and legally binding obligation of Assignor enforceable
against Assignor in accordance with its terms except as enforceability may be
limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law; and

 
2

--------------------------------------------------------------------------------

 


(f)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.


6.           Depositor warrants and represents to, and covenants with, Assignor,
Assignee and the Bank that as of the date hereof:


(a)            Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;


(b)            Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of Depositor’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Depositor’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which Depositor is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Depositor or its property is
subject.  The execution, delivery and performance by Depositor of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on part of Depositor. This
Agreement has been duly executed and delivered by Depositor and, upon the due
authorization, execution and delivery by the other parties hereto, will
constitute the valid and legally binding obligation of Depositor enforceable
against Depositor in accordance with its terms except as enforceability may be
limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law; and


(c)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.


7.           Assignee warrants and represents to, and covenants with, Assignor,
Depositor and the Bank that as of the date hereof:

 
3

--------------------------------------------------------------------------------

 


(a)            Assignee is a national banking association duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization; and


(b)            Assignee has been directed to enter into this Agreement pursuant
to the provisions of the Pooling Agreement.  The execution, delivery and
performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.


8.            The Bank warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:


(a)            Attached hereto as Attachment 2 is a true and accurate copy of
the Sale and Servicing Agreement, which agreement is in full force and effect as
of the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;


(b)            The Bank is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to service the Mortgage Loans pursuant to the Sale and
Servicing Agreement and otherwise to perform its obligations under the Sale and
Servicing Agreement ;


(c)            The Bank has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of the Bank’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of the Bank’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which the Bank is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which the Bank or its property is
subject.  The execution, delivery and performance by the Bank of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on part of the Bank.  This
Agreement has been duly executed and delivered by the Bank and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of the Bank enforceable
against the Bank in accordance with its terms except as enforceability may be
limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law; and

 
4

--------------------------------------------------------------------------------

 


(d)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by the Bank in connection with the execution, delivery or performance by
the Bank of this Agreement, or the consummation by it of the transactions
contemplated hereby.


Restated Bank Representations and Warranties


9.  The Bank hereby restates to Depositor and Assignee (a) the representations
and warranties set forth in Subsection 7.01 of the Sale and Servicing Agreement
as of the related Closing Date and (b) the representations and warranties set
forth in Subsection 7.02 of the Sale and Servicing Agreement as of the date
hereof, as if such representations and warranties were set forth herein in full.


In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the Sale
and Servicing Agreement, subject to the rights of the Controlling Holder
pursuant to Section 13.


Repurchase by Assignor Upon Certain Breaches of Representations and Warranties


10.          (a)           Assignor hereby covenants and agrees that, if a
breach of any representation and warranty set forth in Subsection 7.01 of the
Sale and Servicing Agreement exists on the date hereof that materially and
adversely affects the value of any Mortgage Loan or the interest of Assignee in
any Mortgage Loan and such breach did not exist as of the Closing Date (as
defined in the Sale and Servicing Agreement) of that Mortgage Loan, Assignor
shall have a period of 60 days from the earlier of either discovery by or
receipt of written notice from Assignee to Assignor of such breach within which
to correct or cure such breach.  A breach of representations and warranties in
Subsections 7.01(h), (bb), and (vv) of the Sale and Servicing Agreement shall be
deemed to materially and adversely affect the value of the related Mortgage Loan
or the interest of the Assignee therein.  Assignor hereby covenants and agrees
that if any breach cannot be corrected or cured within such 60 day period, then
Assignor shall repurchase the related Mortgage Loan at the Repurchase Price not
later than 90 days after its discovery or receipt of notice of such breach by
wire transfer of immediately available funds to such account as Assignee shall
specify to Assignor.

 
5

--------------------------------------------------------------------------------

 

(b)           Assignor and Assignee agree that the resolution of any controversy
or claim arising out of or relating to an obligation or alleged obligation of
Assignor to repurchase a Mortgage Loan or Mortgage Loans pursuant to Section
10(a) above shall be by Arbitration administered by the American Arbitration
Association.  If any such controversy or claim has not been resolved to the
satisfaction of both Assignor and Assignee, either party may commence
Arbitration to resolve the dispute; provided that a party may commence
Arbitration with respect to one or more unresolved allegations only during the
months of January, April, July and October, and all matters with respect to
which Arbitration has been commenced in any such month shall be heard in a
single Arbitration in the immediately following month or as soon as practicable
thereafter; and provided further that if any Arbitration arising out of or
relating to an obligation or alleged obligation of the Bank to repurchase a
Mortgage Loan relating to the same representation and warranty has commenced and
is continuing, then such Arbitration shall be joined with the Arbitration
commenced hereunder; and provided further that if any Arbitration arising out of
or relating to an obligation or alleged obligation of DLJ Mortgage Capital, Inc.
to repurchase a Mortgage Loan pursuant to Section 7 of the DLJ AAR relating to
the same representation and warranty has commenced and is continuing, then such
Arbitration shall be joined with the Arbitration commenced hereunder.


(c)           To commence Arbitration, the moving party shall deliver written
notice to the other party that it has elected to pursue Arbitration in
accordance with this Section 10, provided that if Assignor has not responded to
Assignee's notification of a breach of a representation and warranty, Assignee
shall not commence Arbitration with respect to that breach before 60 days
following such notification in order to provide Assignor with an opportunity to
respond to such notification.  Within ten Business Days after a party has
provided notice that it has elected to pursue Arbitration, each party may submit
the names of one or more proposed Arbitrators to the other party in writing.  If
the parties have not agreed on the selection of an Arbitrator within five
Business Days after the first such submission, then the party commencing
Arbitration shall, within the next five Business Days, notify the American
Arbitration Association in San Francisco, California and request that it appoint
a single Arbitrator with experience in arbitrating disputes arising in the
financial services industry.


(d)           It is the intention of the parties that Arbitration shall be
conducted in as efficient and cost-effective a manner as is reasonably
practicable, without the burden of discovery.  Accordingly, the Arbitrator will
resolve the dispute on the basis of a review of the written correspondence
between the parties (including any supporting materials attached to such
correspondence) conveyed by the parties to each other in connection with the
dispute prior to the delivery of notice to commence Arbitration; however, upon a
showing of good cause, a party may request the Arbitrator to direct the
production of such additional information, evidence and/or documentation from
the parties that the Arbitrator deems appropriate.  If requested by the
Arbitrator or any party, any hearing with respect to an Arbitration shall be
conducted by video conference or teleconference except upon the agreement of
both parties or the request of the Arbitrator.


(e)           The finding of the Arbitrator shall be final and binding upon the
parties. Judgment upon any arbitration award rendered may be entered and
enforced in any court of competent jurisdiction. The costs of the  Arbitrator
shall be shared equally between both parties.   Each party, however, shall bear
its own attorneys fees and costs in connection with the Arbitration.

 
6

--------------------------------------------------------------------------------

 


Recognition of Assignee


           11.           From and after the date hereof, subject to Sections 13
and 14 below, the Bank shall recognize Assignee as owner of the Mortgage Loans
and will service the Mortgage Loans and perform its obligations hereunder for
the benefit of the Assignee in accordance with the Sale and Servicing Agreement,
as modified hereby or as may be amended from time to time, as if Assignee and
the Bank had entered into a separate servicing agreement for the purchase and
servicing of the Mortgage Loans in the form of the Sale and Servicing Agreement,
the terms of which are incorporated herein by reference, as amended by this
Agreement.  It is the intention of Assignor, Depositor, the Bank and Assignee
that this Agreement, which includes the Sale and Servicing Agreement, shall
constitute a separate and distinct purchase and servicing agreement, and the
entire agreement, between the Bank and Assignee to the extent of the Mortgage
Loans and shall be binding upon and for the benefit of the respective successors
and assigns of the parties hereto.


12.           The Mortgage Loans shall be serviced by the Bank for Assignee in
accordance with all applicable state, federal and local laws as well as in
conformity with the provisions of the applicable Mortgages and Mortgage Notes,
and pursuant to the terms and conditions of this Agreement.


Continuing Rights and Responsibilities


13.           (a)            Controlling Holder Rights.  The Bank agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling Agreement, and for so long as it is the Controlling Holder, will assume
all of Assignee's rights and all related responsibilities as Purchaser under
each of the following sections of the Sale and Servicing Agreement:


Sale and Servicing Agreement:
 
Section or Subsection
 
Matter
     
6.03
 
Delivery of Mortgage Loan Documents
     
7.03, other than 7.03(c)
 
Repurchase and Substitution
     
7.04
 
Repurchase of Mortgage Loans With Early Payment Default
     
11.01, 5th and 8th paragraphs
 
Servicer to Act as Servicer; Subservicing
     
11.13, 5th paragraph
 
Title, Management and Disposition of REO Property
     
11.18
 
Assumption Agreements
     
11.20
 
Seller and Servicer Shall Provide Access and Information as Reasonably Required

 
 
7

--------------------------------------------------------------------------------

 


(b)            Notwithstanding Sections 1 and 2 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Purchaser under the sections of
the Sale and Servicing Agreement listed below:
 
Sale and Servicing Agreement:
 
Subsection
 
Matter
     
7.05
 
Purchase Price Protection
     
Addendum I
 
Regulation AB Compliance Addendum



(c)            In addition, the Bank agrees to furnish to Assignor and to Wells
Fargo Bank, N.A., as master servicer or securities administrator under the
Pooling Agreement (the “Master Servicer”), copies of reports, notices,
statements and other communications required to be delivered to the Purchaser by
the Bank pursuant to any of the sections of the Sale and Servicing Agreement
referred to above and under the following sections, at the times therein
specified:


Sale and Servicing Agreement:
 
Subsection
     
11.09
Transfer of Accounts
   
11.16
Statements to the Purchaser
   
Subsection 2.04 of Addendum I
Servicer Compliance Statement
   
Subsection 2.05 of Addendum I
Report on Assessment of Compliance and Attestation



(d)            If any Affiliate of the Depositor is no longer the Controlling
Holder under the Pooling Agreement, then all rights and responsibilities assumed
by the Controlling Holder pursuant to Section 13(a) shall terminate and revert
to Assignee; provided, however, that the rights and responsibilities assumed by
the Controlling Holder under the 5th paragraph of Section 11.01 of the Sale and
Servicing Agreement shall terminate in their entirety as to the Mortgage
Loans.  Assignor will provide thirty (30) days notice to the Bank of any such
termination.

 
8

--------------------------------------------------------------------------------

 


Amendments to Sale and Servicing Agreement


14.           The parties agree that the Sale and Servicing Agreement shall be
amended, solely with respect to the Mortgage Loans, as follows:


 (a)         Definitions.


(i)           The definitions of “Business Day,” “Eligible Account,” “Opinion of
Counsel,” “Repurchase Price” and “Stated Principal Balance” set forth in Section
1 of the Sale and Servicing Agreement shall be deleted and replaced in their
entirety as follows, and the following definitions of “Affiliate,” “Clean-up
Call,” “Controlling Holder” and “Securities Administrator” shall be added to
Section 1 of the Sale and Servicing Agreement:


Affiliate: With respect to any specified Person, another Person controlling or
controlled by or under common control with such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.


Business Day:  Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Maryland, Minnesota, Missouri or New York,
(iii) a day on which banks in the states of California, Maryland, Minnesota,
Missouri or New York, are authorized or obligated by law or executive order to
be closed or (iv) a day on which the New York Stock Exchange or the Federal
Reserve Bank of New York is closed.


Clean-up Call: The optional purchase of the mortgage loans subject to the
Pooling Agreement and all property acquired in respect of any such mortgage loan
remaining in the trust fund created pursuant to the Pooling Agreement on any
date on which the aggregate stated principal balance is less than either 20% or
5%, as applicable, of the aggregate stated principal balance as of September 1,
2011, in accordance with the Pooling Agreement.


Controlling Holder:  At any time, any Affiliate of the Depositor other than the
Assignor, so long as such entity is the holder of the majority of the class
principal amount of the most subordinate class of certificates issued pursuant
to the Pooling Agreement then outstanding with a class principal amount greater
than zero; if an Affiliate of the Depositor other than the Assignor is no longer
the holder of such certificates, then no entity will have any rights as a
Controlling Holder.

 
9

--------------------------------------------------------------------------------

 


Eligible Account:  Any account or accounts maintained with a federal or state
chartered depository institution or trust company the short-term and long-term
unsecured debt obligations of which (or, in the case of a depository institution
or trust company that is the principal subsidiary of a holding company, the debt
obligations of such holding company) are rated in the highest rating category of
the Rating Agency with respect to short-term unsecured debt obligations and in
one of the two highest rating categories of Fitch, Inc. (the “Rating Agency”)
with respect to long-term unsecured debt obligations at the time any amounts are
held on deposit therein. Eligible Accounts may bear interest.  If the rating of
the short-term or long-term unsecured debt obligations of the depository
institution or trust company that maintains the account or accounts is no longer
in the highest rating category of the Rating Agency with respect to short-term
unsecured debt obligations or in one of the two highest rating categories of the
Rating Agency with respect to long-term unsecured debt obligations, the funds on
deposit therewith in connection with this transaction shall be transferred to an
Eligible Account within 30 days of such downgrade.
  
Opinion of Counsel:  A written opinion of counsel, who may be salaried counsel
for the Person on behalf of whom the opinion is being given, reasonably
acceptable to each Person to whom such opinion is addressed, and which must be
Independent outside counsel with respect to any such opinion of counsel
concerning the taxation or the federal income tax status of each REMIC.


Repurchase Price:   With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Loan Remittance Rate from the last
date through which interest was last paid by or on behalf of the Mortgagor to
the last day of the month in which such repurchase occurs, plus (iii) reasonable
and customary third party expenses incurred in connection with the transfer of
the Mortgage Loan being repurchased, minus (iv) any amounts received in respect
of such repurchased Mortgage Loan and being held in the Custodial Account for
future distribution in connection with such Mortgage Loan; which Repurchase
Price proceeds shall be deposited in the Custodial Account for withdrawal by the
Servicer in accordance with Subsection 11.05; provided, however, that if at the
time of repurchase the Servicer is not the Seller or an Affiliate of the Seller,
the amount described in clause (ii) shall be computed as the sum of (a) the
Mortgage Loan Remittance Rate and (b) the Servicing Fee Rate.

 
10

--------------------------------------------------------------------------------

 


Securities Administrator:  Wells Fargo Bank, N.A., not in its individual
capacity but solely as Securities Administrator under the Pooling Agreement, or
any successor in interest, or if any successor Securities Administrator shall be
appointed as provided in the Pooling Agreement, then such successor Securities
Administrator.


Stated Principal Balance:  As to any Mortgage Loan and date of determination,
the unpaid principal balance of such Mortgage Loan as of the most recent Due
Date as determined by the amortization schedule for the Mortgage Loan at the
time relating thereto (before any adjustment to such amortization schedule by
reason of any moratorium or similar waiver or grace period) after giving effect
to any previous Servicing Modification, Principal Prepayments and related
Liquidation Proceeds allocable to principal and to the payment of principal due
on such Due Date (but not unscheduled Principal Prepayments received on such Due
Date) and irrespective of any delinquency in payment by the related Mortgagor.
  
(b)           Servicing Standard.  In servicing the Mortgage Loans in accordance
with this Agreement and Customary Servicing Procedures, the Servicer shall
service the Mortgage Loans with a view to the best interests of all holders of
the Sequoia Mortgage Trust 2011-2 Mortgage Pass-Through Certificates as a single
class.


If the Controlling Holder notifies the Servicer that it intends to purchase a
Mortgage Loan that has been Delinquent for 120 days or more pursuant to the
Pooling Agreement, the Servicer will assess the proposed purchase in the same
manner as it would assess whether to do a short sale.  If the proposed purchase
price equals or exceeds the price at which a short sale would otherwise be
effected, the Servicer shall permit such purchase.


(c)           Segregated Custodial Account.  The Servicer shall establish a
Custodial Account pursuant to Subsection 11.04 of the Sale and Servicing
Agreement which shall be titled “First Republic Bank, in trust for U.S. Bank
National Association, as trustee of the Sequoia Mortgage Trust 2011-2” (the
“2011-2 Custodial Account”), which shall be the Custodial Account under this
Agreement for all purposes.  If the 2011-2 Custodial Account is no longer an
Eligible Account, the Servicer shall transfer the 2011-2 Custodial Account to an
account that is an Eligible Account.  The 2011-2 Custodial Account shall qualify
as an Eligible Account.  Such account may be the same as the account established
pursuant to the Flow Mortgage Loan Sale and Servicing Agreement dated as of July
1, 2010, between Assignor and the Bank, as modified by the Assignment,
Assignment, Assumption and Recognition Agreement dated the date hereof among the
Assignor, the Depositor, the Trustee and the Bank.
(d)            Transfer of Eligible Investments.  The following sentences shall
be added at the end of the last paragraph of Subsection 11.04:

 
11

--------------------------------------------------------------------------------

 

 
Notwithstanding anything to the contrary in this Agreement, for all Eligible
Investments rated at least "F1/A+"(short/long) that have terms greater than 60
days, in the event of a downgrade of such Eligible Investment below "F1" (or
"A+" if no short term rating) Servicer agrees to remove such Eligible Investment
within 60 days of such downgrade.  Servicer acknowledges and agrees that
Servicer shall bear any losses incurred with respect to removal of such Eligible
Investment following such a downgrade and that any losses shall be immediately
deposited by the Servicer in the 2011-2 Custodial Account, as appropriate, out
of the Servicer’s own funds, with no right to reimbursement therefor.
 
(e)           Form of Monthly Report.


The Servicer shall provide monthly accounting reports to the Purchaser and
Master Servicer, pursuant to Subsection 11.16 of the Sale and Servicing
Agreement, with the information required by the monthly reporting format of the
Master Servicer as previously provided to the Servicer by Assignor.


(f)            Shorter Cure Period for Failure to Provide Distribution
Data.   An additional “Event of Default” shall be listed in Subsection 13.01, to
be inserted after clause (k), to read in its entirety as follows:


or (l) Servicer shall fail to provide to Purchaser the data required to be
provided pursuant to the first paragraph of Subsection 11.16 and such failure
shall continue for three Business Days after notice of such failure has been
given to Servicer by Purchaser;


(g)            Clean-up Call.  A new Section 33 shall be added to the Sale and
Servicing Agreement, to read in its entirety as follows:


SECTION 33.  Clean-up Call.  In the event a Clean-up Call is exercised, the
purchaser of the remaining Mortgage Loans (a) shall have all right, title and
interest in, to and under the Sale and Servicing Agreement to the extent
relating to such Mortgage Loans and (b) shall be bound as “Purchaser” under the
Sale and Servicing Agreement from and after the date it exercises the Clean-up
Call.  The remaining Mortgage Loans shall be serviced by the Bank for such
purchaser in accordance with the terms and conditions of the Sale and Servicing
Agreement.


(h)           REMIC Provisions.


(i)           The following definition of “REMIC Provisions” is hereby added to
Section 1 of the Sale and Servicing Agreement:


REMIC Provisions:    Sections 860A through 860G of the Internal Revenue Code;
such other provisions of the Code as relate to an entity created
thereunder;  the regulations promulgated pursuant such sections and provisions
of the Code; and published guidance issued by the Internal Revenue Service
relating to such Code sections and regulations.

 
12

--------------------------------------------------------------------------------

 
 
(ii)           The following paragraph shall be added to the end of Subsection
11.13, to read in its entirety as follows:


If a Mortgage Loan is held by a REMIC, the Servicer shall not acquire any real
property (or personal property incident to such real property) in respect of
such Mortgage Loan except in connection with a default or imminent default of
such Mortgage Loan. In the event that a REMIC acquires any real property (or
personal property incident to such real property) in connection with a default
or imminent default of a Mortgage Loan, such property shall be disposed of by
the Servicer as soon as practicable in a manner that, consistent with prudent
mortgage loan servicing practices, maximizes the net present value of the
recovery to the trust formed pursuant to the Pooling Agreement (the “Trust”),
but in any event within three years after its acquisition by such REMIC unless
the Servicer provides to the Purchaser and the Securities Administrator an
Opinion of Counsel to the effect that the holding by such REMIC of such
Mortgaged Property subsequent to three years after its acquisition will not
result in the imposition of taxes on “prohibited transactions” on such REMIC as
defined in Section 860F of the Code or under the law of any state in which real
property securing a Mortgage Loan owned by such REMIC is located or cause such
REMIC to fail to qualify as a REMIC for federal income tax purposes or for state
tax purposes under the laws of any state in which real property securing a
Mortgage Loan owned by such REMIC is located at any time that any mortgage
pass-through certificates representing interests in such REMIC are outstanding.
The Servicer shall conserve, protect and operate each such property for such
REMIC solely for the purpose of its prompt disposition and sale in a manner
which does not cause such property to fail to qualify as “foreclosure property”
within the meaning of Section 860G(a)(8) or result in the receipt by such REMIC
of any “income from non-permitted assets” within the meaning of Section
860F(a)(2)(B) of the Code or any “net income from foreclosure property” which is
subject to taxation under the REMIC Provisions. Pursuant to its efforts to sell
such property, the Servicer shall either itself or through an agent selected by
the Servicer protect and conserve such property in the same manner and to such
extent as is customary in the locality where such property is located and may,
incident to its conservation and protection of the assets of the Trust, rent the
same, or any part thereof, as the Servicer deems to be in the best interest of
the Trust for the period prior to the sale of such property. Additionally, the
Servicer shall perform the tax withholding and shall file information returns
with respect to the receipt of mortgage interests received in a trade or
business, the reports of foreclosures and abandonments of any Mortgaged Property
and the information returns relating to cancellation of indebtedness income with
respect to any Mortgaged Property required by Sections 6050H, 6050J and 6050P,
respectively, of the Code, and deliver to the Purchaser and the Securities
Administrator an Officers’ Certificate on or before March 31 of each year
stating that such reports have been filed.  Such reports shall be in form and
substance sufficient to meet the reporting requirements imposed by Sections
6050H, 6050J and 6050P of the Code.

 
13

--------------------------------------------------------------------------------

 


(iii)           The following additional provisions shall be added after
Subsection 11.23, to read in its entirety as follows:


Subsection 11.24 Compliance with REMIC Provisions.  If a REMIC election has been
made with respect to the arrangement under which the Mortgage Loans and REO
Property are held, the Servicer shall not take any action, cause the REMIC to
take any action or fail to take (or fail to cause to be taken) any action that,
under the REMIC Provisions, if taken or not taken, as the case may be could (i)
endanger the status of the REMIC as a REMIC or (ii) result in the imposition of
a tax upon the REMIC (including but not limited to the tax on “prohibited
transactions” as defined in Section 860F(a)(2) of the Code and the tax on
“contribution” to a REMIC set forth in Section 860G(d) of the Code) unless the
Servicer has received an Opinion of Counsel (at the expense of the party seeking
to take such actions) to the effect that the contemplated action will not
endanger such REMIC status or result in the imposition of any such tax.



 
(i)
Avoidance of Consolidation.

  
The following Subsection 7.06 shall be added at the end of Section 7, to read in
its entirety as follows:
 
Subsection 7.06  Avoidance of Consolidation.


(a)           The Servicer covenants and agrees that it shall not hold or
purchase any certificate (a “Certificate”) issued by the trust created by the
Pooling Agreement (the “Trust”) if its holding or purchase of such Certificate
(or interest therein) would cause the Servicer to be required to consolidate any
assets of the Trust on its financial statements under U.S. generally accepted
accounting principles (“Consolidate” or “Consolidation”).  The Servicer shall be
deemed to have represented by virtue of its purchase or holding of such
Certificate (or interest therein) that its holding or purchase of such
Certificate (or interest therein) will not cause the Servicer to be required to
Consolidate any assets of the Trust on its financial statements.

 
14

--------------------------------------------------------------------------------

 


If the Servicer's holding or purchase of a Certificate (or interest therein)
does in fact cause such Consolidation, then the last preceding transferee that
is not required to Consolidate shall be restored, to the extent permitted by
law, to all rights and obligations as owner of such Certificate retroactive to
the date of such transfer of such Certificate.  If the Servicer holds or
purchases a Certificate (or interest therein) in violation of the restrictions
in this Subsection 7.06 and to the extent that the retroactive restoration of
the rights of the owner of such Certificate as described in the immediately
preceding sentence shall be invalid, illegal or unenforceable, then the
Securities Administrator shall have the right, without notice to the owner or
any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose.  The Servicer shall promptly endorse and deliver such
Certificate (or otherwise transfer a book-entry Certificate) in accordance with
the instructions of the Securities Administrator.  The proceeds of such sale,
net of the commissions (which may include commissions payable to the Securities
Administrator or its Affiliates), expenses and taxes due, if any, shall be
remitted by the Securities Administrator to the Servicer.  The terms and
conditions of any sale under this Subsection 7.06 shall be determined in the
sole discretion of the Securities Administrator, and the Securities
Administrator shall not be liable to any owner of a Certificate as a result of
its exercise of such discretion.  The Servicer shall indemnify and hold harmless
the Depositor and the Trust from and against any and all losses, liabilities,
claims, costs or expenses incurred by such parties as a result of such holding
or purchase resulting in a Consolidation.


(b)        The Servicer covenants and agrees that it shall not transfer its
servicing rights and duties under this Agreement and the Purchase and Servicing
Agreement to an insured depository institution, as such term is defined in the
Federal Deposit Insurance Act (an “IDI”) (an IDI in such capacity, an “IDI
Servicer Transferee”) unless the Purchaser and the Servicer shall have received
a representation from the IDI Servicer Transferee that the acquisition of such
servicing rights and duties will not cause the IDI Servicer Transferee to be
required to Consolidate any assets of the Trust on its financial
statements.  Any IDI Servicer Transferee shall be deemed to have represented by
virtue of its acquisition of such servicing rights and duties that such
acquisition will not cause Consolidation.  Any IDI Servicer Transferee who
acquires such servicing rights and duties without providing the representation
described above or whose acquisition of such servicing rights and duties has
required it to Consolidate any assets of the Trust on its financial statements
shall indemnify and hold harmless the Servicer, the Depositor and the Trust from
and against any and all losses, liabilities, claims, costs or expenses incurred
by such parties as a result of such acquisition.


(ii)           An additional “Event of Default” shall be listed in Subsection
13.01, to be inserted after clause (i) added in Section 14(f) of this Agreement
above, to read in its entirety as follows:


or (j)(A) the purchase or holding by the Servicer of any Certificate such that
the Servicer  is required to Consolidate any assets of the Trust on its
financial statements, provided that such purchase or holding of a Certificate
shall not constitute an Event of Default if, within 45 days of (1) the date of
such purchase or acquisition or (2) if such requirement to Consolidate is not
effective on the date of such purchase or acquisition, the date the Servicer
becomes aware of such requirement to Consolidate, the Servicer causes such
requirement to Consolidate not to apply; or (B) the failure of the Servicer to
obtain from an IDI Servicer Transferee the representation described in Section
7.06(b) prior to the transfer to such IDI Servicer Transferee of any servicing
rights or duties.

 
15

--------------------------------------------------------------------------------

 


(j)            Foreclosure Proceedings.  The first sentence of Subsection 11.13
is hereby deleted and replaced in its entirety with the following:


Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the Trust, where permitted by
applicable law or regulation, and where not so permitted, in the name of the
trustee of the Trust or its nominee.


(k)           The rights under the Sale and Servicing Agreement assigned to the
Depositor and the Assignee pursuant to this Agreement shall be under the Sale
and Servicing Agreement as amended by this Agreement.


Miscellaneous


15.           All demands, notices and communications related to the Mortgage
Loans, the Sale and Servicing Agreement and this Agreement shall be in writing
and shall be deemed to have been duly given if personally delivered at or mailed
by registered mail, postage prepaid, as follows:


(a)          In the case of the Bank,


First Republic Bank
111 Pine Street
San Francisco, CA  94111
Attention:  Tony Sachs


with a copy to the General Counsel at the same address


(b)          In the case of Assignee,


U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3D
St. Paul, Minnesota, 55107
Attention: Structured Finance – Sequoia Mortgage Loan Trust 2011-2


(c)          In the case of Depositor,
 
Sequoia Residential Funding, Inc.

 
16

--------------------------------------------------------------------------------

 


One Belvedere Place, Suite 360
Mill Valley, California 94941
Attention: William Moliski


with a copy to
 
General Counsel at the same address
(d)          In the case of Assignor,
 
Redwood Residential Acquisition Corporation
One Belvedere Place, Suite 360
Mill Valley, California 94941
Attention: William Moliski


with a copy to


General Counsel at the same address


(e)          In the case of Master Servicer,


Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland 21045
Telephone number:  (410) 884-2000
Facsimile number: (410) 715-2380
Electronic mail address:  g=cts-spg-team-a-5@wellsfargo.com
Attention:  Client Manager — Sequoia Mortgage Trust 2011-2


(f)           In the case of the Controlling Holder,


Sequoia Mortgage Funding Corporation
One Belvedere Place, Suite 360
Mill Valley, California 94941
Attention: William Moliski


with a copy to


General Counsel at the same address


16.          This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 
17

--------------------------------------------------------------------------------

 


17.           No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.


18.           This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto.  Any entity into which Assignor, Depositor,
Assignee or the Bank may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
the Bank, respectively, hereunder.


19.           This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the Sale and Servicing Agreement to the extent of the Mortgage
Loans by Assignor to Depositor and by Depositor to Assignee, and the termination
of the Sale and Servicing Agreement.


20.           This Agreement may be executed simultaneously in any number of
counterparts.  Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.


21.           The Controlling Holder under the Pooling Agreement is an express
third party beneficiary of this Agreement, and shall have the same power and
ability to exercise and enforce the rights stated to be provided to it hereunder
as if it were a signatory hereto.  The Bank hereby consents to such exercise and
enforcement. 


22.           It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by U.S. Bank National Association (“U.S. Bank”) not in
its individual capacity but solely as Trustee on behalf of the trust created by
the Pooling Agreement referred to herein (the “Trust”) in the exercise of the
powers and authority conferred upon and vested in it, and as directed in the
Pooling Agreement, (ii) each of the undertakings and agreements herein made on
behalf of the Trust is made and intended not as a personal undertaking or
agreement of or by U.S. Bank but is made and intended for purposes of binding
only the Trust, (iii) nothing herein contained shall be construed as creating
any liability on the part of U.S. Bank, individually or personally, to perform
any covenant either express or implied in this Agreement, all such liability, if
any, being expressly waived by the parties hereto and by any person claiming by,
through or under the parties hereto, and (iv) under no circumstances shall U.S.
Bank in its individual capacity or in its capacity as Trustee be personally
liable for the payment of any indebtedness, amounts or expenses owed by the
Purchaser under the Servicing Agreement (such indebtedness, expenses and other
amounts being payable solely from and to the extent of funds of the Trust) or be
personally liable for the breach or failure of any obligation, representation,
warranty or covenant made under this Agreement or any other related documents.

 
18

--------------------------------------------------------------------------------

 


23.           Master Servicer.  The Bank hereby acknowledges that the Assignee
has appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling Agreement and hereby agrees to treat all
inquiries, demands, instructions, authorizations and other communications from
the Master Servicer as if the same had been received from the Assignee.  The
Master Servicer, acting on behalf of the Assignee, shall have the rights of the
Assignee as the Purchaser under this Agreement, including, without limitation,
the right to enforce the obligations of the Bank and the Servicer hereunder and
under the Sale and Servicing Agreement and the right to exercise the remedies of
the Purchaser hereunder and under the Sale and Servicing Agreement, other than
the rights assumed by the Controlling Holder assumed under Section 13(a) above.


The Bank shall make all remittances due by it to the Purchaser with respect to
the Mortgage Loans to the following account by wire transfer of immediately
available funds:


Wells Fargo Bank, N.A.
San Francisco, California
ABA# 121-000-248
Account #3970771416
Account Name: SAS Clearing
FFC: Account #83707500, Sequoia Mortgage Trust 2011-2 Certificate Distribution
Account


24.           The Bank acknowledges that the custodian will be Wells Fargo Bank,
N.A. acting pursuant to the Custodial Agreement.  Requests for Mortgage Loan
Documents required by the Bank to perform its duties under the Sale and
Servicing Agreement shall be directed to Wells Fargo Bank, N.A., as custodian,
using the form of Request for Release in the form of Exhibit F hereto.  The Bank
shall provide the Custodian with the specimen signatures of the Bank's
authorized servicing representatives using the form in Exhibit D-3
hereto.  Notwithstanding Section 10 of the Sale and Servicing Agreement, the
Bank shall pay shipping expenses for any Mortgage Loan Documents if there has
been a breach of any representation or warranty made with respect to the related
Mortgage Loan in Subsection 7.01 of the Sale and Servicing Agreement.


25.           Helping Families Act Notice.  Assignor hereby requests that the
Bank furnish each Mortgagor with the notice described in Subsection 6.04 of the
Sale and Servicing Agreement, in the form attached as Exhibit 8 thereto and
using U.S. Bank National Association, as trustee of the Sequoia Mortgage Trust
2011-2 as the investor name, in accordance with the terms of Subsection 6.04
therein, and the Bank hereby covenants that it shall furnish each Mortgagor with
such notice as provided therein.

 
19

--------------------------------------------------------------------------------

 

           26.           Rule 17g-5 Compliance.  The Bank hereby agrees that it
shall provide information with respect to the Mortgage Loans or the origination
or servicing thereof to any Rating Agency or nationally recognized statistical
rating organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2011-2” and an identification of the type of information being provided in the
body of such electronic mail.  The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
the Bank in writing of any change in the identity or contact information of the
Rule 17g-5 Information Provider.  The Bank shall have no liability for (i) the
Rule 17g-5 Information Provider’s failure to post information provided by it in
accordance with the terms of this Agreement or (ii) any malfunction or disabling
of the website maintained by the Rule 17g-5 Information Provider.  None of the
foregoing restrictions in this Section 26 prohibit or restrict oral or written
communications, or providing information, between the Bank, on the one hand, and
any Rating Agency or NRSRO, on the other hand, with regard to (i) such Rating
Agency’s or NRSRO’s review of the ratings it assigns to the Bank, (ii) such
Rating Agency’s or NRSRO’s approval of the Bank as a residential mortgage
master, special or primary servicer, or (iii) such Rating Agency’s or NRSRO’s
evaluation of the Bank’s servicing operations in general; provided, however,
that the Bank shall not provide any information relating to the Mortgage Loans
to such Rating Agency or NRSRO in connection with such review and evaluation by
such Rating Agency or NRSRO unless: (x) borrower, property or deal specific
identifiers are redacted; or (y) such information has already been provided to
the Rule 17g-5 Information Provider.
 

 
20

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.



     
REDWOOD RESIDENTIAL ACQUISITION CORPORATION
     
Assignor
             
By:
  
       
Name:
  
       
Title:
  
               
SEQUOIA RESIDENTIAL FUNDING, INC.
     
Depositor
             
By:
  
       
Name:
  
       
Title:
  
               
U.S. BANK NATIONAL ASSOCIATION, not in its
      individual capacity but solely as Trustee,      
Assignee
             
By:
  
       
Name:
  
       
Title:
  
               
FIRST REPUBLIC BANK
     
Bank
             
By:
  
       
Name:
  
       
Title:
  
         
Accepted and agreed to by:
         
WELLS FARGO BANK, N.A.
   
Master Servicer
           
By:
  
   
Name:
  
   
Title:
  
   


 
21

--------------------------------------------------------------------------------

 


ATTACHMENT 1


MORTGAGE LOAN SCHEDULE
 
KEY
 
Seller
Primary Servicer
Primary Servicer Name
Servicing Fee %
Servicing Fee—Flatdollar
Servicing Advance Methodology
Originator
Loan Group
1
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
2
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
3
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
4
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
5
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
6
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
7
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
8
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
9
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
10
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
11
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
12
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
13
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
14
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
15
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
16
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
17
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
18
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
19
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
20
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
21
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
22
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
23
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
24
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
25
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
26
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
27
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
28
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
29
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
30
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
31
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
32
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
33
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
34
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
35
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
36
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
37
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
38
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
39
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
40
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
41
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
42
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
43
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
44
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
45
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
46
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
47
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
48
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
49
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
50
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
51
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
52
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
53
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
54
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
55
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
56
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
57
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
58
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
59
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
60
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
61
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
62
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
63
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
64
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
65
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
66
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
67
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
68
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
69
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
70
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
71
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
72
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
73
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
74
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
75
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
76
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
77
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
78
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
79
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
80
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
81
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
82
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
83
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
84
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
85
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
86
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
87
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
88
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
89
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
90
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
91
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
92
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
93
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
94
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
95
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
96
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
97
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
98
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
99
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
100
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
101
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
102
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
103
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
104
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
105
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
106
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
107
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
108
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
109
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
110
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
111
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
112
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
113
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
114
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
115
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
116
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
117
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
118
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
119
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
120
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
121
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
122
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
123
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
124
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
125
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
126
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
127
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
128
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
129
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
130
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
131
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
132
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
133
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
134
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
135
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
136
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
137
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
138
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
139
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
140
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
141
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
142
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
143
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
144
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
145
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
146
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
147
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
148
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
149
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
150
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
151
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
152
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
153
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
154
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
155
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
156
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
157
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
158
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
159
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
160
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
161
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
162
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
163
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
164
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
165
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
166
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
167
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
168
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
169
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
170
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
171
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
172
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
173
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
174
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
175
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
176
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
177
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
178
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
179
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
180
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
181
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
182
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
183
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
184
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
185
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
186
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
187
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
188
 
DLJ Mortgage Capital, Inc.
1002338
First Republic
0.002500
   
First Republic
 
189
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
190
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
191
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
192
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
193
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
194
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
195
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
196
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
197
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
198
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
199
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
200
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
201
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
202
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
203
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
204
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
205
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
206
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
207
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
208
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
209
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
210
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
211
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
212
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
213
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
214
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
215
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
216
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
217
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
218
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
219
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
220
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
221
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
222
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
223
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
224
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
225
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
226
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
227
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
228
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
229
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
230
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
231
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
232
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
233
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
234
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
235
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
236
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
237
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
238
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
239
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
240
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
241
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
242
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
243
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
244
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
245
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
246
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 
247
 
First Republic
1002338
First Republic
0.002500
   
First Republic
 

 
KEY
Loan Number
sellernumber
Amortization Type
Lien Position
HELOC Indicator
Loan Purpose
Cash Out Amount
Total Origination and Discount Points
Covered/High Cost Loan Indicator
Relocation Loan Indicator
Broker Indicator
Channel
1
909000169
12-466117-9
1
1
0
9
         
1
2
909000189
12-114206-6
1
1
0
9
         
1
3
909000012
12-447401-1
1
1
0
9
         
1
4
909000005
12-447419-3
1
1
0
9
         
1
5
909000022
12-447430-0
1
1
0
9
         
1
6
909000007
12-447464-9
1
1
0
9
         
1
7
909000013
12-447473-0
1
1
0
9
         
1
8
909000001
12-447477-1
1
1
0
9
         
1
9
909000004
12-447481-3
1
1
0
6
         
1
10
909000036
12-447501-8
1
1
0
9
         
1
11
909000028
12-447516-6
1
1
0
9
         
1
12
909000008
12-447537-2
1
1
0
9
         
1
13
909000011
12-447554-7
1
1
0
9
         
1
14
909000002
12-447573-7
1
1
0
9
         
1
15
909000029
12-447601-6
1
1
0
9
         
1
16
909000023
12-447615-6
1
1
0
9
         
1
17
909000003
12-447636-2
1
1
0
9
         
1
18
909000009
12-447638-8
1
1
0
9
         
1
19
909000016
12-447642-0
1
1
0
9
         
1
20
909000035
12-447662-8
1
1
0
9
         
1
21
909000027
12-447663-6
1
1
0
9
         
1
22
909000017
12-447667-7
1
1
0
9
         
1
23
909000018
12-447680-0
1
1
0
9
         
1
24
909000006
12-447682-6
1
1
0
9
         
1
25
909000015
12-447684-2
1
1
0
6
         
1
26
909000034
12-447700-6
1
1
0
9
         
1
27
909000045
12-447702-2
1
1
0
9
         
1
28
909000021
12-447708-9
1
1
0
9
         
1
29
909000031
12-447709-7
1
1
0
3
         
1
30
909000026
12-447719-6
1
1
0
9
         
1
31
909000030
12-447797-2
1
1
0
9
         
1
32
909000044
12-449636-0
1
1
0
9
         
1
33
909000038
12-449680-8
1
1
0
9
         
1
34
909000042
12-451565-6
1
1
0
9
         
1
35
909000048
12-451821-3
1
1
0
9
         
1
36
909000047
12-451860-1
1
1
0
9
         
1
37
909000051
12-452789-1
1
1
0
9
         
1
38
909000053
12-452798-2
1
1
0
9
         
1
39
909000052
12-452867-5
1
1
0
6
         
1
40
909000050
12-452986-3
1
1
0
7
         
1
41
909000062
12-453250-3
1
1
0
9
         
1
42
909000057
12-453692-6
1
1
0
9
         
1
43
909000055
12-454089-4
1
1
0
7
         
1
44
909000060
12-455089-3
1
1
0
7
         
1
45
909000061
12-455908-4
1
1
0
9
         
1
46
909000064
12-457135-2
1
1
0
9
         
1
47
909000063
12-457142-8
1
1
0
9
         
1
48
909000070
12-457892-8
1
1
0
7
         
1
49
909000067
12-458251-6
1
1
0
9
         
1
50
909000068
12-458648-3
1
1
0
9
         
1
51
909000164
12-460518-4
1
1
0
9
         
1
52
909000071
12-461088-7
1
1
0
9
         
1
53
909000092
12-461519-1
1
1
0
9
         
1
54
909000096
12-461608-2
1
1
0
9
         
1
55
909000078
12-461900-3
1
1
0
9
         
1
56
909000082
12-461942-5
1
1
0
9
         
1
57
909000110
12-462116-5
1
1
0
9
         
1
58
909000089
12-462349-2
1
1
0
9
         
1
59
909000083
12-462462-3
1
1
0
3
         
1
60
909000079
12-462536-4
1
1
0
6
         
1
61
909000074
12-462593-5
1
1
0
7
         
1
62
909000085
12-462663-6
1
1
0
9
         
1
63
909000094
12-462692-5
1
1
0
9
         
1
64
909000093
12-462717-0
1
1
0
9
         
1
65
909000084
12-462867-3
1
1
0
9
         
1
66
909000102
12-463078-6
1
1
0
9
         
1
67
909000081
12-463094-3
1
1
0
7
         
1
68
909000098
12-463179-2
1
1
0
9
         
1
69
909000099
12-463215-4
1
1
0
9
         
1
70
909000090
12-463236-0
1
1
0
9
         
1
71
909000087
12-463371-5
1
1
0
7
         
1
72
909000095
12-463486-1
1
1
0
9
         
1
73
909000101
12-463522-3
1
1
0
9
         
1
74
909000100
12-463579-3
1
1
0
7
         
1
75
909000200
12-463714-6
1
1
0
9
         
1
76
909000104
12-463761-7
1
1
0
9
         
1
77
909000124
12-463815-1
1
1
0
9
         
1
78
909000125
12-463818-5
1
1
0
9
         
1
79
909000117
12-463917-5
1
1
0
9
         
1
80
909000107
12-463970-4
1
1
0
9
         
1
81
909000097
12-464051-2
1
1
0
7
         
1
82
909000103
12-464184-1
1
1
0
7
         
1
83
909000112
12-464367-2
1
1
0
9
         
1
84
909000115
12-464534-7
1
1
0
9
         
1
85
909000114
12-464603-0
1
1
0
9
         
1
86
909000116
12-464615-4
1
1
0
9
         
1
87
909000122
12-464795-4
1
1
0
9
         
1
88
909000127
12-464909-1
1
1
0
9
         
1
89
909000138
12-464979-4
1
1
0
9
         
1
90
909000111
12-465018-0
1
1
0
7
         
1
91
909000105
12-465057-8
1
1
0
6
         
1
92
909000108
12-465078-4
1
1
0
7
         
1
93
909000129
12-465111-3
1
1
0
7
         
1
94
909000157
12-465119-6
1
1
0
9
         
1
95
909000137
12-465184-0
1
1
0
3
         
1
96
909000143
12-465249-1
1
1
0
7
         
1
97
909000201
12-465299-6
1
1
0
9
         
1
98
909000149
12-465312-7
1
1
0
7
         
1
99
909000131
12-465394-5
1
1
0
9
         
1
100
909000139
12-465404-2
1
1
0
9
         
1
101
909000167
12-465457-0
1
1
0
9
         
1
102
909000159
12-465506-4
1
1
0
9
         
1
103
909000188
12-465529-6
1
1
0
9
         
1
104
909000147
12-465569-2
1
1
0
9
         
1
105
909000202
12-465729-2
1
1
0
9
         
1
106
909000144
12-465733-4
1
1
0
7
         
1
107
909000171
12-465738-3
1
1
0
9
         
1
108
909000133
12-465746-6
1
1
0
7
         
1
109
909000152
12-465753-2
1
1
0
9
         
1
110
909000121
12-465755-7
1
1
0
6
         
1
111
909000186
12-465909-0
1
1
0
9
         
1
112
909000146
12-465924-9
1
1
0
9
         
1
113
909000168
12-465939-7
1
1
0
9
         
1
114
909000141
12-466058-5
1
1
0
7
         
1
115
909000176
12-466085-8
1
1
0
9
         
1
116
909000162
12-466101-3
1
1
0
9
         
1
117
909000174
12-466167-4
1
1
0
9
         
1
118
909000181
12-466282-1
1
1
0
9
         
1
119
909000175
12-466308-4
1
1
0
9
         
1
120
909000163
12-466390-2
1
1
0
3
         
1
121
909000161
12-466624-4
1
1
0
9
         
1
122
909000180
12-466653-3
1
1
0
9
         
1
123
909000182
12-466721-8
1
1
0
6
         
1
124
909000191
12-466784-6
1
1
0
9
         
1
125
909000185
12-466941-2
1
1
0
3
         
1
126
909000198
12-466957-8
1
1
0
7
         
1
127
909000170
12-467035-2
1
1
0
9
         
1
128
909000166
12-467100-4
1
1
0
7
         
1
129
909000184
12-467318-2
1
1
0
9
         
1
130
909000207
12-467530-2
1
1
0
9
         
1
131
909000196
12-467560-9
1
1
0
7
         
1
132
909000194
12-467591-4
1
1
0
7
         
1
133
909000120
12-114189-4
1
1
0
7
         
1
134
909000020
12-447647-9
1
1
0
9
         
1
135
909000032
12-447665-1
1
1
0
9
         
1
136
909000033
12-447666-9
1
1
0
9
         
1
137
909000037
12-448599-1
1
1
0
9
         
1
138
909000076
12-461273-5
1
1
0
6
         
1
139
909000109
12-463155-2
1
1
0
9
         
1
140
909000128
12-463514-0
1
1
0
9
         
1
141
909000118
12-463691-6
1
1
0
6
         
1
142
909000187
12-465313-5
1
1
0
9
         
1
143
909000025
12-447548-9
1
1
0
9
         
1
144
909000014
12-447582-8
1
1
0
9
         
1
145
909000024
12-447650-3
1
1
0
9
         
1
146
909000019
12-447661-0
1
1
0
9
         
1
147
909000010
12-447718-8
1
1
0
9
         
1
148
909000040
12-447834-3
1
1
0
9
         
1
149
909000041
12-449745-9
1
1
0
9
         
1
150
909000046
12-450335-5
1
1
0
9
         
1
151
909000043
12-451210-9
1
1
0
9
         
1
152
909000065
12-451924-5
1
1
0
9
         
1
153
909000056
12-451958-3
1
1
0
7
         
1
154
909000049
12-452409-6
1
1
0
7
         
1
155
909000054
12-453147-1
1
1
0
9
         
1
156
909000058
12-453688-4
1
1
0
9
         
1
157
909000066
12-457835-7
1
1
0
9
         
1
158
909000073
12-461484-8
1
1
0
7
         
1
159
909000075
12-461866-6
1
1
0
9
         
1
160
909000072
12-462561-2
1
1
0
6
         
1
161
909000088
12-462602-4
1
1
0
9
         
1
162
909000077
12-462710-5
1
1
0
6
         
1
163
909000151
12-462735-2
1
1
0
9
         
1
164
909000086
12-462807-9
1
1
0
9
         
1
165
909000179
12-463775-7
1
1
0
9
         
1
166
909000106
12-464527-1
1
1
0
9
         
1
167
909000123
12-464856-4
1
1
0
9
         
1
168
909000113
12-465049-5
1
1
0
7
         
1
169
909000150
12-465085-9
1
1
0
9
         
1
170
909000142
12-465302-8
1
1
0
9
         
1
171
909000148
12-465333-3
1
1
0
7
         
1
172
909000140
12-465418-2
1
1
0
9
         
1
173
909000160
12-465737-5
1
1
0
7
         
1
174
909000158
12-465932-2
1
1
0
3
         
1
175
909000193
12-466106-2
1
1
0
7
         
1
176
909000197
12-466275-5
1
1
0
9
         
1
177
909000173
12-466304-3
1
1
0
3
         
1
178
909000172
12-466474-4
1
1
0
9
         
1
179
909000183
12-466737-4
1
1
0
9
         
1
180
909000165
12-466754-9
1
1
0
7
         
1
181
909000190
12-466871-1
1
1
0
9
         
1
182
909000132
12-465656-7
1
1
0
7
         
1
183
909000039
12-447714-7
1
1
0
9
         
1
184
909000080
12-462148-8
1
1
0
9
         
1
185
909000091
12-462639-6
1
1
0
6
         
1
186
909000178
12-463753-4
1
1
0
9
         
1
187
909000130
12-464089-2
1
1
0
9
         
1
188
909000154
12-464537-0
1
1
0
6
         
1
189
3000000209
12-462379-9
1
1
0
9
         
1
190
3000000260
12-462951-5
1
1
0
9
         
1
191
3000000331
12-464053-8
1
1
0
7
         
1
192
3000000377
12-463692-4
1
1
0
9
         
1
193
3000000400
22-464523-0
1
1
0
7
         
1
194
3000000412
12-465126-1
1
1
0
7
         
1
195
3000000417
12-464484-5
1
1
0
7
         
1
196
3000000440
12-465239-2
1
1
0
9
         
1
197
3000000448
12-466874-5
1
1
0
7
         
1
198
3000000478
12-467735-7
1
1
0
6
         
1
199
3000000482
12-466687-1
1
1
0
7
         
1
200
3000000487
12-460708-1
1
1
0
9
         
1
201
3000000488
12-468251-4
1
1
0
9
         
1
202
3000000489
12-468242-3
1
1
0
9
         
1
203
3000000490
12-468260-5
1
1
0
7
         
1
204
3000000491
12-468163-1
1
1
0
6
         
1
205
3000000497
12-468535-0
1
1
0
6
         
1
206
3000000499
12-468706-7
1
1
0
3
         
1
207
3000000503
12-467976-7
1
1
0
9
         
1
208
3000000510
12-468874-3
1
1
0
7
         
1
209
3000000516
12-468773-7
1
1
0
7
         
1
210
3000000520
12-469112-7
1
1
0
6
         
1
211
3000000530
12-469288-5
1
1
0
9
         
1
212
3000000568
12-469055-8
1
1
0
7
         
1
213
3000000579
12-469416-2
1
1
0
9
         
1
214
3000000582
12-469059-0
1
1
0
9
         
1
215
3000000596
12-469577-1
1
1
0
3
         
1
216
3000000608
12-469632-4
1
1
0
7
         
1
217
3000000629
12-469890-8
1
1
0
9
         
1
218
3000000633
12-464946-3
1
1
0
9
         
1
219
3000000665
12-469774-4
1
1
0
7
         
1
220
3000000670
12-470199-1
1
1
0
6
         
1
221
3000000674
12-469839-5
1
1
0
7
         
1
222
3000000716
12-469048-3
1
1
0
7
         
1
223
3000000717
12-469853-6
1
1
0
6
         
1
224
3000000778
12-470482-1
1
1
0
9
         
1
225
3000000783
12-470517-4
1
1
0
9
         
1
226
3000000794
12-470591-9
1
1
0
3
         
1
227
3000000811
12-470440-9
1
1
0
7
         
1
228
3000000813
12-470671-9
1
1
0
7
         
1
229
3000000814
22-470359-1
1
1
0
7
         
1
230
3000000815
22-470612-3
1
1
0
7
         
1
231
3000000818
12-470648-7
1
1
0
9
         
1
232
3000000820
22-470685-9
1
1
0
6
         
1
233
3000000828
12-470506-7
1
1
0
7
         
1
234
3000000829
12-470524-0
1
1
0
7
         
1
235
3000000840
12-470266-8
1
1
0
9
         
1
236
3000000863
12-470663-6
1
1
0
7
         
1
237
3000000869
12-470747-7
1
1
0
7
         
1
238
3000000870
12-471045-5
1
1
0
6
         
1
239
3000000894
12-471675-9
1
1
0
7
         
1
240
3000000895
12-471789-8
1
1
0
9
         
1
241
3000000937
12-468512-9
1
1
0
7
         
1
242
3000000462
12-466675-6
1
1
0
7
         
1
243
3000000583
12-469409-7
1
1
0
7
         
1
244
3000000588
12-467745-6
1
1
0
7
         
1
245
3000000649
12-469485-7
1
1
0
7
         
1
246
3000000656
12-469594-6
1
1
0
6
         
1
247
3000000671
12-470208-0
1
1
0
7
         
1

 
KEY
Escrow Indicator
Senior Loan
Amount(s)
Loan Type of Most
Senior Lien
Hybrid Period of
Most Senior Lien (in
months)
Neg Am Limit of
Most Senior Lien
Junior Mortgage
Balance
Origination Date of
Most Senior Lien
Origination Date
Original Loan
Amount
Original Interest
Rate
1
0
0
     
228800.00
 
20101229
700000.00
0.041000
2
0
0
     
250000.00
 
20110120
283000.00
0.044000
3
0
0
     
0.00
 
20090113
625000.00
0.045000
4
0
0
     
50000.00
 
20090112
500000.00
0.048500
5
0
0
     
0.00
 
20090114
625500.00
0.042500
6
4
0
     
120000.00
 
20090112
625000.00
0.047500
7
0
0
     
346000.00
 
20090113
625000.00
0.048000
8
0
0
     
100000.00
 
20090105
520950.00
0.047500
9
0
0
     
237750.00
 
20090108
625500.00
0.042500
10
0
0
     
0.00
 
20090223
219000.00
0.048500
11
0
0
     
0.00
 
20090123
516000.00
0.048000
12
0
0
     
400000.00
 
20090112
529000.00
0.040000
13
0
0
     
50000.00
 
20090113
550000.00
0.045000
14
0
0
     
0.00
 
20090106
455000.00
0.041500
15
0
0
     
155000.00
 
20090126
625000.00
0.043000
16
0
0
     
258200.00
 
20090115
417000.00
0.041500
17
4
0
     
0.00
 
20090108
495000.00
0.044500
18
0
0
     
300000.00
 
20090112
625000.00
0.039500
19
0
0
     
42500.00
 
20090114
637500.00
0.046000
20
4
0
     
0.00
 
20090213
402000.00
0.043000
21
0
0
     
125000.00
 
20090121
392000.00
0.041500
22
0
0
     
0.00
 
20090114
625000.00
0.042500
23
0
0
     
74000.00
 
20090114
625000.00
0.047500
24
0
0
     
85000.00
 
20090112
625000.00
0.045500
25
0
0
     
0.00
 
20090114
604000.00
0.045500
26
0
0
     
500000.00
 
20090212
625250.00
0.044500
27
0
0
     
70000.00
 
20090422
417000.00
0.041500
28
0
0
     
0.00
 
20090114
625500.00
0.044500
29
0
0
     
0.00
 
20090202
275000.00
0.049000
30
0
0
     
170000.00
 
20090121
625000.00
0.043500
31
0
0
     
100000.00
 
20090128
246000.00
0.042500
32
4
0
     
0.00
 
20090417
417000.00
0.042500
33
0
0
     
0.00
 
20090227
400000.00
0.040500
34
0
0
     
0.00
 
20090406
417000.00
0.042500
35
0
0
     
100000.00
 
20090528
729250.00
0.044500
36
0
0
     
0.00
 
20090504
386830.00
0.041500
37
0
0
     
0.00
 
20090622
690000.00
0.039500
38
4
0
     
0.00
 
20090629
318200.00
0.051000
39
0
0
     
0.00
 
20090623
70768.00
0.050000
40
0
0
     
0.00
 
20090615
656250.00
0.053000
41
0
0
     
0.00
 
20091214
290000.00
0.046500
42
0
0
     
0.00
 
20090729
625000.00
0.048750
43
0
0
     
0.00
 
20090727
360000.00
0.039500
44
0
0
     
0.00
 
20090918
417000.00
0.058000
45
0
0
     
0.00
 
20091104
170000.00
0.045000
46
0
0
     
175000.00
 
20100112
729750.00
0.046000
47
0
0
     
250000.00
 
20091229
417000.00
0.045000
48
4
0
     
0.00
 
20100617
157500.00
0.057500
49
0
0
     
0.00
 
20100324
73000.00
0.048000
50
0
0
     
500000.00
 
20100420
500000.00
0.050500
51
0
0
     
150000.00
 
20101228
900000.00
0.047000
52
0
0
     
0.00
 
20100817
1150000.00
0.052500
53
0
0
     
0.00
 
20100930
438500.00
0.039500
54
0
0
     
500400.00
 
20101006
1100000.00
0.043750
55
0
0
     
0.00
 
20100907
960000.00
0.047000
56
0
0
     
0.00
 
20100915
2000000.00
0.049000
57
0
0
     
800000.00
 
20101108
729750.00
0.048000
58
0
0
     
100000.00
 
20100928
960000.00
0.047500
59
0
0
     
200000.00
 
20100915
417000.00
0.051500
60
0
0
     
0.00
 
20100907
697500.00
0.045000
61
0
0
     
700000.00
 
20100826
729750.00
0.045000
62
0
0
     
0.00
 
20100921
642000.00
0.046500
63
0
0
     
0.00
 
20101005
417000.00
0.043500
64
0
0
     
500000.00
 
20101004
685000.00
0.049000
65
0
0
     
235000.00
 
20100916
1200000.00
0.045500
66
0
0
     
0.00
 
20101019
1100000.00
0.047500
67
0
0
     
0.00
 
20100914
1072000.00
0.046500
68
0
0
     
70000.00
 
20101007
710000.00
0.043500
69
0
0
     
0.00
 
20101007
1600000.00
0.047500
70
0
0
     
500290.00
 
20100928
1090000.00
0.047500
71
0
0
     
0.00
 
20100922
1000000.00
0.044500
72
0
0
     
0.00
 
20101005
417000.00
0.037000
73
0
0
     
900000.00
 
20101015
690000.00
0.037000
74
0
0
     
34500.00
 
20101012
2000000.00
0.046000
75
4
0
     
0.00
 
20110201
708750.00
0.047500
76
0
0
     
0.00
 
20101026
1000000.00
0.047000
77
0
0
     
16500.00
 
20101124
729750.00
0.039500
78
0
0
     
0.00
 
20101124
168000.00
0.042000
79
0
0
     
0.00
 
20101117
252000.00
0.041500
80
0
0
     
500000.00
 
20101102
417000.00
0.037000
81
0
0
     
0.00
 
20101007
1800000.00
0.048500
82
0
0
     
0.00
 
20101020
1000000.00
0.044500
83
0
0
     
350000.00
 
20101109
417000.00
0.037500
84
0
0
     
0.00
 
20101116
566000.00
0.041500
85
0
0
     
0.00
 
20101116
775000.00
0.045000
86
0
0
     
1500000.00
 
20101116
712500.00
0.041000
87
0
0
     
500000.00
 
20101122
1500000.00
0.045500
88
0
0
     
0.00
 
20101124
705000.00
0.040500
89
0
0
     
0.00
 
20101206
417000.00
0.039500
90
0
0
     
0.00
 
20101109
1239910.00
0.047500
91
0
0
     
236000.00
 
20101028
1500000.00
0.046000
92
0
0
     
0.00
 
20101104
393750.00
0.048500
93
0
0
     
0.00
 
20101129
1204000.00
0.050500
94
0
0
     
50000.00
 
20101220
525000.00
0.041500
95
0
0
     
0.00
 
20101206
301000.00
0.039500
96
4
0
     
0.00
 
20101213
650000.00
0.038500
97
0
0
     
0.00
 
20110201
185000.00
0.047000
98
0
0
     
0.00
 
20101215
1450000.00
0.045000
99
0
0
     
1400000.00
 
20101129
715000.00
0.041500
100
0
0
     
0.00
 
20101208
523750.00
0.042000
101
0
0
     
60000.00
 
20101229
729000.00
0.040500
102
0
0
     
2000000.00
 
20101222
729750.00
0.040000
103
0
0
     
50000.00
 
20110120
379000.00
0.041000
104
0
0
     
500000.00
 
20101214
729750.00
0.040500
105
0
0
     
0.00
 
20110202
718000.00
0.045500
106
0
0
     
0.00
 
20101214
1361250.00
0.049000
107
0
0
     
0.00
 
20101231
800000.00
0.044500
108
0
0
     
0.00
 
20101201
825000.00
0.047000
109
0
0
     
500000.00
 
20101216
729750.00
0.041500
110
0
0
     
370250.00
 
20101119
729750.00
0.039500
111
0
0
     
100000.00
 
20110120
1000000.00
0.050500
112
0
0
     
39000.00
 
20101214
220000.00
0.040000
113
0
0
     
375000.00
 
20101229
410000.00
0.038500
114
0
0
     
0.00
 
20101210
765000.00
0.049000
115
0
0
     
95000.00
 
20110105
600000.00
0.047000
116
0
0
     
351000.00
 
20101227
412000.00
0.038500
117
0
0
     
0.00
 
20110104
729750.00
0.043000
118
0
0
     
0.00
 
20110112
729750.00
0.041500
119
0
0
     
423000.00
 
20110104
417000.00
0.038000
120
0
0
     
0.00
 
20101228
1500000.00
0.048000
121
0
0
     
0.00
 
20101227
397831.00
0.037500
122
0
0
     
1000000.00
 
20110112
870000.00
0.047500
123
0
0
     
0.00
 
20110113
1080000.00
0.051500
124
0
0
     
500000.00
 
20110125
1078230.00
0.042500
125
0
0
     
0.00
 
20110119
300000.00
0.041000
126
0
0
     
0.00
 
20110201
1156800.00
0.050500
127
0
0
     
0.00
 
20101229
165000.00
0.047500
128
0
0
     
0.00
 
20101229
2000000.00
0.049500
129
0
0
     
0.00
 
20110118
417000.00
0.041000
130
0
0
     
0.00
 
20110207
729750.00
0.047500
131
0
0
     
0.00
 
20110131
729750.00
0.043500
132
0
0
     
0.00
 
20110131
439000.00
0.051000
133
0
0
     
0.00
 
20101119
700000.00
0.040500
134
0
0
     
0.00
 
20090114
625500.00
0.041500
135
0
0
     
625000.00
 
20090206
625500.00
0.046500
136
0
0
     
330000.00
 
20090211
625500.00
0.042500
137
0
0
     
0.00
 
20090225
417000.00
0.041000
138
0
0
     
0.00
 
20100902
1242000.00
0.046000
139
0
0
     
0.00
 
20101108
1500000.00
0.045500
140
0
0
     
0.00
 
20101124
1920000.00
0.046500
141
0
0
     
0.00
 
20101117
1100000.00
0.044000
142
0
0
     
0.00
 
20110120
1100000.00
0.049000
143
0
0
     
0.00
 
20090120
416000.00
0.041500
144
0
0
     
0.00
 
20090114
336000.00
0.042500
145
0
0
     
240000.00
 
20090120
600000.00
0.044500
146
0
0
     
0.00
 
20090114
335000.00
0.042500
147
0
0
     
0.00
 
20090113
465500.00
0.048500
148
0
0
     
375000.00
 
20090312
417000.00
0.041000
149
0
0
     
0.00
 
20090313
306000.00
0.040000
150
0
0
     
150000.00
 
20090429
417000.00
0.044000
151
0
0
     
0.00
 
20090407
96200.00
0.051500
152
0
0
     
0.00
 
20100112
417000.00
0.044000
153
0
0
     
0.00
 
20090727
229000.00
0.039500
154
0
0
     
0.00
 
20090603
934200.00
0.055500
155
0
0
     
392500.00
 
20090701
567500.00
0.050500
156
0
0
     
1000000.00
 
20090729
625000.00
0.045000
157
0
0
     
375000.00
 
20100224
729250.00
0.044500
158
0
0
     
0.00
 
20100825
1050000.00
0.047000
159
0
0
     
880000.00
 
20100830
1920000.00
0.048000
160
0
0
     
0.00
 
20100823
1000000.00
0.047000
161
0
0
     
0.00
 
20100928
582975.00
0.046000
162
0
0
     
0.00
 
20100902
1150000.00
0.046500
163
0
0
     
110250.00
 
20101216
724000.00
0.041000
164
0
0
     
750000.00
 
20100921
1100000.00
0.046500
165
0
0
     
250000.00
 
20110112
493229.00
0.042500
166
0
0
     
150000.00
 
20101102
2000000.00
0.046500
167
0
0
     
100000.00
 
20101122
600000.00
0.040500
168
0
0
     
0.00
 
20101110
729000.00
0.042000
169
0
0
     
250000.00
 
20101215
719000.00
0.039000
170
0
0
     
0.00
 
20101213
925000.00
0.044500
171
0
0
     
0.00
 
20101215
1295000.00
0.046500
172
0
0
     
370195.00
 
20101209
729750.00
0.040000
173
0
0
     
0.00
 
20101227
729750.00
0.041000
174
0
0
     
0.00
 
20101220
950000.00
0.046000
175
0
0
     
0.00
 
20110131
1120000.00
0.050500
176
0
0
     
0.00
 
20110131
729000.00
0.046500
177
0
0
     
0.00
 
20110104
350000.00
0.042000
178
0
0
     
0.00
 
20110103
650000.00
0.043000
179
0
0
     
0.00
 
20110118
455000.00
0.048000
180
0
0
     
0.00
 
20101229
320000.00
0.044500
181
0
0
     
0.00
 
20110125
265000.00
0.045000
182
0
0
     
0.00
 
20101130
408000.00
0.052000
183
0
0
     
0.00
 
20090303
350000.00
0.047500
184
0
0
     
0.00
 
20100913
955000.00
0.048500
185
0
0
     
0.00
 
20100930
1362500.00
0.044500
186
0
0
     
1000000.00
 
20110110
1497300.00
0.048000
187
0
0
     
0.00
 
20101129
729000.00
0.041000
188
0
0
     
0.00
 
20101217
1000000.00
0.044500
189
0
0
     
0.00
 
20100901
1791000.00
0.050500
190
0
0
     
0.00
 
20100913
1147000.00
0.047000
191
0
0
     
0.00
 
20100924
1225000.00
0.048000
192
0
0
     
13575.93
 
20101014
1038700.00
0.049000
193
0
0
     
0.00
 
20101021
1320000.00
0.049500
194
0
0
     
0.00
 
20101123
1100000.00
0.047500
195
0
0
     
0.00
 
20101110
1242500.00
0.051500
196
0
0
     
0.00
 
20101222
1049345.00
0.051000
197
0
0
     
0.00
 
20101221
1000000.00
0.049500
198
0
0
     
0.00
 
20110212
808000.00
0.049500
199
0
0
     
0.00
 
20110209
1000000.00
0.051500
200
0
0
     
100000.00
 
20110209
875000.00
0.052500
201
0
0
     
0.00
 
20110223
1000000.00
0.053000
202
0
0
     
0.00
 
20110302
1000000.00
0.052000
203
0
0
     
0.00
 
20110210
968000.00
0.050500
204
0
0
     
0.00
 
20110223
900000.00
0.051500
205
0
0
     
220000.00
 
20110222
800000.00
0.054000
206
0
0
     
0.00
 
20110322
2000000.00
0.056000
207
0
0
     
93250.00
 
20110224
938000.00
0.051500
208
0
0
     
0.00
 
20110323
1301250.00
0.053500
209
0
0
     
100000.00
 
20110318
1000000.00
0.050500
210
0
0
     
0.00
 
20110316
907500.00
0.051500
211
0
0
     
500000.00
 
20110414
2000000.00
0.050000
212
0
0
     
0.00
 
20110325
945000.00
0.049500
213
0
0
     
0.00
 
20110413
555000.00
0.052500
214
0
0
     
0.00
 
20110412
1415000.00
0.051000
215
0
0
     
0.00
 
20110426
1650000.00
0.052500
216
0
0
     
0.00
 
20110408
1288000.00
0.052000
217
0
0
     
0.00
 
20110503
1200000.00
0.050500
218
0
0
     
0.00
 
20110422
1100000.00
0.052000
219
0
0
     
0.00
 
20110502
1013600.00
0.051500
220
0
0
     
0.00
 
20110428
920000.00
0.052000
221
0
0
     
0.00
 
20110506
588000.00
0.052500
222
0
0
     
0.00
 
20110425
1725000.00
0.051500
223
0
0
     
462500.00
 
20110509
2500000.00
0.050000
224
0
0
     
0.00
 
20110502
1100000.00
0.052000
225
0
0
     
700000.00
 
20110525
806000.00
0.052000
226
4
0
     
200000.00
 
20110603
595000.00
0.052000
227
0
0
     
0.00
 
20110511
1300000.00
0.049000
228
0
0
     
0.00
 
20110517
1100000.00
0.048500
229
0
0
     
0.00
 
20110503
1700000.00
0.049000
230
0
0
     
0.00
 
20110509
770000.00
0.050500
231
0
0
     
0.00
 
20110609
1000000.00
0.050500
232
0
0
     
0.00
 
20110527
481080.00
0.051500
233
0
0
     
100000.00
 
20110509
775000.00
0.051000
234
0
0
     
0.00
 
20110516
500000.00
0.051000
235
0
0
     
750000.00
 
20110512
2500000.00
0.051000
236
0
0
     
0.00
 
20110516
1448000.00
0.050000
237
0
0
     
0.00
 
20110608
1580000.00
0.049000
238
0
0
     
0.00
 
20110531
1000000.00
0.049000
239
0
0
     
0.00
 
20110616
1462500.00
0.049000
240
0
0
     
0.00
 
20110621
1005000.00
0.048500
241
0
0
     
0.00
 
20110217
1100000.00
0.050000
242
0
0
     
0.00
 
20110121
1137500.00
0.053500
243
0
0
     
0.00
 
20110421
850000.00
0.052000
244
0
0
     
0.00
 
20110415
1550000.00
0.049500
245
0
0
     
0.00
 
20110504
1000000.00
0.049000
246
0
0
     
0.00
 
20110606
1070000.00
0.051000
247
0
0
     
0.00
 
20110624
1000000.00
0.047000

 
KEY
Original
Amortization Term
Original Term to
Maturity
First Payment Date
of Loan
Interest Type
Indicator
Original Interest
Only Term
Buy Down Period
HELOC Draw Period
Current Loan
Amount
Current Interest
Rate
Current Payment
Amount Due
1
360
360
20110201
1
0
0
 
691978.80
0.041000
3382.39
2
360
360
20110301
1
0
0
 
280314.16
0.044000
1417.16
3
360
360
20090301
1
0
0
 
597997.17
0.045000
3166.79
4
360
360
20090301
1
0
0
 
479646.12
0.048500
2538.39
5
360
360
20090301
1
0
0
 
597315.86
0.042500
3077.09
6
360
360
20090301
1
0
0
 
522932.40
0.047500
3151.11
7
360
360
20090301
1
0
0
 
599339.16
0.048000
3154.11
8
360
360
20090301
1
0
0
 
497280.49
0.047500
2717.53
9
360
360
20090301
1
0
0
 
597315.86
0.042500
3077.09
10
360
360
20090401
1
0
0
 
210390.17
0.048500
1111.75
11
360
360
20090301
1
0
0
 
494814.21
0.048000
2604.04
12
360
360
20090301
1
0
0
 
504151.51
0.040000
2525.53
13
360
360
20090301
1
0
0
 
526237.68
0.045000
2786.77
14
360
360
20090301
1
0
0
 
434153.09
0.041500
2211.78
15
360
360
20090301
1
0
0
 
597073.22
0.043000
2968.36
16
360
360
20090301
1
0
0
 
397894.14
0.041500
1944.03
17
360
360
20090301
1
0
0
 
472828.21
0.044500
2394.71
18
360
360
20090301
1
0
0
 
595398.42
0.039500
2841.61
19
360
360
20090301
1
0
0
 
610419.50
0.046000
3268.11
20
360
360
20090401
1
0
0
 
384648.38
0.043000
1989.39
21
360
360
20090301
1
0
0
 
374039.21
0.041500
1827.48
22
360
360
20090301
1
0
0
 
596838.34
0.042500
2950.09
23
360
360
20090301
1
0
0
 
599119.08
0.047500
3135.30
24
360
360
20090301
1
0
0
 
598224.63
0.045500
3185.38
25
360
360
20090301
1
0
0
 
578124.34
0.045500
3078.35
26
360
360
20090301
1
0
0
 
598007.41
0.044500
3024.74
27
360
360
20090601
1
0
0
 
399833.74
0.041500
1943.63
28
360
360
20090301
1
0
0
 
598246.50
0.044500
3025.94
29
360
360
20090301
1
0
0
 
263900.91
0.049000
1459.50
30
360
360
20090301
1
0
0
 
597306.35
0.043500
3111.33
31
360
360
20090301
1
0
0
 
234915.42
0.042500
1161.16
32
360
360
20090601
1
0
0
 
400120.32
0.042500
1967.90
33
360
360
20090401
1
0
0
 
381998.06
0.040500
1921.21
34
360
360
20090601
1
0
0
 
400120.32
0.042500
2051.39
35
360
360
20090701
1
0
0
 
701783.98
0.044500
3673.37
36
360
360
20090701
1
0
0
 
371501.41
0.041500
1802.88
37
360
360
20090801
1
0
0
 
662818.60
0.039500
3274.31
38
360
360
20090801
1
0
0
 
307905.23
0.051000
1727.67
39
360
360
20090801
1
0
0
 
61609.58
0.050000
367.02
40
360
360
20090801
1
0
0
 
635751.18
0.053000
3644.19
41
360
360
20100201
1
0
0
 
282287.94
0.046500
1495.35
42
360
360
20090901
1
0
0
 
604821.13
0.048750
3307.56
43
360
360
20090901
1
0
0
 
346386.44
0.039500
1708.34
44
360
360
20091101
1
0
0
 
196299.63
0.058000
2403.48
45
360
360
20100101
1
0
0
 
165118.19
0.045000
826.92
46
360
360
20100301
1
0
0
 
711188.35
0.046000
3741.03
47
360
360
20100201
1
0
0
 
405617.22
0.045000
2112.88
48
360
360
20100801
1
0
0
 
155124.71
0.057500
919.13
49
360
360
20100501
1
0
0
 
71296.17
0.048000
368.14
50
360
360
20100601
1
0
0
 
490169.53
0.050500
2597.16
51
360
360
20110201
1
0
0
 
890731.69
0.047000
4481.94
52
360
360
20101001
1
0
0
 
1133784.29
0.052500
6350.35
53
360
360
20101101
1
0
0
 
431371.45
0.039500
1990.84
54
360
360
20101101
1
0
0
 
1083400.65
0.043750
5266.11
55
360
360
20101101
1
0
0
 
941003.41
0.047000
4978.93
56
360
360
20101101
1
0
0
 
1972516.86
0.049000
10614.54
57
360
360
20110101
1
0
0
 
721430.03
0.048000
3828.75
58
360
360
20101101
1
0
0
 
943957.60
0.047500
4810.80
59
360
360
20101101
1
0
0
 
411523.13
0.051500
2276.93
60
360
360
20101101
1
0
0
 
687204.74
0.045000
3390.78
61
360
360
20101001
1
0
0
 
717977.43
0.045000
3547.75
62
360
360
20101101
1
0
0
 
632773.57
0.046500
3310.39
63
360
360
20101101
1
0
0
 
410679.47
0.043500
2075.88
64
360
360
20101201
1
0
0
 
676460.28
0.049000
3635.48
65
360
360
20101101
1
0
0
 
1143002.20
0.045500
6115.93
66
360
360
20101201
1
0
0
 
1085911.24
0.047500
5511.59
67
360
360
20101101
1
0
0
 
1056593.88
0.046500
5307.21
68
360
360
20101201
1
0
0
 
700234.54
0.043500
3534.47
69
360
360
20101201
1
0
0
 
1579507.36
0.047500
8346.36
70
360
360
20101101
1
0
0
 
1074612.72
0.047500
5461.79
71
360
360
20101101
1
0
0
 
985108.50
0.044500
4831.68
72
360
360
20101201
1
0
0
 
410574.97
0.037000
1833.72
73
360
360
20101201
1
0
0
 
679368.72
0.037000
3034.20
74
360
360
20101201
1
0
0
 
1973687.05
0.046000
10252.89
75
360
360
20110401
1
0
0
 
703346.52
0.047500
3550.46
76
360
360
20101201
1
0
0
 
987076.72
0.047000
4980.47
77
360
360
20110101
1
0
0
 
720075.70
0.039500
3462.94
78
360
360
20110101
1
0
0
 
165868.37
0.042000
786.94
79
360
360
20110101
1
0
0
 
246221.90
0.041500
1224.99
80
360
360
20101201
1
0
0
 
410574.97
0.037000
1919.39
81
360
360
20101201
1
0
0
 
1775336.20
0.048500
9498.46
82
360
360
20101201
1
0
0
 
986487.47
0.044500
4831.38
83
360
360
20110101
1
0
0
 
411276.16
0.037500
1845.38
84
360
360
20110101
1
0
0
 
558754.96
0.041500
2634.78
85
360
360
20110101
1
0
0
 
765675.89
0.045000
3767.08
86
360
360
20110101
1
0
0
 
703299.24
0.041000
3296.05
87
360
360
20110101
1
0
0
 
1482113.74
0.045500
7644.91
88
360
360
20110101
1
0
0
 
695717.50
0.040500
3240.98
89
360
360
20110101
1
0
0
 
411471.77
0.039500
1892.97
90
360
360
20110101
1
0
0
 
1225645.80
0.047500
6212.28
91
360
360
20101201
1
0
0
 
1480265.27
0.046000
7689.67
92
360
360
20110101
1
0
0
 
389301.13
0.048500
2077.79
93
360
360
20110101
1
0
0
 
1190880.57
0.050500
6251.77
94
360
360
20110201
1
0
0
 
519036.79
0.041500
2443.76
95
360
360
20110101
1
0
0
 
297009.64
0.039500
1428.36
96
360
360
20110201
1
0
0
 
642218.29
0.038500
3047.26
97
360
360
20110301
1
0
0
 
183336.27
0.047000
921.23
98
360
360
20110201
1
0
0
 
1434522.48
0.045000
7346.94
99
360
360
20110101
1
0
0
 
705847.75
0.041500
3328.38
100
360
360
20110201
1
0
0
 
517853.31
0.042000
2561.23
101
360
360
20110201
1
0
0
 
720572.69
0.040500
3351.07
102
360
360
20110201
1
0
0
 
721239.70
0.040000
3483.94
103
360
360
20110301
1
0
0
 
373791.30
0.041000
1831.33
104
360
360
20110201
1
0
0
 
721314.03
0.040500
3505.01
105
360
360
20110401
1
0
0
 
712324.73
0.045500
3659.37
106
360
360
20110201
1
0
0
 
1347729.28
0.049000
6943.38
107
360
360
20110201
1
0
0
 
791384.05
0.044500
4029.76
108
360
360
20110201
1
0
0
 
816504.05
0.047000
4278.77
109
360
360
20110201
1
0
0
 
721461.23
0.041500
3396.82
110
360
360
20110101
1
0
0
 
720075.70
0.039500
3312.70
111
360
360
20110301
1
0
0
 
987900.05
0.050500
5192.62
112
360
360
20110201
1
0
0
 
217434.32
0.040000
1050.32
113
360
360
20110201
1
0
0
 
405091.52
0.038500
1922.12
114
360
360
20110201
1
0
0
 
757401.59
0.049000
3902.06
115
360
360
20110201
1
0
0
 
593821.15
0.047000
2987.95
116
360
360
20110201
1
0
0
 
407067.63
0.038500
1846.55
117
360
360
20110301
1
0
0
 
722699.83
0.043000
3611.33
118
360
360
20110301
1
0
0
 
722509.89
0.041500
3547.34
119
360
360
20110301
1
0
0
 
412600.54
0.038000
1943.05
120
360
360
20110201
1
0
0
 
1484828.96
0.048000
7869.99
121
360
360
20110201
1
0
0
 
392984.66
0.037500
1842.42
122
360
360
20110301
1
0
0
 
862246.28
0.047500
4358.48
123
360
360
20110301
1
0
0
 
1071050.79
0.051500
5897.09
124
360
360
20110301
1
0
0
 
1067720.22
0.042500
5081.50
125
360
360
20110301
1
0
0
 
296997.16
0.041000
1449.60
126
360
360
20110401
1
0
0
 
1148449.67
0.050500
6005.79
127
360
360
20110201
1
0
0
 
163316.05
0.047500
826.66
128
360
360
20110201
1
0
0
 
1980314.34
0.049500
10675.40
129
360
360
20110301
1
0
0
 
412826.08
0.041000
2014.94
130
360
360
20110401
1
0
0
 
724186.38
0.047500
3655.66
131
360
360
20110301
1
0
0
 
722762.25
0.043500
3632.79
132
360
360
20110301
1
0
0
 
435328.86
0.051000
2383.55
133
360
360
20110101
1
0
0
 
639710.68
0.040500
3228.60
134
360
360
20090301
1
0
0
 
596841.56
0.041500
2916.04
135
360
360
20090401
1
0
0
 
600053.90
0.046500
3100.12
136
360
360
20090401
1
0
0
 
598274.06
0.042500
2952.25
137
360
360
20090401
1
0
0
 
398388.52
0.041000
2014.94
138
360
360
20101101
1
0
0
 
1223990.91
0.046000
6111.71
139
360
360
20110101
1
0
0
 
1482113.74
0.045500
7335.72
140
360
360
20110101
1
0
0
 
1897511.61
0.046500
9504.39
141
360
360
20110101
1
0
0
 
1086528.19
0.044000
5508.38
142
360
360
20110301
1
0
0
 
1090459.43
0.049000
5610.54
143
360
360
20090301
1
0
0
 
396940.24
0.041500
2022.19
144
360
360
20090301
1
0
0
 
320860.34
0.042500
1585.97
145
360
360
20090301
1
0
0
 
573857.64
0.044500
3022.32
146
360
360
20090301
1
0
0
 
310304.66
0.042500
1648.00
147
360
360
20090301
1
0
0
 
434453.28
0.048500
2456.41
148
360
360
20090501
1
0
0
 
399040.07
0.041000
1931.67
149
360
360
20090501
1
0
0
 
264219.56
0.040000
1405.73
150
360
360
20090601
1
0
0
 
400542.71
0.044000
2088.18
151
360
360
20090601
1
0
0
 
92862.87
0.051500
525.28
152
360
360
20100201
1
0
0
 
405418.12
0.044000
2088.18
153
360
360
20090901
1
0
0
 
220340.10
0.039500
1086.70
154
360
360
20090801
1
0
0
 
906282.71
0.055500
5144.58
155
360
360
20090801
1
0
0
 
548978.46
0.050500
2949.31
156
360
360
20090901
1
0
0
 
603470.91
0.045000
3040.88
157
360
360
20100401
1
0
0
 
711245.94
0.044500
3673.37
158
360
360
20101001
1
0
0
 
1033652.43
0.047000
5230.07
159
360
360
20101001
1
0
0
 
1890636.62
0.048000
10073.58
160
360
360
20101001
1
0
0
 
991006.89
0.047000
4979.65
161
360
360
20101101
1
0
0
 
574521.86
0.046000
2988.59
162
360
360
20101101
1
0
0
 
1133472.89
0.046500
5693.37
163
360
360
20110201
1
0
0
 
715703.76
0.041000
3349.03
164
360
360
20101101
1
0
0
 
1084191.48
0.046500
5445.83
165
360
360
20110301
1
0
0
 
488421.32
0.042500
2324.50
166
360
360
20110101
1
0
0
 
1934349.75
0.046500
10312.74
167
360
360
20110101
1
0
0
 
592183.69
0.040500
2881.82
168
360
360
20110101
1
0
0
 
719750.29
0.042000
3564.94
169
360
360
20110201
1
0
0
 
710245.69
0.039000
3243.10
170
360
360
20110201
1
0
0
 
915037.87
0.044500
4468.51
171
360
360
20110201
1
0
0
 
1281543.55
0.046500
6410.15
172
360
360
20110201
1
0
0
 
721239.70
0.040000
3333.46
173
360
360
20110201
1
0
0
 
721387.81
0.041000
3375.64
174
360
360
20110201
1
0
0
 
940039.43
0.046000
4674.03
175
360
360
20110201
1
0
0
 
1110547.91
0.050500
6046.68
176
360
360
20110301
1
0
0
 
722384.63
0.046500
3608.30
177
360
360
20110301
1
0
0
 
346558.04
0.042000
1711.57
178
360
360
20110201
1
0
0
 
642810.28
0.043000
3082.57
179
360
360
20110301
1
0
0
 
450981.42
0.048000
2387.23
180
360
360
20110201
1
0
0
 
316553.57
0.044500
1611.91
181
360
360
20110301
1
0
0
 
262529.56
0.045000
1287.96
182
360
360
20110101
1
0
0
 
403674.13
0.052000
2240.38
183
360
360
20090501
1
0
0
 
336496.18
0.047500
1755.57
184
360
360
20101101
1
0
0
 
941758.21
0.048500
4843.00
185
360
360
20101101
1
0
0
 
1342210.35
0.044500
6583.15
186
360
360
20110301
1
0
0
 
1484075.81
0.048000
7855.82
187
360
360
20110101
1
0
0
 
719586.15
0.041000
3522.52
188
360
360
20110201
1
0
0
 
989230.13
0.044500
4830.82
189
360
360
20101101
1
0
0
 
1769270.12
0.050500
9669.28
190
360
360
20101101
1
0
0
 
1126058.57
0.047000
5948.78
191
360
360
20101101
1
0
0
 
1209450.55
0.048000
6427.16
192
360
360
20101201
1
0
0
 
1027069.61
0.049000
5512.66
193
360
360
20101201
1
0
0
 
1305353.06
0.049500
7045.77
194
360
360
20110201
1
0
0
 
1090196.46
0.047500
5738.13
195
360
360
20110101
1
0
0
 
1230708.14
0.051500
6784.38
196
360
360
20110201
1
0
0
 
1040569.83
0.051000
5697.42
197
360
360
20110201
1
0
0
 
991405.32
0.049500
5337.70
198
360
360
20110401
1
0
0
 
803060.06
0.049500
4312.87
199
360
360
20110401
1
0
0
 
994106.62
0.051500
5460.27
200
360
360
20110401
1
0
0
 
869937.57
0.052500
4831.79
201
360
360
20110501
1
0
0
 
995424.27
0.053000
5553.05
202
360
360
20110501
1
0
0
 
995338.71
0.052000
5491.11
203
360
360
20110401
1
0
0
 
962189.35
0.050500
5226.06
204
360
360
20110401
1
0
0
 
894695.97
0.051500
4914.24
205
360
360
20110501
1
0
0
 
796406.83
0.054000
4492.25
206
360
360
20110501
1
0
0
 
1938981.54
0.056000
11481.58
207
360
360
20110501
1
0
0
 
933587.10
0.051500
5121.73
208
360
360
20110601
1
0
0
 
1296835.52
0.053500
7266.36
209
360
360
20110501
1
0
0
 
995207.90
0.050500
5398.82
210
360
360
20110501
1
0
0
 
903230.61
0.051500
4955.19
211
360
360
20110601
1
0
0
 
1992760.60
0.050000
10736.44
212
360
360
20110501
1
0
0
 
940387.54
0.049500
5044.13
213
360
360
20110601
1
0
0
 
553081.79
0.052500
3064.74
214
360
360
20110601
1
0
0
 
1409971.72
0.051000
7682.74
215
360
360
20110701
1
0
0
 
1646206.48
0.052500
9111.37
216
360
360
20110601
1
0
0
 
1283506.93
0.052000
7072.55
217
360
360
20110701
1
0
0
 
1197136.83
0.050500
6478.58
218
360
360
20110601
1
0
0
 
1096162.77
0.052000
6040.22
219
360
360
20110701
1
0
0
 
1011225.92
0.051500
5534.53
220
360
360
20110701
1
0
0
 
917865.06
0.052000
5051.83
221
360
360
20110701
1
0
0
 
586648.13
0.052500
3246.96
222
360
360
20110701
1
0
0
 
1720959.68
0.051500
9418.96
223
360
360
20110701
1
0
0
 
2393563.05
0.050000
13420.55
224
360
360
20110701
1
0
0
 
1097447.38
0.052000
6040.22
225
360
360
20110801
1
0
0
 
805066.83
0.052000
4425.84
226
360
360
20110801
1
0
0
 
594311.12
0.052000
3267.21
227
360
360
20110701
1
0
0
 
1095174.60
0.049000
6899.45
228
360
360
20110701
1
0
0
 
1097276.93
0.048500
5804.62
229
360
360
20110701
1
0
0
 
1695830.12
0.049000
9022.36
230
360
360
20110701
1
0
0
 
768162.80
0.050500
4157.09
231
360
360
20110801
1
0
0
 
998809.51
0.050500
5398.82
232
360
360
20110701
1
0
0
 
479953.20
0.051500
2626.83
233
360
360
20110701
1
0
0
 
773167.87
0.051000
4207.87
234
360
360
20110701
1
0
0
 
498817.99
0.051000
2714.75
235
360
360
20110701
1
0
0
 
2494089.97
0.051000
13573.75
236
360
360
20110701
1
0
0
 
1444513.05
0.050000
7773.18
237
360
360
20110801
1
0
0
 
1578066.18
0.049000
8385.49
238
360
360
20110801
1
0
0
 
998776.06
0.049000
5307.27
239
360
360
20110801
1
120
0
 
1462500.00
0.049000
5971.87
240
360
360
20110801
1
0
0
 
1003758.57
0.048500
5303.31
241
360
360
20110501
1
0
0
 
1094680.04
0.050000
5905.04
242
360
360
20110301
1
0
0
 
1129730.20
0.053500
6351.96
243
360
360
20110601
1
0
0
 
847034.84
0.052000
4667.45
244
360
360
20110601
1
0
0
 
1544337.64
0.049500
8273.44
245
360
360
20110701
1
0
0
 
997547.13
0.049000
5307.27
246
360
360
20110801
1
0
0
 
1068737.93
0.051000
5809.57
247
360
360
20110801
1
0
0
 
998730.29
0.047000
5186.38

 
KEY
Interest Paid
Through Date
Current Payment
Status
Index Type
ARM Look-back
Days
Gross Margin
ARM Round Flag
ARM Round Factor
Initial Fixed Rate
Period
Initial Interest Rate
Cap (Change Up)
Initial Interest Rate
Cap (Change Down)
1
20110901
0
0
             
2
20110901
0
0
             
3
20110901
0
0
             
4
20110901
0
0
             
5
20110901
0
0
             
6
20110901
0
0
             
7
20110901
0
0
             
8
20110901
0
0
             
9
20110901
0
0
             
10
20110901
0
0
             
11
20110901
0
0
             
12
20110901
0
0
             
13
20110901
0
0
             
14
20110901
0
0
             
15
20110901
0
0
             
16
20110901
0
0
             
17
20110901
0
0
             
18
20110901
0
0
             
19
20110901
0
0
             
20
20110901
0
0
             
21
20110901
0
0
             
22
20110901
0
0
             
23
20110901
0
0
             
24
20110901
0
0
             
25
20110901
0
0
             
26
20110901
0
0
             
27
20110901
0
0
             
28
20110901
0
0
             
29
20110901
0
0
             
30
20110901
0
0
             
31
20110901
0
0
             
32
20110901
0
0
             
33
20110901
0
0
             
34
20110901
0
0
             
35
20110901
0
0
             
36
20110901
0
0
             
37
20110901
0
0
             
38
20110901
0
0
             
39
20110901
0
0
             
40
20110901
0
0
             
41
20110901
0
0
             
42
20110901
0
0
             
43
20110901
0
0
             
44
20110901
0
0
             
45
20110901
0
0
             
46
20110901
0
0
             
47
20110901
0
0
             
48
20110901
0
0
             
49
20110901
0
0
             
50
20110901
0
0
             
51
20110901
0
0
             
52
20110901
0
0
             
53
20110901
0
0
             
54
20110901
0
0
             
55
20110901
0
0
             
56
20110901
0
0
             
57
20110901
0
0
             
58
20110901
0
0
             
59
20110901
0
0
             
60
20110901
0
0
             
61
20110901
0
0
             
62
20110901
0
0
             
63
20110901
0
0
             
64
20110901
0
0
             
65
20110901
0
0
             
66
20110901
0
0
             
67
20110901
0
0
             
68
20110901
0
0
             
69
20110901
0
0
             
70
20110901
0
0
             
71
20110901
0
0
             
72
20110901
0
0
             
73
20110901
0
0
             
74
20110901
0
0
             
75
20110901
0
0
             
76
20110901
0
0
             
77
20110901
0
0
             
78
20110901
0
0
             
79
20110901
0
0
             
80
20110901
0
0
             
81
20110901
0
0
             
82
20110901
0
0
             
83
20110901
0
0
             
84
20110901
0
0
             
85
20110901
0
0
             
86
20110901
0
0
             
87
20110901
0
0
             
88
20110901
0
0
             
89
20110901
0
0
             
90
20110901
0
0
             
91
20110901
0
0
             
92
20110901
0
0
             
93
20110901
0
0
             
94
20110901
0
0
             
95
20110901
0
0
             
96
20110901
0
0
             
97
20110901
0
0
             
98
20110901
0
0
             
99
20110901
0
0
             
100
20110901
0
0
             
101
20110901
0
0
             
102
20110901
0
0
             
103
20110901
0
0
             
104
20110901
0
0
             
105
20110901
0
0
             
106
20110901
0
0
             
107
20110901
0
0
             
108
20110901
0
0
             
109
20110901
0
0
             
110
20110901
0
0
             
111
20110901
0
0
             
112
20110901
0
0
             
113
20110901
0
0
             
114
20110901
0
0
             
115
20110901
0
0
             
116
20110901
0
0
             
117
20110901
0
0
             
118
20110901
0
0
             
119
20110901
0
0
             
120
20110901
0
0
             
121
20110901
0
0
             
122
20110901
0
0
             
123
20110901
0
0
             
124
20110901
0
0
             
125
20110901
0
0
             
126
20110901
0
0
             
127
20110901
0
0
             
128
20110901
0
0
             
129
20110901
0
0
             
130
20110901
0
0
             
131
20110901
0
0
             
132
20110901
0
0
             
133
20110901
0
0
             
134
20110901
0
0
             
135
20110901
0
0
             
136
20110901
0
0
             
137
20110901
0
0
             
138
20110901
0
0
             
139
20110901
0
0
             
140
20110901
0
0
             
141
20110901
0
0
             
142
20110901
0
0
             
143
20110901
0
0
             
144
20110901
0
0
             
145
20110901
0
0
             
146
20110901
0
0
             
147
20110901
0
0
             
148
20110901
0
0
             
149
20110901
0
0
             
150
20110901
0
0
             
151
20110901
0
0
             
152
20110901
0
0
             
153
20110901
0
0
             
154
20110901
0
0
             
155
20110901
0
0
             
156
20110901
0
0
             
157
20110901
0
0
             
158
20110901
0
0
             
159
20110901
0
0
             
160
20110901
0
0
             
161
20110901
0
0
             
162
20110901
0
0
             
163
20110901
0
0
             
164
20110901
0
0
             
165
20110901
0
0
             
166
20110901
0
0
             
167
20110901
0
0
             
168
20110901
0
0
             
169
20110901
0
0
             
170
20110901
0
0
             
171
20110901
0
0
             
172
20110901
0
0
             
173
20110901
0
0
             
174
20110901
0
0
             
175
20110901
0
0
             
176
20110901
0
0
             
177
20110901
0
0
             
178
20110901
0
0
             
179
20110901
0
0
             
180
20110901
0
0
             
181
20110901
0
0
             
182
20110901
0
0
             
183
20110901
0
0
             
184
20110901
0
0
             
185
20110901
0
0
             
186
20110901
0
0
             
187
20110901
0
0
             
188
20110901
0
0
             
189
20110901
0
0
             
190
20110901
0
0
             
191
20110901
0
0
             
192
20110901
0
0
             
193
20110901
0
0
             
194
20110901
0
0
             
195
20110901
0
0
             
196
20110901
0
0
             
197
20110901
0
0
             
198
20110901
0
0
             
199
20110901
0
0
             
200
20110901
0
0
             
201
20110901
0
0
             
202
20110901
0
0
             
203
20110901
0
0
             
204
20110901
0
0
             
205
20110901
0
0
             
206
20110901
0
0
             
207
20110901
0
0
             
208
20110901
0
0
             
209
20110901
0
0
             
210
20110901
0
0
             
211
20110901
0
0
             
212
20110901
0
0
             
213
20110901
0
0
             
214
20110901
0
0
             
215
20110901
0
0
             
216
20110901
0
0
             
217
20110901
0
0
             
218
20110901
0
0
             
219
20110901
0
0
             
220
20110901
0
0
             
221
20110901
0
0
             
222
20110901
0
0
             
223
20110901
0
0
             
224
20110901
0
0
             
225
20110901
0
0
             
226
20110901
0
0
             
227
20110901
0
0
             
228
20110901
0
0
             
229
20110901
0
0
             
230
20110901
0
0
             
231
20110901
0
0
             
232
20110901
0
0
             
233
20110901
0
0
             
234
20110901
0
0
             
235
20110901
0
0
             
236
20110901
0
0
             
237
20110901
0
0
             
238
20110901
0
0
             
239
20110901
0
0
             
240
20110901
0
0
             
241
20110901
0
0
             
242
20110901
0
0
             
243
20110901
0
0
             
244
20110901
0
0
             
245
20110901
0
0
             
246
20110901
0
0
             
247
20110901
0
0
             

 
KEY
Subsequent Interest
Rate Reset Period
Subsequent Interest
Rate Cap (Change Down)
Subsequent Interest
Rate Cap (Change
Up)
Lifetime Maximum
Rate (Ceiling)
Lifetime Minimum
Rate (Floor)
Negative
Amortization Limit
Initial Negative
Amortization Recast
Period
Subsequent
Negative
Amortization Recast
Period
Initial Fixed
Payment Period
Subsequent
Payment Reset
Period
1
                   
2
                   
3
                   
4
                   
5
                   
6
                   
7
                   
8
                   
9
                   
10
                   
11
                   
12
                   
13
                   
14
                   
15
                   
16
                   
17
                   
18
                   
19
                   
20
                   
21
                   
22
                   
23
                   
24
                   
25
                   
26
                   
27
                   
28
                   
29
                   
30
                   
31
                   
32
                   
33
                   
34
                   
35
                   
36
                   
37
                   
38
                   
39
                   
40
                   
41
                   
42
                   
43
                   
44
                   
45
                   
46
                   
47
                   
48
                   
49
                   
50
                   
51
                   
52
                   
53
                   
54
                   
55
                   
56
                   
57
                   
58
                   
59
                   
60
                   
61
                   
62
                   
63
                   
64
                   
65
                   
66
                   
67
                   
68
                   
69
                   
70
                   
71
                   
72
                   
73
                   
74
                   
75
                   
76
                   
77
                   
78
                   
79
                   
80
                   
81
                   
82
                   
83
                   
84
                   
85
                   
86
                   
87
                   
88
                   
89
                   
90
                   
91
                   
92
                   
93
                   
94
                   
95
                   
96
                   
97
                   
98
                   
99
                   
100
                   
101
                   
102
                   
103
                   
104
                   
105
                   
106
                   
107
                   
108
                   
109
                   
110
                   
111
                   
112
                   
113
                   
114
                   
115
                   
116
                   
117
                   
118
                   
119
                   
120
                   
121
                   
122
                   
123
                   
124
                   
125
                   
126
                   
127
                   
128
                   
129
                   
130
                   
131
                   
132
                   
133
                   
134
                   
135
                   
136
                   
137
                   
138
                   
139
                   
140
                   
141
                   
142
                   
143
                   
144
                   
145
                   
146
                   
147
                   
148
                   
149
                   
150
                   
151
                   
152
                   
153
                   
154
                   
155
                   
156
                   
157
                   
158
                   
159
                   
160
                   
161
                   
162
                   
163
                   
164
                   
165
                   
166
                   
167
                   
168
                   
169
                   
170
                   
171
                   
172
                   
173
                   
174
                   
175
                   
176
                   
177
                   
178
                   
179
                   
180
                   
181
                   
182
                   
183
                   
184
                   
185
                   
186
                   
187
                   
188
                   
189
                   
190
                   
191
                   
192
                   
193
                   
194
                   
195
                   
196
                   
197
                   
198
                   
199
                   
200
                   
201
                   
202
                   
203
                   
204
                   
205
                   
206
                   
207
                   
208
                   
209
                   
210
                   
211
                   
212
                   
213
                   
214
                   
215
                   
216
                   
217
                   
218
                   
219
                   
220
                   
221
                   
222
                   
223
                   
224
                   
225
                   
226
                   
227
                   
228
                   
229
                   
230
                   
231
                   
232
                   
233
                   
234
                   
235
                   
236
                   
237
                   
238
                   
239
                   
240
                   
241
                   
242
                   
243
                   
244
                   
245
                   
246
                   
247
                   

 
KEY
Initial Periodic
Payment Cap
Subsequent
Periodic Payment
Cap
Initial Minimum
Payment Reset
Period
Subsequent
Minimum Payment
Reset Period
Option ARM
Indicator
Options at Recast
Initial Minimum
Payment
Current Minimum
Payment
Prepayment Penalty
Calculation
Prepayment Penalty
Type
1
       
0
         
2
       
0
         
3
       
0
         
4
       
0
         
5
       
0
         
6
       
0
         
7
       
0
         
8
       
0
         
9
       
0
         
10
       
0
         
11
       
0
         
12
       
0
         
13
       
0
         
14
       
0
         
15
       
0
         
16
       
0
         
17
       
0
         
18
       
0
         
19
       
0
         
20
       
0
         
21
       
0
         
22
       
0
         
23
       
0
         
24
       
0
         
25
       
0
         
26
       
0
         
27
       
0
         
28
       
0
         
29
       
0
         
30
       
0
         
31
       
0
         
32
       
0
         
33
       
0
         
34
       
0
         
35
       
0
         
36
       
0
         
37
       
0
         
38
       
0
         
39
       
0
         
40
       
0
         
41
       
0
         
42
       
0
         
43
       
0
         
44
       
0
         
45
       
0
         
46
       
0
         
47
       
0
         
48
       
0
         
49
       
0
         
50
       
0
         
51
       
0
     
20
1
52
       
0
     
20
1
53
       
0
         
54
       
0
     
20
1
55
       
0
     
20
1
56
       
0
     
20
1
57
       
0
         
58
       
0
     
20
1
59
       
0
         
60
       
0
     
20
1
61
       
0
         
62
       
0
     
20
1
63
       
0
         
64
       
0
     
20
1
65
       
0
     
20
1
66
       
0
     
20
1
67
       
0
     
20
1
68
       
0
         
69
       
0
     
20
1
70
       
0
     
20
1
71
       
0
     
20
1
72
       
0
         
73
       
0
         
74
       
0
     
20
1
75
       
0
         
76
       
0
     
20
1
77
       
0
         
78
       
0
         
79
       
0
         
80
       
0
         
81
       
0
     
20
1
82
       
0
     
20
1
83
       
0
         
84
       
0
         
85
       
0
     
20
1
86
       
0
         
87
       
0
     
20
1
88
       
0
         
89
       
0
         
90
       
0
     
20
1
91
       
0
     
20
1
92
       
0
         
93
       
0
     
20
1
94
       
0
         
95
       
0
         
96
       
0
         
97
       
0
         
98
       
0
     
20
1
99
       
0
         
100
       
0
         
101
       
0
         
102
       
0
         
103
       
0
         
104
       
0
         
105
       
0
         
106
       
0
     
20
1
107
       
0
         
108
       
0
     
20
1
109
       
0
         
110
       
0
         
111
       
0
     
20
1
112
       
0
         
113
       
0
         
114
       
0
     
20
1
115
       
0
         
116
       
0
         
117
       
0
         
118
       
0
         
119
       
0
         
120
       
0
     
20
1
121
       
0
         
122
       
0
         
123
       
0
     
20
1
124
       
0
         
125
       
0
         
126
       
0
     
20
1
127
       
0
         
128
       
0
     
20
1
129
       
0
         
130
       
0
         
131
       
0
         
132
       
0
     
20
1
133
       
0
         
134
       
0
         
135
       
0
         
136
       
0
         
137
       
0
         
138
       
0
     
20
1
139
       
0
     
20
1
140
       
0
     
20
1
141
       
0
     
20
1
142
       
0
     
20
1
143
       
0
         
144
       
0
         
145
       
0
         
146
       
0
         
147
       
0
         
148
       
0
         
149
       
0
         
150
       
0
         
151
       
0
         
152
       
0
         
153
       
0
         
154
       
0
         
155
       
0
         
156
       
0
         
157
       
0
         
158
       
0
     
20
1
159
       
0
     
20
1
160
       
0
         
161
       
0
         
162
       
0
     
20
1
163
       
0
         
164
       
0
     
20
1
165
       
0
         
166
       
0
     
20
1
167
       
0
         
168
       
0
         
169
       
0
         
170
       
0
     
20
1
171
       
0
     
20
1
172
       
0
         
173
       
0
         
174
       
0
     
20
1
175
       
0
     
20
1
176
       
0
         
177
       
0
         
178
       
0
         
179
       
0
         
180
       
0
         
181
       
0
         
182
       
0
         
183
       
0
         
184
       
0
     
20
1
185
       
0
     
20
1
186
       
0
     
20
1
187
       
0
         
188
       
0
     
20
1
189
       
0
     
20
1
190
       
0
     
20
1
191
       
0
     
20
1
192
       
0
     
20
1
193
       
0
     
20
1
194
       
0
     
20
1
195
       
0
     
20
1
196
       
0
     
20
1
197
       
0
     
20
1
198
       
0
     
20
1
199
       
0
     
20
1
200
       
0
     
20
1
201
       
0
     
20
1
202
       
0
     
20
1
203
       
0
     
20
1
204
       
0
     
20
1
205
       
0
     
20
1
206
       
0
     
20
1
207
       
0
     
20
1
208
       
0
     
20
1
209
       
0
     
20
1
210
       
0
     
20
1
211
       
0
     
20
1
212
       
0
     
20
1
213
       
0
     
20
1
214
       
0
     
20
1
215
       
0
     
20
1
216
       
0
     
20
1
217
       
0
     
20
1
218
       
0
     
20
1
219
       
0
     
20
1
220
       
0
     
20
1
221
       
0
     
20
1
222
       
0
     
20
1
223
       
0
     
20
1
224
       
0
     
20
1
225
       
0
     
20
1
226
       
0
     
20
1
227
       
0
     
20
1
228
       
0
     
20
1
229
       
0
     
20
1
230
       
0
     
20
1
231
       
0
     
20
1
232
       
0
     
20
1
233
       
0
     
20
1
234
       
0
     
20
1
235
       
0
     
20
1
236
       
0
     
20
1
237
       
0
     
20
1
238
       
0
     
20
1
239
       
0
     
20
1
240
       
0
     
20
1
241
       
0
     
20
1
242
       
0
     
20
1
243
       
0
     
20
1
244
       
0
     
20
1
245
       
0
     
20
1
246
       
0
     
20
1
247
       
0
     
20
1

 
KEY
Prepayment Penalty
Total Term
Prepayment Penalty
Hard Term
Primary Borrower ID
Number of
Mortgaged
Properties
Total Number of
Borrowers
Self-employment
Flag
Current ‘Other’
Monthly Payment
Length of
Employment:
Borrower
Length of
Employment: Co-
Borrower
Years in Home
1
0
 
109
1
3
0
 
5.00
13.00
2.00
2
0
 
165
2
2
0
 
0.00
27.00
23.00
3
0
 
186
1
2
0
 
4.50
1.00
2.00
4
0
 
127
1
2
0
 
18.00
3.00
11.00
5
0
 
269
1
1
0
 
0.00
0.00
7.00
6
0
 
70
1
2
0
 
10.00
3.00
4.00
7
0
 
270
1
2
1
 
2.00
3.00
7.00
8
0
 
428
2
2
0
 
9.00
2.00
4.00
9
0
 
344
1
2
0
 
7.00
2.00
2.00
10
0
 
385
3
1
0
 
2.50
0.00
1.00
11
0
 
446
1
2
0
 
3.00
10.00
6.00
12
0
 
100
1
2
0
 
3.00
0.00
2.00
13
0
 
351
1
2
0
 
20.00
9.00
3.00
14
0
 
427
1
1
1
 
0.80
0.00
31.00
15
0
 
370
1
2
0
 
10.00
0.00
11.00
16
0
 
81
1
2
0
 
4.00
13.00
7.00
17
0
 
13
1
1
0
 
11.00
0.00
5.00
18
0
 
369
1
2
0
 
2.00
0.00
9.00
19
0
 
14
1
1
0
 
1.00
0.00
1.00
20
0
 
117
3
1
1
 
20.00
0.00
3.00
21
0
 
342
2
2
0
 
0.00
0.00
4.00
22
0
 
17
1
1
0
 
6.60
0.00
2.00
23
0
 
9
1
2
1
 
2.60
5.00
1.00
24
0
 
84
1
2
0
 
7.00
0.00
3.00
25
0
 
215
1
2
1
 
3.50
10.00
2.00
26
0
 
395
3
2
0
 
1.60
0.00
1.00
27
0
 
348
1
2
1
 
7.10
11.00
2.00
28
0
 
140
1
2
0
 
3.00
3.00
5.00
29
0
 
37
2
2
0
 
17.80
0.00
12.00
30
0
 
302
1
2
0
 
0.90
0.00
2.00
31
0
 
12
2
1
0
 
3.00
0.00
10.00
32
0
 
226
1
1
0
 
22.00
0.00
9.00
33
0
 
413
1
1
0
 
3.00
0.00
1.00
34
0
 
379
2
2
1
 
11.00
0.00
2.00
35
0
 
434
1
2
1
 
7.00
0.00
7.00
36
0
 
142
1
1
0
 
16.00
0.00
9.00
37
0
 
406
2
1
0
 
3.00
0.00
1.00
38
0
 
73
2
2
0
 
7.00
11.00
1.00
39
0
 
110
1
1
0
 
15.00
0.00
5.00
40
0
 
99
1
2
0
 
6.00
3.00
11.00
41
0
 
77
1
2
0
 
0.00
16.00
13.00
42
0
 
49
2
2
0
 
10.00
0.00
6.00
43
0
 
441
2
1
0
 
27.00
0.00
21.00
44
0
 
223
3
2
0
 
6.00
0.00
12.00
45
0
 
221
1
2
0
 
0.00
0.00
35.00
46
0
 
79
1
2
0
 
10.00
0.00
1.00
47
0
 
391
1
2
0
 
12.00
0.00
0.10
48
0
 
330
3
2
1
 
17.00
0.00
4.00
49
0
 
33
1
2
1
 
7.00
0.00
19.00
50
0
 
243
3
2
0
 
0.00
0.00
20.00
51
60
 
47
3
2
1
 
33.00
0.00
8.00
52
60
 
255
1
2
1
 
39.00
0.00
11.00
53
0
 
174
1
1
0
 
4.00
0.00
1.00
54
36
 
449
1
1
1
 
3.00
0.00
21.00
55
60
 
58
1
2
1
 
7.00
0.00
6.00
56
60
 
224
3
2
1
 
17.00
10.00
2.00
57
0
 
242
2
1
0
 
28.00
0.00
25.00
58
60
 
445
1
2
0
 
20.00
0.00
4.00
59
0
 
343
1
1
0
 
35.00
0.00
35.00
60
60
 
414
1
1
0
 
1.00
0.00
4.00
61
0
 
244
2
2
0
 
1.00
0.00
6.00
62
60
 
141
1
2
0
 
9.00
0.00
10.00
63
0
 
411
1
1
0
 
1.10
0.00
20.00
64
60
 
213
1
2
1
 
5.00
0.00
4.00
65
60
 
340
1
2
0
 
6.00
0.00
5.00
66
60
 
133
1
2
0
 
0.00
0.00
17.00
67
60
 
314
2
1
0
 
0.60
0.00
6.00
68
0
 
375
1
1
0
 
0.00
0.00
20.00
69
60
 
248
3
2
0
 
16.00
0.00
9.00
70
60
 
101
2
2
0
 
28.00
0.00
13.00
71
60
 
7
1
2
1
 
20.00
0.00
2.00
72
0
 
420
1
2
0
 
20.00
0.00
8.00
73
0
 
35
2
1
1
 
39.00
0.00
10.00
74
36
 
146
1
2
1
 
10.00
0.00
2.00
75
0
 
208
2
2
0
 
2.00
0.00
9.00
76
60
 
367
2
2
1
 
10.00
10.00
1.00
77
0
 
260
2
2
0
 
1.80
2.00
5.00
78
0
 
260
2
2
0
 
1.80
2.00
5.00
79
0
 
452
1
1
0
 
2.50
0.00
4.00
80
0
 
138
3
2
0
 
0.00
0.00
11.00
81
60
 
324
2
2
1
 
13.00
0.00
13.00
82
60
 
93
2
2
0
 
13.00
0.00
12.00
83
0
 
278
2
2
0
 
24.00
0.00
24.00
84
0
 
256
1
2
1
 
15.00
15.00
4.00
85
60
 
364
1
2
0
 
2.70
3.00
2.00
86
0
 
119
1
2
1
 
20.00
0.00
10.00
87
60
 
163
1
2
0
 
3.00
0.00
3.00
88
0
 
67
6
1
0
 
27.00
0.00
7.00
89
0
 
18
1
2
1
 
4.00
0.00
3.00
90
60
 
21
1
2
0
 
8.00
4.00
1.00
91
60
 
377
1
2
0
 
2.00
0.00
2.00
92
0
 
122
3
2
0
 
12.00
3.00
3.00
93
60
 
279
1
1
1
 
19.00
0.00
7.00
94
0
 
257
1
2
1
 
20.00
0.00
12.00
95
0
 
48
2
1
0
 
17.00
0.00
16.00
96
0
 
241
1
4
1
 
5.00
5.00
1.00
97
0
 
292
2
2
0
 
5.00
7.00
3.00
98
60
 
150
3
1
1
 
11.00
0.00
8.00
99
0
 
311
1
2
1
 
2.00
3.00
10.00
100
0
 
68
2
2
0
 
3.00
0.00
10.00
101
0
 
350
1
2
0
 
0.50
0.00
7.00
102
0
 
197
2
1
0
 
0.50
0.00
11.00
103
0
 
229
1
1
0
 
3.00
0.00
10.00
104
0
 
304
1
1
1
 
2.00
0.00
2.00
105
0
 
300
1
2
0
 
5.60
1.00
6.00
106
60
 
239
2
2
1
 
11.00
2.00
0.00
107
0
 
464
3
1
0
 
5.60
0.00
3.00
108
60
 
438
3
2
1
 
21.00
21.00
8.00
109
0
 
166
2
2
1
 
8.00
8.00
5.00
110
0
 
11
1
2
0
 
6.00
0.00
0.50
111
60
 
363
1
2
0
 
3.50
0.00
9.75
112
0
 
156
1
1
0
 
13.00
0.00
14.00
113
0
 
308
1
2
1
 
4.00
14.00
1.00
114
60
 
170
1
2
0
 
0.60
0.00
4.00
115
0
 
419
1
3
0
 
3.00
0.00
2.00
116
0
 
212
2
2
0
 
21.00
5.00
2.00
117
0
 
465
1
2
1
 
43.00
0.00
7.00
118
0
 
323
2
2
0
 
1.00
0.00
0.04
119
0
 
272
1
2
0
 
3.00
0.00
2.00
120
60
 
453
1
2
0
 
4.00
0.80
2.00
121
0
 
193
1
2
0
 
23.00
12.00
27.00
122
0
 
360
1
2
1
 
34.00
7.00
16.00
123
60
 
191
1
2
0
 
5.50
5.00
0.20
124
0
 
422
1
2
1
 
20.00
21.00
3.00
125
0
 
53
4
1
1
 
23.00
0.00
11.00
126
60
 
175
1
2
0
 
3.00
1.60
1.00
127
0
 
346
1
2
0
 
0.00
0.00
2.00
128
60
 
178
2
2
0
 
3.00
0.00
5.00
129
0
 
403
2
1
1
 
0.00
0.00
12.00
130
0
 
125
1
2
1
 
31.00
30.00
0.50
131
0
 
106
1
1
0
 
25.00
0.00
36.00
132
60
 
143
3
3
0
 
10.00
14.00
3.00
133
0
 
136
2
2
0
 
0.20
0.00
7.00
134
0
 
5
1
1
0
 
2.00
0.00
2.00
135
0
 
312
2
2
0
 
13.00
0.00
1.00
136
0
 
312
2
1
0
 
10.00
0.00
6.00
137
0
 
322
1
2
0
 
1.00
1.00
5.00
138
60
 
194
1
1
0
 
5.00
0.00
10.00
139
60
 
262
2
2
1
 
7.00
1.00
1.00
140
60
 
120
3
2
1
 
16.00
5.00
0.00
141
60
 
211
1
1
0
 
18.00
0.00
5.00
142
60
 
92
2
2
1
 
2.00
0.00
7.00
143
0
 
111
1
2
0
 
0.20
 
4.00
144
0
 
103
1
1
0
 
8.00
 
6.00
145
0
 
359
3
2
0
 
1.30
 
9.00
146
0
 
378
1
1
0
 
99.00
 
1.20
147
0
 
437
1
2
0
 
0.11
 
10.00
148
0
 
442
1
2
0
 
4.00
3.00
7.00
149
0
 
40
1
1
0
 
99.00
 
3.00
150
0
 
249
2
2
1
 
14.00
 
5.00
151
0
 
407
1
1
0
 
25.00
 
6.00
152
0
 
64
1
2
1
 
25.00
 
9.00
153
0
 
75
2
2
0
 
28.00
 
0.00
154
0
 
383
2
2
1
 
40.00
 
0.00
155
0
 
331
3
2
0
 
5.00
 
0.00
156
0
 
49
2
2
0
 
10.00
 
6.00
157
0
 
368
1
2
0
 
5.00
 
5.00
158
60
 
189
2
2
0
 
0.50
 
0.00
159
48
 
287
3
1
1
 
2.50
 
2.00
160
0
 
209
1
1
0
 
0.60
 
0.00
161
0
 
118
5
2
1
 
7.00
7.00
38.00
162
60
 
10
1
2
0
 
2.00
1.00
0.00
163
0
 
61
1
2
1
 
2.00
2.00
1.00
164
60
 
284
2
2
0
 
15.00
5.00
0.50
165
0
 
366
2
2
1
 
19.00
9.00
9.00
166
60
 
145
1
2
1
 
10.00
10.00
8.00
167
0
 
157
1
2
0
 
0.00
6.00
8.00
168
0
 
169
1
2
0
 
1.00
10.00
0.00
169
0
 
280
1
2
0
 
7.00
3.00
6.00
170
60
 
325
6
2
1
 
10.00
8.00
1.00
171
60
 
26
3
2
0
 
8.00
3.00
0.00
172
0
 
39
1
2
1
 
6.00
5.00
1.00
173
0
 
88
1
2
0
 
3.00
 
0.00
174
60
 
352
2
1
1
 
15.00
 
2.00
175
60
 
392
2
2
0
 
2.00
3.00
0.00
176
0
 
266
1
1
1
 
25.00
 
6.00
177
0
 
273
1
2
1
 
22.00
 
5.00
178
0
 
115
1
2
0
 
2.00
 
2.00
179
0
 
57
1
2
0
 
0.30
 
13.00
180
0
 
34
2
1
0
 
8.00
 
0.00
181
0
 
355
1
2
0
 
99.00
27.00
36.00
182
0
 
263
2
2
1
 
21.00
7.00
0.00
183
0
 
6
1
2
0
 
2.00
10.00
5.00
184
60
 
232
3
1
0
 
3.00
 
3.00
185
60
 
240
1
2
0
 
6.00
 
0.00
186
60
 
374
2
2
0
 
6.50
 
2.00
187
0
 
353
2
2
1
 
23.00
23.00
22.00
188
60
 
222
1
2
0
 
2.00
1.00
0.00
189
60
 
196
1
2
0
 
0.00
10.00
6.00
190
60
 
220
1
2
0
 
17.00
30.00
7.00
191
60
 
402
2
2
1
 
8.00
6.00
0.00
192
60
 
365
1
2
0
 
4.40
 
3.00
193
60
 
180
2
2
0
 
25.00
1.50
0.00
194
60
 
139
2
2
0
 
2.00
 
0.00
195
60
 
310
4
2
0
 
20.00
 
0.00
196
60
 
267
1
1
0
 
0.00
 
6.00
197
60
 
27
1
1
1
 
10.00
 
0.00
198
60
 
313
1
2
0
 
3.50
3.50
0.00
199
60
 
250
1
1
0
 
7.00
 
0.00
200
60
 
168
1
2
0
 
1.00
 
5.00
201
60
 
417
1
2
1
 
24.00
 
15.00
202
60
 
462
3
1
1
 
16.00
 
2.00
203
60
 
78
2
2
0
 
1.50
10.00
0.00
204
60
 
457
1
2
1
 
3.00
6.00
0.00
205
60
 
418
1
2
0
 
0.50
 
0.00
206
60
 
286
1
1
0
 
4.90
 
3.00
207
60
 
31
1
2
0
 
6.50
 
13.00
208
60
 
316
2
2
0
 
1.00
9.00
0.00
209
60
 
301
1
2
0
 
19.00
 
0.00
210
60
 
254
1
2
0
 
5.00
8.00
0.00
211
60
 
121
1
2
1
 
24.00
 
13.00
212
60
 
460
1
2
1
 
2.00
 
0.00
213
60
 
166
2
2
1
 
8.00
8.00
2.00
214
60
 
396
1
2
0
 
7.00
 
7.00
215
60
 
87
1
2
1
 
31.00
17.00
9.00
216
60
 
155
2
2
0
 
3.80
16.00
0.00
217
60
 
124
1
2
0
 
0.10
2.70
6.00
218
60
 
444
1
2
0
 
6.00
1.00
1.00
219
60
 
318
2
2
0
 
4.00
3.00
0.00
220
60
 
153
1
2
1
 
4.00
 
0.00
221
60
 
397
2
2
0
 
1.80
1.80
0.00
222
60
 
16
1
2
0
 
12.00
4.00
0.00
223
60
 
362
1
2
0
 
10.00
3.00
0.00
224
60
 
372
2
2
1
 
8.00
8.00
1.00
225
60
 
401
1
2
0
 
15.00
18.00
8.00
226
60
 
28
2
2
1
 
32.00
10.00
22.00
227
60
 
252
1
2
1
 
3.00
 
0.00
228
60
 
134
2
2
0
 
99.00
 
0.00
229
60
 
271
2
2
0
 
10.00
 
0.00
230
60
 
46
2
2
1
 
6.00
10.00
0.00
231
60
 
461
1
2
0
 
9.00
0.01
3.00
232
60
 
192
1
2
0
 
3.00
4.00
0.00
233
60
 
89
2
2
0
 
11.00
14.00
0.00
234
60
 
317
4
1
1
 
13.00
 
0.00
235
60
 
247
2
2
0
 
20.00
15.00
7.00
236
60
 
38
2
2
1
 
7.00
7.00
0.00
237
60
 
50
3
2
0
 
0.01
 
0.00
238
60
 
1
1
2
0
 
5.60
0.90
0.00
239
60
 
65
1
2
0
 
16.00
 
0.00
240
60
 
470
1
2
0
 
11.00
 
3.00
241
60
 
349
2
2
0
 
4.00
2.60
0.00
242
60
 
387
2
1
0
 
11.00
 
0.00
243
60
 
361
2
2
1
 
0.40
5.00
0.00
244
60
 
36
2
1
1
 
35.00
 
0.00
245
60
 
179
1
2
0
 
0.30
6.00
0.00
246
60
 
207
1
2
1
 
11.60
0.20
0.00
247
60
 
177
1
2
0
 
9.00
 
0.00

 
KEY
FICO Model Used
Most Recent FICO
Date
Primary Wage
Earner Original
FICO: Equifax
Primary Wage
Earner Original
FICO: Experian
Primary Wage
Earner Original
FICO: TransUnion
Secondary Wage
Earner Original
FICO: Equifax
Secondary Wage
Earner Original
FICO: Experian
Secondary Wage
Earner Original
FICO: TransUnion
Original
Primary Borrower
FICO
Most Recent
Primary Borrower
FICO
1
1
20110825
           
782
788
2
1
20110825
           
706
711
3
1
20110825
           
752
747
4
1
20110825
           
746
772
5
1
20110825
           
716
729
6
1
20110825
           
789
796
7
1
20110825
           
795
773
8
1
20110825
           
793
806
9
1
20110825
           
787
770
10
1
20110825
           
730
779
11
1
20110825
           
773
774
12
1
20110825
           
720
779
13
1
20110825
           
812
793
14
1
20110825
           
764
783
15
1
20110825
           
787
772
16
1
20110825
           
788
797
17
1
20110825
           
793
807
18
1
20110825
           
731
775
19
1
20110825
           
757
793
20
1
20110825
           
766
815
21
1
20110825
           
800
807
22
1
20110825
           
796
797
23
1
20110825
           
707
676
24
1
20110825
           
773
778
25
1
20110825
           
806
797
26
1
20110825
           
768
769
27
1
20110825
           
808
808
28
1
20110825
           
767
795
29
1
20110825
           
787
793
30
1
20110825
           
781
766
31
1
20110825
           
781
823
32
1
20110825
           
802
815
33
1
20110825
           
796
795
34
1
20110825
           
777
792
35
1
20110825
           
793
808
36
1
20110825
           
815
802
37
1
20110825
           
778
805
38
1
20110825
           
783
773
39
1
20110825
           
796
808
40
1
20110825
           
791
787
41
1
20110825
           
779
803
42
1
20110825
           
760
785
43
1
20110825
           
791
801
44
1
20110825
           
796
797
45
1
20110825
           
742
770
46
1
20110825
           
797
797
47
1
20110825
           
782
768
48
1
20110825
           
813
798
49
1
20110825
           
807
799
50
1
20110825
           
788
807
51
1
20110825
           
729
776
52
1
20110825
           
729
724
53
1
20110825
           
798
800
54
1
20110825
           
749
703
55
1
20110825
           
776
793
56
1
20110825
           
763
800
57
1
20110825
           
770
760
58
1
20110825
           
798
806
59
1
20110825
           
756
797
60
1
20110825
           
713
762
61
1
20110825
           
788
801
62
1
20110825
           
747
756
63
1
20110825
           
781
799
64
1
20110825
           
795
788
65
1
20110825
           
787
789
66
1
20110825
           
765
742
67
1
20110825
           
767
760
68
1
20110825
           
801
804
69
1
20110825
           
767
787
70
1
20110825
           
782
787
71
1
20110825
           
782
801
72
1
20110825
           
810
814
73
1
20110825
           
796
786
74
1
20110825
           
739
753
75
1
20110825
           
767
730
76
1
20110825
           
735
740
77
1
20110825
           
789
774
78
1
20110825
           
789
774
79
1
20110825
           
809
780
80
1
20110825
           
734
767
81
1
20110825
           
801
781
82
1
20110825
           
797
797
83
1
20110825
           
795
785
84
1
20110825
           
803
794
85
1
20110825
           
705
725
86
1
20110825
           
787
787
87
1
20110825
           
796
775
88
1
20110825
           
812
781
89
1
20110825
           
793
772
90
1
20110825
           
780
771
91
1
20110825
           
790
773
92
1
20110825
           
797
790
93
1
20110825
           
738
786
94
1
20110825
           
792
786
95
1
20110825
           
788
798
96
1
20110825
           
798
774
97
1
20110825
           
803
792
98
1
20110825
           
782
803
99
1
20110825
           
768
784
100
1
20110825
           
778
775
101
1
20110825
           
709
720
102
1
20110825
           
797
793
103
1
20110825
           
799
795
104
1
20110825
           
765
772
105
1
20110825
           
777
785
106
1
20110825
           
745
725
107
1
20110825
           
789
774
108
1
20110825
           
800
787
109
1
20110825
           
775
762
110
1
20110825
           
784
801
111
1
20110825
           
791
783
112
1
20110825
           
813
801
113
1
20110825
           
781
792
114
1
20110825
           
809
797
115
1
20110825
           
782
767
116
1
20110825
           
763
767
117
1
20110825
           
793
783
118
1
20110825
           
711
714
119
1
20110825
           
816
799
120
1
20110825
           
786
648
121
1
20110825
           
794
797
122
1
20110825
           
798
800
123
1
20110825
           
739
765
124
1
20110825
           
770
768
125
1
20110825
           
793
783
126
1
20110825
           
775
734
127
1
20110825
           
771
795
128
1
20110825
           
733
685
129
1
20110825
           
789
781
130
1
20110825
           
780
795
131
1
20110825
           
818
799
132
1
20110825
           
743
797
133
1
20110825
           
762
768
134
1
20110825
           
784
785
135
1
20110825
           
809
796
136
1
20110825
           
809
796
137
1
20110825
           
723
816
138
1
20110825
           
795
799
139
1
20110825
           
708
753
140
1
20110825
           
759
760
141
1
20110825
           
786
791
142
1
20110825
           
804
774
143
1
20110825
           
795
801
144
1
20110825
           
796
776
145
1
20110825
           
799
799
146
1
20110825
           
817
803
147
1
20110825
           
806
808
148
1
20110825
           
794
780
149
1
20110825
           
799
805
150
1
20110825
           
798
801
151
1
20110825
           
814
816
152
1
20110825
           
793
759
153
1
20110825
           
812
808
154
1
20110825
           
713
695
155
1
20110825
           
807
764
156
1
20110825
           
760
785
157
1
20110825
           
811
810
158
1
20110825
           
775
796
159
1
20110825
           
710
703
160
1
20110825
           
795
797
161
1
20110825
           
789
787
162
1
20110825
           
720
775
163
1
20110825
           
747
769
164
1
20110825
           
734
728
165
1
20110825
           
756
764
166
1
20110825
           
758
771
167
1
20110825
           
782
704
168
1
20110825
           
668
651
169
1
20110825
           
790
775
170
1
20110825
           
798
776
171
1
20110825
           
708
707
172
1
20110825
           
801
787
173
1
20110825
           
781
756
174
1
20110825
           
796
785
175
1
20110825
           
777
785
176
1
20110825
           
728
712
177
1
20110825
           
781
780
178
1
20110825
           
766
737
179
1
20110825
           
811
790
180
1
20110825
           
736
709
181
1
20110825
           
796
772
182
1
20110825
           
695
691
183
1
20110825
           
799
783
184
1
20110825
           
796
801
185
1
20110825
           
770
805
186
1
20110825
           
788
791
187
1
20110825
           
792
790
188
1
20110825
           
802
764
189
1
20110825
           
752
796
190
1
20110825
           
769
758
191
1
20110825
           
767
780
192
1
20110825
           
774
770
193
1
20110825
           
795
804
194
1
20110825
           
800
774
195
1
20110825
           
774
790
196
1
20110825
           
804
808
197
1
20110825
           
766
761
198
1
20110825
           
793
789
199
1
20110825
           
774
775
200
1
20110825
           
744
791
201
1
20110825
           
799
735
202
1
20110825
           
793
789
203
1
20110825
           
709
671
204
1
20110825
           
774
773
205
1
20110825
           
803
803
206
1
20110825
           
759
756
207
1
20110825
           
753
766
208
1
20110825
           
797
760
209
1
20110825
           
776
779
210
1
20110825
           
772
775
211
1
             
772
 
212
1
20110825
           
734
778
213
1
             
757
 
214
1
             
780
 
215
1
             
792
 
216
1
             
756
 
217
1
             
770
 
218
1
             
771
 
219
1
             
764
 
220
1
             
789
 
221
1
             
765
 
222
1
             
754
 
223
1
             
794
 
224
1
             
778
 
225
1
             
798
 
226
1
             
792
 
227
1
             
704
 
228
1
             
819
 
229
1
             
764
 
230
1
             
789
 
231
1
             
765
 
232
1
             
740
 
233
1
             
794
 
234
1
             
770
 
235
1
             
699
 
236
1
             
743
 
237
1
             
735
 
238
1
             
780
 
239
1
             
782
 
240
1
             
709
 
241
1
20110825
           
773
730
242
1
20110825
           
704
712
243
1
             
801
 
244
1
             
774
 
245
1
             
794
 
246
1
             
808
 
247
1
             
764
 

 
KEY
Most Recent Co-
Borrower FICO
Most Recent FICO
Method
VantageScore:
Primary Borrower
VantageScore: Co-
Borrower
Most Recent
VantageScore
Method
VantageScore Date
Credit Report:
Longest Trade Line
Credit Report:
Maximum Trade
Line
Credit Report:
Number of Trade
Lines
Credit Line Usage
Ratio
1
                   
2
                   
3
                   
4
                   
5
                   
6
                   
7
                   
8
                   
9
                   
10
                   
11
                   
12
                   
13
                   
14
                   
15
                   
16
                   
17
                   
18
                   
19
                   
20
                   
21
                   
22
                   
23
                   
24
                   
25
                   
26
                   
27
                   
28
                   
29
                   
30
                   
31
                   
32
                   
33
                   
34
                   
35
                   
36
                   
37
                   
38
                   
39
                   
40
                   
41
                   
42
                   
43
                   
44
                   
45
                   
46
                   
47
                   
48
                   
49
                   
50
                   
51
                   
52
                   
53
                   
54
                   
55
                   
56
                   
57
                   
58
                   
59
                   
60
                   
61
                   
62
                   
63
                   
64
                   
65
                   
66
                   
67
                   
68
                   
69
                   
70
                   
71
                   
72
                   
73
                   
74
                   
75
                   
76
                   
77
                   
78
                   
79
                   
80
                   
81
                   
82
                   
83
                   
84
                   
85
                   
86
                   
87
                   
88
                   
89
                   
90
                   
91
                   
92
                   
93
                   
94
                   
95
                   
96
                   
97
                   
98
                   
99
                   
100
                   
101
                   
102
                   
103
                   
104
                   
105
                   
106
                   
107
                   
108
                   
109
                   
110
                   
111
                   
112
                   
113
                   
114
                   
115
                   
116
                   
117
                   
118
                   
119
                   
120
                   
121
                   
122
                   
123
                   
124
                   
125
                   
126
                   
127
                   
128
                   
129
                   
130
                   
131
                   
132
                   
133
                   
134
                   
135
                   
136
                   
137
                   
138
                   
139
                   
140
                   
141
                   
142
                   
143
                   
144
                   
145
                   
146
                   
147
                   
148
                   
149
                   
150
                   
151
                   
152
                   
153
                   
154
                   
155
                   
156
                   
157
                   
158
                   
159
                   
160
                   
161
                   
162
                   
163
                   
164
                   
165
                   
166
                   
167
                   
168
                   
169
                   
170
                   
171
                   
172
                   
173
                   
174
                   
175
                   
176
                   
177
                   
178
                   
179
                   
180
                   
181
                   
182
                   
183
                   
184
                   
185
                   
186
                   
187
                   
188
                   
189
                   
190
                   
191
                   
192
                   
193
                   
194
                   
195
                   
196
                   
197
                   
198
                   
199
                   
200
                   
201
                   
202
                   
203
                   
204
                   
205
                   
206
                   
207
                   
208
                   
209
                   
210
                   
211
                   
212
                   
213
                   
214
                   
215
                   
216
                   
217
                   
218
                   
219
                   
220
                   
221
                   
222
                   
223
                   
224
                   
225
                   
226
                   
227
                   
228
                   
229
                   
230
                   
231
                   
232
                   
233
                   
234
                   
235
                   
236
                   
237
                   
238
                   
239
                   
240
                   
241
                   
242
                   
243
                   
244
                   
245
                   
246
                   
247
                   

 
KEY
Most Recent 12-
month Pay History
Months Bankruptcy
Months Foreclosure
Primary Borrower
Wage Income
Co-Borrower Wage
Income
Primary Borrower
Other Income
Co-Borrower Other
Income
All Borrower Wage
Income
All Borrower Total
Income
4506-T Indicator
1
000000000000
   
0.00
0.00
0.00
314750.33
0.00
314750.33
N
2
000000000000
   
0.00
14415.01
1620.17
0.00
14415.01
16035.18
N
3
000000000000
   
10000.00
13415.42
0.00
0.00
23415.42
23415.42
N
4
000000000000
   
10308.96
1671.63
18.25
-27.25
10838.21
11971.59
N
5
000000000000
   
0.00
0.00
35149.00
0.00
0.00
35149.00
N
6
000000000000
   
25921.83
16869.33
181.33
0.00
42791.16
42972.49
N
7
000000000000
   
19167.00
-1879.92
2368.00
0.00
17287.08
19655.08
N
8
000000000000
   
11704.33
3942.17
0.00
0.00
15646.50
15646.50
N
9
000000000000
   
9250.00
6250.00
753.35
0.00
15500.00
16253.35
N
10
000000000000
   
619.83
0.00
4348.33
0.00
619.83
4968.16
N
11
000000000000
   
16137.00
0.00
0.00
0.00
16137.00
16137.00
N
12
000000000000
   
29166.67
0.00
0.00
0.00
25000.00
29166.67
N
13
000000000000
   
21162.79
2885.55
0.00
0.00
24048.34
24048.34
N
14
000000000000
   
2222.33
0.00
3727.92
0.00
2222.33
5950.25
N
15
000000000000
   
16938.00
0.00
538.00
0.00
13213.00
17476.00
N
16
000000000000
   
6548.00
3481.00
1866.00
0.00
10029.00
11895.00
N
17
000000000000
   
7060.84
0.00
0.00
0.00
7060.84
7060.84
N
18
000000000000
   
18403.68
0.00
0.00
0.00
15416.68
18403.68
N
19
000000000000
   
14166.00
0.00
0.00
0.00
14166.00
14166.00
N
20
000000000000
   
6877.80
0.00
3043.17
0.00
6877.80
9920.97
N
21
000000000000
   
0.00
0.00
10290.63
0.00
0.00
10290.63
N
22
000000000000
   
15000.00
0.00
0.00
0.00
15000.00
15000.00
N
23
000000000000
   
7437.50
0.00
2565.33
4506.25
7437.50
14509.08
N
24
000000000000
   
25418.67
0.00
0.00
0.00
25418.67
25418.67
N
25
000000000000
   
12500.00
0.00
0.00
2786.92
12500.00
15286.92
N
26
000000000000
   
27501.45
0.00
0.00
0.00
27501.45
27501.45
N
27
000000000000
   
9516.00
7014.33
100.00
1767.00
11096.00
18397.33
N
28
000000000000
   
8000.00
3500.00
6166.67
0.00
11500.00
17666.67
N
29
000000000000
   
0.00
0.00
50377.67
0.00
0.00
50377.67
N
30
000000000000
   
59242.29
0.00
0.00
0.00
59242.29
59242.29
N
31
000000000000
   
10675.75
0.00
68.04
0.00
10675.75
10743.79
N
32
000000000000
   
52117.25
0.00
0.00
0.00
52117.25
52117.25
N
33
000000000000
   
0.00
0.00
51304.83
0.00
0.00
51304.83
N
34
000000000000
   
7857.00
0.00
3536.17
0.00
7857.00
11393.17
N
35
000000000000
   
0.00
0.00
41758.00
0.00
0.00
41758.00
N
36
000000000000
   
16214.60
0.00
0.00
0.00
14973.60
16214.60
N
37
000000000000
   
11603.73
0.00
0.00
0.00
11603.73
11603.73
N
38
000000000000
   
8601.00
0.00
-1076.83
0.00
8601.00
7524.17
N
39
000000000000
   
2942.27
0.00
0.00
0.00
2942.27
2942.27
N
40
000000000000
   
10148.75
3416.00
16666.00
0.00
13564.75
30230.75
N
41
000000000000
   
0.00
4325.00
4711.00
0.00
4325.00
9036.00
N
42
000000000000
   
104166.00
0.00
0.00
0.00
104166.00
104166.00
N
43
000000000000
   
7158.00
0.00
125.00
0.00
7158.00
7283.00
N
44
000000000000
   
35952.10
0.00
0.00
0.00
23166.68
35952.10
N
45
000000000000
   
0.00
0.00
3071.32
964.00
0.00
4035.32
N
46
000000000000
   
22500.00
0.00
0.00
0.00
10500.00
22500.00
N
47
000000000000
   
47197.13
0.00
2928.46
0.00
47197.13
50125.59
N
48
000000000000
   
0.00
5319.00
22283.00
3820.00
5319.00
31422.00
N
49
000000000000
   
0.00
0.00
3780.17
0.00
0.00
3780.17
N
50
000000000000
   
0.00
0.00
27472.00
0.00
0.00
27472.00
N
51
000000000000
   
0.00
0.00
20297.92
0.00
0.00
20297.92
N
52
000000000000
   
0.00
0.00
22856.75
0.00
0.00
22856.75
N
53
000000000000
   
6666.67
0.00
812.50
0.00
6666.67
7479.17
N
54
000000000000
   
0.00
0.00
206384.04
0.00
0.00
206384.04
N
55
000000000000
   
0.00
0.00
40898.08
0.00
0.00
40898.08
N
56
000000000000
   
0.00
48613.00
13440.00
0.00
48613.00
62053.00
N
57
000000000000
   
0.00
0.00
159441.42
0.00
0.00
159441.42
N
58
000000000000
   
20545.19
0.00
0.00
0.00
20545.19
20545.19
N
59
000000000000
   
0.00
0.00
2977.00
0.00
0.00
2977.00
N
60
000000000000
   
166666.67
0.00
0.00
0.00
166666.67
166666.67
N
61
000000000000
   
20833.34
0.00
3481.00
0.00
16666.67
24314.34
N
62
000000000000
   
0.00
0.00
45786.38
0.00
0.00
45786.38
N
63
000000000000
   
20833.00
0.00
0.00
0.00
20833.00
20833.00
N
64
000000000000
   
0.00
0.00
23951.00
0.00
0.00
23951.00
N
65
000000000000
   
27750.43
0.00
0.00
0.00
27750.43
27750.43
N
66
000000000000
   
0.00
0.00
36788.00
0.00
0.00
36788.00
N
67
000000000000
   
0.00
0.00
21744.67
0.00
0.00
21744.67
N
68
000000000000
   
0.00
0.00
14975.25
0.00
0.00
14975.25
N
69
000000000000
   
16667.00
0.00
17841.00
0.00
16667.00
34508.00
N
70
000000000000
   
64129.58
0.00
0.00
0.00
64129.58
64129.58
N
71
000000000000
   
18000.00
0.00
21658.01
0.00
18000.00
39658.01
N
72
000000000000
   
44978.00
0.00
0.00
0.00
24187.00
44978.00
N
73
000000000000
   
0.00
0.00
35354.10
0.00
0.00
35354.10
N
74
000000000000
   
136939.00
0.00
0.00
0.00
25000.00
136939.00
N
75
000000000000
   
37500.00
0.00
0.00
0.00
37500.00
37500.00
N
76
000000000000
   
22375.00
2250.00
0.00
0.00
24625.00
24625.00
N
77
000000000000
   
12180.00
8152.00
0.00
0.00
20332.00
20332.00
N
78
000000000000
   
0.00
0.00
12180.00
8152.00
0.00
20332.00
N
79
000000000000
   
6250.00
0.00
0.00
0.00
6250.00
6250.00
N
80
000000000000
   
0.00
0.00
28904.08
0.00
0.00
28904.08
N
81
000000000000
   
0.00
0.00
53266.58
0.00
0.00
53266.58
N
82
000000000000
   
51960.92
0.00
0.00
0.00
21408.42
51960.92
N
83
000000000000
   
40306.09
0.00
0.00
0.00
24162.34
40306.09
N
84
000000000000
   
0.00
3333.00
11262.00
0.00
3333.00
14595.00
N
85
000000000000
   
21016.00
0.00
801.83
0.00
21016.00
21817.83
N
86
000000000000
   
0.00
0.00
47507.70
0.00
0.00
47507.70
N
87
000000000000
   
44672.00
0.00
0.00
0.00
44672.00
44672.00
N
88
000000000000
   
15487.00
0.00
1449.00
0.00
15487.00
16936.00
N
89
000000000000
   
0.00
0.00
32862.08
0.00
0.00
32862.08
N
90
000000000000
   
15000.00
0.00
0.00
11368.00
12500.00
26368.00
N
91
000000000000
   
44469.16
0.00
0.00
0.00
29885.83
44469.16
N
92
000000000000
   
6750.00
9231.00
1371.43
0.00
15981.00
17352.43
N
93
000000000000
   
24948.00
0.00
13787.50
0.00
24948.00
38735.50
N
94
000000000000
   
0.00
0.00
20128.00
0.00
0.00
20128.00
N
95
000000000000
   
16666.00
0.00
27000.00
0.00
16666.00
43666.00
N
96
000000000000
   
0.00
0.00
7066.79
3750.00
0.00
10816.79
N
97
000000000000
   
39000.00
12065.00
0.00
479.75
51065.00
51544.75
N
98
000000000000
   
88380.00
0.00
0.00
0.00
88380.00
88380.00
N
99
000000000000
   
60387.34
0.00
0.00
0.00
60387.34
60387.34
N
100
000000000000
   
32414.34
0.00
0.00
0.00
32414.34
32414.34
N
101
000000000000
   
42308.00
0.00
458.84
0.00
42308.00
42766.84
N
102
000000000000
   
0.00
0.00
36827.17
0.00
0.00
36827.17
N
103
000000000000
   
5515.92
0.00
1152.61
0.00
5515.92
6668.53
N
104
000000000000
   
0.00
0.00
30936.25
0.00
0.00
30936.25
N
105
000000000000
   
7743.94
14583.34
0.00
0.00
22327.28
22327.28
N
106
000000000000
   
19166.67
8952.42
9414.33
0.00
28119.09
37533.42
N
107
000000000000
   
15000.00
3333.00
0.00
500.00
18333.00
18833.00
N
108
000000000000
   
37916.67
10000.00
12916.67
0.00
47916.67
60833.34
N
109
000000000000
   
7083.34
2916.67
5266.51
2644.83
10000.01
17911.35
N
110
000000000000
   
14583.00
0.00
7019.00
0.00
14583.00
21602.00
N
111
000000000000
   
41666.00
0.00
0.00
0.00
16666.00
41666.00
N
112
000000000000
   
2515.75
0.00
1334.00
0.00
2515.75
3849.75
N
113
000000000000
   
0.00
7583.34
9543.58
0.00
7583.34
17126.92
N
114
000000000000
   
18750.00
0.00
0.00
0.00
18750.00
18750.00
N
115
000000000000
   
22745.85
0.00
0.00
0.00
22745.85
22745.85
N
116
000000000000
   
28023.50
0.00
0.00
0.00
28023.50
28023.50
N
117
000000000000
   
0.00
0.00
15610.62
0.00
0.00
15610.62
N
118
000000000000
   
0.00
0.00
64653.00
0.00
0.00
64653.00
N
119
000000000000
   
0.00
0.00
14035.88
0.00
0.00
14035.88
N
120
000000000000
   
19565.64
9166.68
2378.17
0.00
28732.32
31110.49
N
121
000000000000
   
7083.34
3708.34
0.00
0.00
10791.68
10791.68
N
122
000000000000
   
0.00
24884.09
36029.22
0.00
24884.09
60913.31
N
123
000000000000
   
16916.67
17091.67
0.00
0.00
34008.34
34008.34
N
124
000000000000
   
0.00
0.00
57213.42
0.00
0.00
57213.42
N
125
000000000000
   
0.00
0.00
10311.33
0.00
0.00
10311.33
N
126
000000000000
   
16667.00
12552.00
0.00
0.00
29219.00
29219.00
N
127
000000000000
   
0.00
0.00
9161.61
0.00
0.00
9161.61
N
128
000000000000
   
47500.00
0.00
0.00
0.00
37500.00
47500.00
N
129
000000000000
   
0.00
0.00
45000.00
0.00
0.00
45000.00
N
130
000000000000
   
0.00
0.00
26134.08
-3247.67
0.00
22886.41
N
131
000000000000
   
0.00
0.00
39134.83
0.00
0.00
39134.83
N
132
000000000000
   
0.00
6195.45
5261.75
0.00
6195.45
11457.20
N
133
000000000000
   
25045.00
0.00
0.00
0.00
25045.00
25045.00
N
134
000000000000
   
34541.00
0.00
0.00
0.00
34541.00
34541.00
N
135
000000000000
   
100103.00
0.00
0.00
0.00
23958.00
100103.00
N
136
000000000000
   
100103.34
0.00
0.00
0.00
23958.34
100103.34
N
137
000000000000
   
11302.89
16962.17
945.64
0.00
28265.06
29210.70
N
138
000000000000
   
36249.67
0.00
1756.14
0.00
16666.67
38005.81
N
139
000000000000
   
75738.84
0.00
0.00
0.00
20833.34
75738.84
N
140
000000000000
   
220775.17
0.00
0.00
0.00
24062.50
220775.17
N
141
000000000000
   
92917.00
0.00
0.00
0.00
92917.00
92917.00
N
142
000000000000
   
73155.35
0.00
0.00
0.00
73155.35
73155.35
N
143
000000000000
   
6666.00
 
5997.00
 
6666.00
12663.00
N
144
000000000000
   
4973.24
 
0.00
 
4973.24
4973.24
N
145
000000000000
   
19983.25
 
0.00
 
19983.25
19983.25
N
146
000000000000
   
0.00
 
11192.42
 
0.00
11192.42
N
147
000000000000
   
11666.67
 
0.00
 
11666.67
11666.67
N
148
000000000000
   
11666.67
0.00
34160.83
3338.42
11666.67
49165.92
N
149
000000000000
   
0.00
 
6978.57
 
0.00
6978.57
N
150
000000000000
   
8754.08
 
18961.21
 
8754.08
27715.29
N
151
000000000000
   
3786.46
 
0.00
 
3786.46
3786.46
N
152
000000000000
   
0.00
 
23805.45
 
0.00
23805.45
N
153
000000000000
   
11158.00
 
0.00
 
11158.00
11158.00
N
154
000000000000
   
0.00
 
1411291.00
 
0.00
1411291.00
N
155
000000000000
   
39583.33
 
6592.40
 
39583.33
46175.73
N
156
000000000000
   
137307.31
 
0.00
 
137307.31
137307.31
N
157
000000000000
   
17506.10
 
6770.92
 
17506.10
24277.02
N
158
000000000000
   
18750.00
0.00
435.00
2104.42
18750.00
21289.42
N
159
000000000000
   
0.00
 
86508.00
 
0.00
86508.00
N
160
000000000000
   
29167.00
 
0.00
 
29167.00
29167.00
N
161
000000000000
   
35188.88
 
3351.08
 
35188.88
38539.96
N
162
000000000000
   
10150.00
8750.00
530.25
0.00
18900.00
19430.25
N
163
000000000000
   
6250.00
6250.00
10747.04
0.00
12500.00
23247.04
N
164
000000000000
   
93760.46
0.00
1767.25
0.00
93760.46
95527.71
N
165
000000000000
   
30184.03
2315.14
14447.56
0.00
32499.17
46946.73
N
166
000000000000
   
60562.00
6500.00
36881.00
0.00
67062.00
103943.00
N
167
000000000000
   
0.00
12895.69
8313.93
0.00
12895.69
21209.62
N
168
000000000000
   
0.00
29477.24
4372.46
0.00
29477.24
33849.70
N
169
000000000000
   
25000.00
 
10047.45
 
25000.00
35047.45
N
170
000000000000
   
0.00
0.00
28664.94
9180.66
0.00
37845.60
N
171
000000000000
   
41290.00
8333.00
0.00
0.00
49623.00
49623.00
N
172
000000000000
   
22231.92
11823.75
2119.07
0.00
34055.67
36174.74
N
173
000000000000
   
9269.24
 
3098.25
 
9269.24
12367.49
N
174
000000000000
   
8333.33
 
16394.51
 
8333.33
24727.84
N
175
000000000000
   
13333.33
15369.54
1666.67
1666.67
28702.87
32036.21
N
176
000000000000
   
0.00
 
40967.48
 
0.00
40967.48
N
177
000000000000
   
23096.09
 
745.08
 
23096.09
23841.17
N
178
000000000000
   
25000.00
 
0.00
 
25000.00
25000.00
N
179
000000000000
   
19166.67
 
0.00
 
19166.67
19166.67
N
180
000000000000
   
9696.00
 
0.00
 
9696.00
9696.00
N
181
000000000000
   
0.00
2500.00
9334.48
1624.00
2500.00
13458.48
N
182
000000000000
   
33333.34
 
18124.35
 
33333.34
51457.69
N
183
000000000000
   
10356.67
11291.67
0.00
0.00
21648.34
21648.34
N
184
000000000000
   
41905.68
 
0.00
 
41905.68
41905.68
N
185
000000000000
   
33333.00
 
99709.00
 
33333.00
133042.00
N
186
000000000000
   
20832.00
 
102320.29
 
20832.00
123152.29
N
187
000000000000
   
59743.68
15833.34
0.00
0.00
75577.02
75577.02
N
188
000000000000
   
35585.50
 
0.00
 
35585.50
35585.50
N
189
000000000000
   
0.00
5913.12
29688.00
0.00
5913.12
36046.00
N
190
000000000000
   
22230.60
14917.20
0.00
0.00
37147.80
37147.80
N
191
000000000000
   
18422.00
2720.00
-819.00
1773.00
21142.00
22096.00
N
192
000000000000
   
17503.00
 
13948.00
 
17503.00
31451.00
N
193
000000000000
   
31193.00
0.00
-3753.00
10495.00
31193.00
37935.00
N
194
000000000000
   
2917.00
 
21271.00
 
2917.00
24188.00
N
195
000000000000
   
192276.00
 
0.00
 
192276.00
192276.00
N
196
000000000000
   
0.00
 
30997.00
 
0.00
30997.00
N
197
000000000000
   
0.00
 
31795.00
 
0.00
31795.00
N
198
000000000000
   
31380.00
7930.00
2004.00
0.00
39310.00
41314.00
N
199
000000000000
   
18750.00
 
1297.00
 
18750.00
20047.00
N
200
000000000000
   
10417.00
 
15492.00
 
10417.00
25909.00
N
201
000000000000
   
14055.00
 
1144.75
 
14055.00
15199.75
N
202
000000000000
   
12.00
 
13544.00
 
12.00
13556.00
N
203
000000000000
   
17606.00
7078.00
0.00
0.00
24684.00
24684.00
N
204
000000000000
   
4796.00
12023.00
0.00
0.00
16819.00
16819.00
N
205
000000000000
   
18750.00
 
8333.00
 
18750.00
27083.00
N
206
000000000000
   
21667.00
 
29530.00
 
21667.00
51197.00
N
207
000000000000
   
16883.00
 
6141.00
 
16883.00
23024.00
N
208
000000000000
   
10000.00
12950.00
2983.00
0.00
22950.00
25933.00
N
209
000000000000
   
16689.00
 
5241.00
 
16689.00
21930.00
N
210
000000000000
   
11834.00
4833.00
0.00
6591.00
16667.00
23258.00
N
211
000000000000
   
139830.00
 
-4830.00
 
139830.00
135000.00
N
212
000000000000
   
762.00
0.00
15172.39
1389.38
762.00
17323.77
N
213
000000000000
   
17418.00
2917.00
556.00
0.00
20335.00
20891.00
N
214
000000000000
   
25000.00
 
0.00
 
25000.00
25000.00
N
215
000000000000
   
25846.00
 
8988.00
 
25846.00
34834.00
N
216
000000000000
   
20904.80
 
-200.00
 
20904.80
20704.80
N
217
000000000000
   
13750.00
20111.00
-1487.00
0.00
33861.00
32374.00
N
218
000000000000
   
20833.00
7083.00
39022.00
0.00
27916.00
66938.00
N
219
000000000000
   
4000.00
5022.77
11084.06
191.00
9022.77
20297.83
N
220
000000000000
   
33026.00
 
-1836.00
 
33026.00
31190.00
N
221
000000000000
   
15251.80
10416.68
0.00
0.00
25668.48
25668.48
N
222
000000000000
   
27083.34
23125.00
-6843.00
0.00
50208.34
43365.34
N
223
000000000000
   
25000.00
 
57692.00
 
25000.00
82692.00
N
224
000000000000
   
80481.00
2000.00
0.00
0.00
82481.00
82481.00
N
225
000000000000
   
19500.00
10690.33
0.00
0.00
30190.33
30190.33
N
226
000000000000
   
2958.00
9094.83
2409.00
0.00
12052.83
14461.83
N
227
000000000000
   
52658.00
 
0.00
 
52658.00
52658.00
N
228
000000000000
   
0.00
 
10321.00
 
0.00
10321.00
N
229
000000000000
   
33333.33
 
11921.00
 
33333.33
45254.33
N
230
000000000000
   
25292.00
 
8524.00
 
25292.00
33816.00
N
231
000000000000
   
20833.33
10833.33
0.00
0.00
31666.66
31666.66
N
232
000000000000
   
5111.00
7916.67
0.00
18181.98
13027.67
31209.65
N
233
000000000000
   
12083.32
11440.18
5340.46
-54.17
23523.50
28809.79
N
234
000000000000
   
14579.00
 
2624.32
 
14579.00
17203.32
N
235
000000000000
   
335148.08
 
4001.00
 
335148.08
339149.08
N
236
000000000000
   
18146.00
22044.00
231.00
0.00
40190.00
40421.00
N
237
000000000000
   
66667.00
 
0.00
 
66667.00
66667.00
N
238
000000000000
   
14392.00
5373.00
4167.00
0.00
19765.00
23932.00
N
239
000000000000
   
16916.66
 
11570.00
 
16916.66
28486.66
N
240
000000000000
   
0.00
 
37166.00
 
0.00
37166.00
N
241
000000000000
   
18965.00
10416.66
0.00
0.00
29381.66
29381.66
N
242
000000000000
   
16667.00
 
21285.00
 
16667.00
37952.00
N
243
000000000000
   
8333.33
21517.00
12581.00
0.00
29850.33
42431.33
N
244
000000000000
   
11485.00
 
34232.00
 
11485.00
45717.00
N
245
000000000000
   
11833.00
19975.84
6671.00
0.00
31808.84
38479.84
Y
246
000000000000
   
54882.00
 
0.00
 
54882.00
54882.00
N
247
000000000000
   
17641.67
 
12714.00
 
17641.67
30355.67
N

 
KEY
Borrower Income
Verification Level
Co-Borrower
Income Verification
Borrower
Employment
Verification
Co-Borrower
Employment
Verification
Borrower Asset
Verification
Co-Borrower Asset
Verification
Liquid / Cash
Reserves
Monthly Debt All
Borrowers
Originator DTI
Fully Indexed Rate
1
5
 
2
 
4
 
1704908.99
15737.52
0.050000
 
2
5
 
2
 
4
 
1383182.00
4970.91
0.310000
 
3
5
 
2
 
4
 
215755.45
4683.08
0.200000
 
4
5
 
2
 
4
 
51191.89
4190.06
0.350000
 
5
5
 
2
 
4
 
7456519.70
9138.74
0.260000
 
6
5
 
2
 
4
 
280652.41
5156.70
0.120000
 
7
4
 
2
 
4
 
613663.00
7468.93
0.380000
 
8
5
 
2
 
4
 
199460.00
5632.74
0.360000
 
9
5
 
2
 
4
 
235183.49
5851.21
0.360000
 
10
5
 
2
 
4
 
121256.63
1838.22
0.370000
 
11
5
 
2
 
4
 
61082.30
4679.73
0.290000
 
12
5
 
2
 
4
 
671025.53
9041.67
0.310000
 
13
5
 
2
 
4
 
513386.21
4569.18
0.190000
 
14
4
 
2
 
4
 
165203.74
1725.57
0.290000
 
15
5
 
2
 
4
 
223476.84
5767.08
0.330000
 
16
5
 
2
 
4
 
58751.65
4163.25
0.350000
 
17
5
 
2
 
4
 
44863.00
1694.60
0.240000
 
18
5
 
2
 
4
 
718645.50
6073.21
0.330000
 
19
5
 
2
 
4
 
22006.86
5383.08
0.380000
 
20
4
 
2
 
4
 
280732.65
4266.02
0.430000
 
21
5
 
2
 
4
 
520046.99
3807.53
0.370000
 
22
5
 
2
 
4
 
120509.43
4650.00
0.310000
 
23
4
 
2
 
4
 
330296.50
5513.45
0.380000
 
24
5
 
2
 
4
 
243581.97
5337.92
0.210000
 
25
4
 
2
 
4
 
2488.71
3974.60
0.260000
 
26
5
 
2
 
4
 
1944005.29
9350.49
0.340000
 
27
4
 
2
 
4
 
462438.00
2943.57
0.160000
 
28
5
 
2
 
4
 
1854259.20
6006.67
0.340000
 
29
5
 
2
 
4
 
388136.59
7556.65
0.150000
 
30
5
 
2
 
4
 
2119187.40
6516.65
0.110000
 
31
5
 
2
 
4
 
58632.84
3652.89
0.340000
 
32
5
 
2
 
4
 
1296755.86
2605.86
0.050000
 
33
5
 
2
 
4
 
1125717.79
3078.29
0.060000
 
34
4
 
2
 
4
 
213515.93
3873.68
0.340000
 
35
4
 
2
 
4
 
616940.00
6263.70
0.150000
 
36
5
 
2
 
4
 
406800.69
2432.19
0.150000
 
37
5
 
2
 
4
 
105622.01
4525.45
0.390000
 
38
5
 
2
 
4
 
64373.50
2482.98
0.330000
 
39
5
 
2
 
4
 
4154.67
529.61
0.180000
 
40
5
 
2
 
4
 
10531071.37
6348.46
0.210000
 
41
5
 
2
 
4
 
1032295.21
2259.00
0.250000
 
42
5
 
2
 
4
 
1871603.71
19791.54
0.190000
 
43
5
 
2
 
4
 
260474.07
2403.39
0.330000
 
44
5
 
2
 
4
 
2775302.54
10785.63
0.300000
 
45
5
 
2
 
4
 
4014.34
1049.18
0.260000
 
46
5
 
2
 
4
 
421931.79
6750.00
0.300000
 
47
5
 
2
 
4
 
1232323.00
9523.86
0.190000
 
48
4
 
2
 
4
 
493437.66
6912.84
0.220000
 
49
4
 
2
 
4
 
15432.31
831.64
0.220000
 
50
5
 
2
 
4
 
6336940.05
7417.44
0.270000
 
51
4
 
2
 
4
 
380492.25
8119.17
0.400000
 
52
4
 
2
 
4
 
890418.00
7771.30
0.340000
 
53
5
 
2
 
4
 
334447.14
3141.25
0.420000
 
54
4
 
2
 
4
 
9095423.97
20638.40
0.100000
 
55
4
 
2
 
4
 
679592.00
6952.67
0.170000
 
56
4
 
2
 
4
 
521808.41
24200.67
0.390000
 
57
5
 
2
 
4
 
4454011.00
17538.56
0.110000
 
58
5
 
2
 
4
 
259692.33
7807.17
0.380000
 
59
5
 
2
 
4
 
283631.00
1220.57
0.410000
 
60
5
 
2
 
4
 
2356236.42
6666.67
0.040000
 
61
5
 
2
 
4
 
1090781.20
5106.01
0.210000
 
62
5
 
2
 
4
 
914395.35
4120.77
0.090000
 
63
5
 
2
 
4
 
603195.54
3124.95
0.150000
 
64
4
 
2
 
4
 
881438.04
8382.85
0.350000
 
65
5
 
2
 
4
 
1042731.10
9712.65
0.350000
 
66
5
 
2
 
4
 
14804830.00
9197.00
0.250000
 
67
5
 
2
 
4
 
4882376.39
7610.63
0.350000
 
68
5
 
2
 
4
 
985184.64
5540.84
0.370000
 
69
5
 
2
 
4
 
1729157.50
10697.48
0.310000
 
70
5
 
2
 
4
 
964561.09
16673.69
0.260000
 
71
4
 
2
 
4
 
405105.02
7535.02
0.190000
 
72
5
 
2
 
4
 
2102437.22
3598.24
0.080000
 
73
4
 
2
 
4
 
852721.20
11666.85
0.330000
 
74
4
 
2
 
4
 
3162607.04
13693.90
0.100000
 
75
5
 
2
 
4
 
82833.75
11625.00
0.310000
 
76
4
 
2
 
4
 
659376.51
8126.25
0.330000
 
77
5
 
2
 
4
 
164090.08
5489.64
0.270000
 
78
5
 
2
 
4
 
163814.00
5083.00
0.250000
 
79
5
 
2
 
4
 
116644.17
1875.00
0.300000
 
80
5
 
2
 
4
 
4233053.17
13006.84
0.450000
 
81
4
 
2
 
4
 
697254.71
15979.97
0.300000
 
82
5
 
2
 
4
 
692869.22
6754.92
0.130000
 
83
5
 
2
 
4
 
1239320.50
6852.04
0.170000
 
84
4
 
2
 
4
 
574182.87
4378.50
0.300000
 
85
5
 
2
 
4
 
414040.04
6545.35
0.300000
 
86
4
 
2
 
4
 
3272551.96
17577.85
0.370000
 
87
5
 
2
 
4
 
1096298.34
13848.32
0.310000
 
88
5
 
2
 
4
 
398719.00
7282.48
0.430000
 
89
4
 
2
 
4
 
1031271.60
2957.59
0.090000
 
90
5
 
2
 
4
 
193905.97
8965.12
0.340000
 
91
5
 
2
 
4
 
260110.37
12451.36
0.280000
 
92
5
 
2
 
4
 
260199.41
4685.16
0.270000
 
93
4
 
2
 
4
 
346536.68
13944.78
0.360000
 
94
4
 
2
 
4
 
293361.98
7044.80
0.350000
 
95
5
 
2
 
4
 
5188588.80
10479.84
0.240000
 
96
4
 
2
 
4
 
435272.72
540.84
0.050000
 
97
5
 
2
 
4
 
1020052.20
6185.37
0.120000
 
98
4
 
2
 
4
 
2172092.70
15908.40
0.180000
 
99
4
 
2
 
4
 
5473953.00
14492.96
0.240000
 
100
5
 
2
 
4
 
877358.55
11345.02
0.350000
 
101
5
 
2
 
4
 
423541.19
5987.36
0.140000
 
102
5
 
2
 
4
 
4016571.61
11784.69
0.320000
 
103
5
 
2
 
4
 
86407.00
2800.78
0.420000
 
104
4
 
2
 
4
 
207528.30
11755.78
0.380000
 
105
5
 
2
 
4
 
71838.71
7144.73
0.320000
 
106
4
 
2
 
4
 
413491.20
9383.36
0.250000
 
107
5
 
2
 
4
 
30860.13
8286.52
0.440000
 
108
4
 
2
 
4
 
906953.35
21900.00
0.360000
 
109
4
 
2
 
4
 
1354064.00
7880.99
0.440000
 
110
5
 
2
 
4
 
2864091.10
7776.72
0.360000
 
111
5
 
2
 
4
 
15502275.00
8333.20
0.200000
 
112
5
 
2
 
4
 
12363.00
1462.91
0.380000
 
113
4
 
2
 
4
 
1649199.30
6165.69
0.360000
 
114
5
 
2
 
4
 
449029.10
7125.00
0.380000
 
115
5
 
2
 
4
 
249173.06
4549.17
0.200000
 
116
5
 
2
 
4
 
1478247.60
11209.40
0.400000
 
117
4
 
2
 
4
 
1370671.60
5775.93
0.370000
 
118
5
 
2
 
4
 
19811261.00
15516.72
0.240000
 
119
5
 
2
 
4
 
653214.93
5614.35
0.400000
 
120
5
 
2
 
4
 
2338716.69
12444.20
0.400000
 
121
5
 
2
 
4
 
500989.60
2482.09
0.230000
 
122
4
 
2
 
4
 
1208567.10
14010.06
0.230000
 
123
5
 
2
 
4
 
367781.88
7821.92
0.230000
 
124
4
 
2
 
4
 
7014578.00
17164.03
0.300000
 
125
4
 
2
 
4
 
1803712.23
2680.95
0.260000
 
126
5
 
2
 
4
 
363081.68
10518.84
0.360000
 
127
5
 
2
 
4
 
115391.00
1649.09
0.180000
 
128
5
 
2
 
4
 
948341.69
19000.00
0.400000
 
129
4
 
2
 
4
 
18010218.74
9450.00
0.210000
 
130
4
 
2
 
4
 
4456903.55
7781.38
0.340000
 
131
5
 
2
 
4
 
3003684.35
11349.10
0.290000
 
132
5
 
2
 
4
 
94480.55
3666.30
0.320000
 
133
5
 
2
 
4
 
1192554.15
10268.45
0.410000
 
134
5
 
2
 
4
 
1262456.87
6562.79
0.190000
 
135
5
 
2
 
4
 
1753604.00
17017.51
0.170000
 
136
5
 
2
 
4
 
1437452.14
17017.57
0.170000
 
137
5
 
2
 
4
 
577171.14
2628.96
0.090000
 
138
5
 
2
 
4
 
2468108.94
9501.45
0.250000
 
139
4
 
2
 
4
 
2842112.35
18934.71
0.250000
 
140
4
 
2
 
4
 
1670297.82
44155.03
0.200000
 
141
5
 
2
 
4
 
1503907.13
9291.70
0.100000
 
142
4
 
2
 
4
 
2670458.50
12436.41
0.170000
 
143
5
 
3
 
4
 
868839.41
3178.90
0.251038
 
144
5
 
3
 
4
 
17295.24
2194.19
0.441199
 
145
5
 
3
 
3
 
213864.80
6655.99
0.333078
 
146
5
 
3
 
3
 
949589.13
2320.32
0.207312
 
147
5
 
2
 
3
 
379450.74
3771.06
0.323234
 
148
5
 
3
 
4
 
514455.40
5165.82
0.105069
 
149
5
 
3
 
3
 
280601.84
2451.23
0.351251
 
150
4
 
3
 
4
 
2331847.66
7878.70
0.284273
 
151
5
 
3
 
3
 
140169.17
1393.27
0.367961
 
152
4
 
3
 
3
 
2814009.78
4007.87
0.168359
 
153
5
 
3
 
3
 
661949.24
4126.36
0.369812
 
154
4
 
3
 
3
 
3918104.70
24498.74
0.017359
 
155
5
 
3
 
3
 
1336051.87
16900.73
0.366009
 
156
5
 
3
 
3
 
1196760.41
20020.47
0.145808
 
157
5
 
3
 
3
 
1102565.37
8657.11
0.356597
 
158
5
 
3
 
4
 
220427.09
8687.27
0.408056
 
159
4
 
3
 
4
 
2362160.46
29173.46
0.337234
 
160
5
 
3
 
4
 
759008.90
6790.76
0.232823
 
161
4
 
2
 
3
 
311368.72
8533.61
0.221422
 
162
5
 
3
 
4
 
253446.53
9098.64
0.468272
 
163
4
 
2
 
4
 
1083262.31
6560.99
0.282229
 
164
5
 
3
 
4
 
1536836.76
19906.93
0.208389
 
165
4
 
2
 
3
 
378351.00
11977.99
0.255140
 
166
4
 
2
 
4
 
2043574.14
18228.84
0.175373
 
167
5
 
3
 
3
 
1724857.86
5914.75
0.278871
 
168
5
 
3
 
4
 
153738.81
5751.94
0.169926
 
169
5
 
3
 
3
 
1179158.82
7085.32
0.202164
 
170
4
 
3
 
4
 
673357.60
8627.63
0.227969
 
171
5
 
3
 
3
 
367843.87
14066.42
0.283466
 
172
4
 
2
 
4
 
423439.24
7667.71
0.211963
 
173
5
 
3
 
3
 
155628.41
5088.96
0.411479
 
174
4
 
2
 
4
 
3071123.17
8721.13
0.352685
 
175
5
 
3
 
4
 
328209.45
11848.45
0.369846
 
176
4
 
3
 
4
 
6345066.66
5784.42
0.141195
 
177
4
 
3
 
4
 
478070.35
3735.90
0.156700
 
178
5
 
3
 
3
 
4846308.94
6187.18
0.247487
 
179
5
 
2
 
3
 
980584.79
4802.03
0.250541
 
180
5
 
3
 
3
 
20664.91
4007.91
0.413357
 
181
5
 
3
 
4
 
59659.20
1628.28
0.120985
 
182
4
 
2
 
3
 
288277.59
9880.55
0.192013
 
183
5
 
3
 
4
 
681109.66
3482.94
0.160887
 
184
5
 
3
 
4
 
843546.40
11048.46
0.263651
 
185
5
 
2
 
4
 
3298909.65
12300.17
0.092453
 
186
5
 
2
 
4
 
3107273.77
25510.32
0.207145
 
187
5
 
3
 
4
 
765033.75
12748.52
0.168682
 
188
5
 
3
 
4
 
444300.80
8032.19
0.225715
 
189
5
 
3
 
3
 
2578311.79
14493.40
0.402081
 
190
5
 
3
 
3
 
713851.90
9054.70
0.243748
 
191
4
 
3
 
4
 
308500.22
9344.75
0.422916
 
192
5
 
3
 
3
 
127612.21
7776.63
0.247262
 
193
5
 
3
 
4
 
2138130.07
13242.77
0.349091
 
194
5
 
3
 
4
 
1066213.43
9492.50
0.392447
 
195
5
 
3
 
4
 
2105651.36
37768.17
0.196427
 
196
5
 
2
 
3
 
3287745.76
7702.35
0.248487
 
197
4
 
2
 
3
 
237443.57
9919.62
0.311987
 
198
5
 
3
 
3
 
2009311.96
5619.48
0.136019
 
199
5
 
3
 
4
 
323464.80
8564.18
0.427205
 
200
5
 
3
 
4
 
895140.83
7645.40
0.295087
 
201
4
 
3
 
4
 
1271796.52
8463.36
0.556809
 
202
4
 
3
 
4
 
321406.24
9025.16
0.665769
 
203
4
 
3
 
3
 
452730.92
7671.65
0.310794
 
204
4
 
3
 
3
 
419855.48
6298.99
0.374516
 
205
5
 
3
 
4
 
231975.43
9218.71
0.340387
 
206
5
 
3
 
4
 
371221.47
13831.92
0.270171
 
207
5
 
3
 
3
 
154862.01
7843.28
0.340657
 
208
5
 
3
 
3
 
1656594.74
10756.26
0.414771
 
209
5
 
3
 
3
 
2181359.29
9172.15
0.418247
 
210
5
 
3
 
3
 
518605.81
7932.61
0.341070
 
211
4
 
3
 
3
 
1305765.50
16099.98
0.119259
 
212
5
 
3
 
3
 
2949450.89
8470.47
0.488951
 
213
5
 
3
 
3
 
3393102.83
9770.40
0.467685
 
214
5
 
3
 
3
 
633171.84
11244.65
0.449786
 
215
5
 
3
 
3
 
3503557.96
12258.93
0.351924
 
216
5
 
3
 
3
 
365234.29
9067.86
0.437959
 
217
5
 
3
 
4
 
569407.58
9357.56
0.289046
 
218
5
 
3
 
3
 
223015.72
8519.67
0.127277
 
219
5
 
3
 
3
 
335913.79
9356.39
0.460955
 
220
4
 
2
 
4
 
204511.30
7959.00
0.255178
 
221
5
 
2
 
4
 
211046.75
7432.75
0.289567
 
222
5
 
3
 
4
 
1465723.56
12707.92
0.293043
 
223
5
 
2
 
3
 
998483.81
21739.88
0.262902
 
224
4
 
3
 
4
 
1041454.33
10000.34
0.121244
 
225
5
 
2
 
4
 
1259806.87
11042.59
0.365766
 
226
4
 
2
 
4
 
557264.00
5266.46
0.364163
 
227
4
 
3
 
4
 
1174715.01
10728.97
0.203748
 
228
5
 
3
 
3
 
1918646.08
5050.12
0.489305
 
229
5
 
3
 
3
 
1139340.50
12857.15
0.284109
 
230
4
 
3
 
3
 
733661.25
6942.17
0.205292
 
231
5
 
3
 
4
 
187359.60
7200.45
0.227383
 
232
5
 
3
 
3
 
63716.35
6702.29
0.214751
 
233
5
 
3
 
3
 
230132.73
6430.49
0.223205
 
234
4
 
3
 
4
 
543961.54
7004.75
0.407174
 
235
5
 
3
 
4
 
1009426.47
40619.44
0.119769
 
236
4
 
3
 
3
 
559956.22
16367.02
0.404914
 
237
5
 
3
 
4
 
1411107.99
23540.61
0.353107
 
238
5
 
3
 
4
 
895244.44
7149.23
0.298731
 
239
5
 
3
 
4
 
1032049.58
9523.79
0.334325
 
240
5
 
3
 
4
 
548268.90
6666.08
0.179360
 
241
5
 
3
 
4
 
221712.30
12697.60
0.432161
 
242
5
 
3
 
4
 
2597647.14
14186.36
0.373797
 
243
4
 
3
 
3
 
1482360.77
7295.45
0.171935
 
244
4
 
3
 
3
 
12907308.50
19992.44
0.437309
 
245
5
 
3
 
4
 
986723.14
8383.15
0.217858
 
246
4
 
3
 
4
 
853290.61
11100.57
0.202262
 
247
5
 
3
 
4
 
4643054.50
11477.11
0.378088
 

 
KEY
Qualification
Method
Percentage of Down
Payment from
Borrower Own
Funds
City
State
Postal Code
Property Type
Occupancy
Sales Price
Original Appraised
Property Value
Original Property
Valuation Type
1
1
 
GREENWICH
CT
06830
1
3
 
2400000.00
3
2
1
 
WALNUT CREEK
CA
94595
1
1
 
940000.00
3
3
1
 
SAN FRANCISCO
CA
94117
1
1
 
1700000.00
3
4
1
 
LOS ANGELES
CA
90045
1
1
 
775000.00
3
5
1
 
SAN FRANCISCO
CA
94115
1
1
 
7000000.00
3
6
1
 
SIERRA MADRE
CA
91024
1
1
 
1050000.00
3
7
1
 
HILLSBOROUGH
CA
94010
1
1
 
2750000.00
3
8
1
 
SANTA ROSA
CA
95404
6
1
 
1030000.00
3
9
1
100.000000
PALO ALTO
CA
94306
1
1
1151000.00
1151000.00
3
10
1
 
PALO ALTO
CA
94306
4
1
 
277300.00
3
11
1
 
SOLANA BEACH
CA
92075
6
1
 
860000.00
3
12
1
 
VILLA PARK
CA
92861
1
1
 
1300000.00
3
13
1
 
MENLO PARK
CA
94025
6
1
 
1165000.00
3
14
1
 
SAN FRANCISCO
CA
94117
1
1
 
1525000.00
3
15
1
 
LAFAYETTE
CA
94549
1
1
 
1300000.00
3
16
1
 
ENCINITAS
CA
92024
1
1
 
845000.00
3
17
1
 
SAN FRANCISCO
CA
94112
15
1
 
750000.00
3
18
1
 
LOS ALTOS
CA
94022
1
1
 
1800000.00
3
19
1
 
SAN FRANCISCO
CA
94103
13
1
 
850000.00
3
20
1
 
SAN DIEGO
CA
92110
1
1
 
530000.00
3
21
1
 
SOLANA BEACH
CA
92075
6
1
 
1100000.00
3
22
1
 
SAN FRANCISCO
CA
94103
4
1
 
970000.00
3
23
1
 
MILL VALLEY
CA
94941
1
1
 
1000000.00
3
24
1
 
BERKELEY
CA
94707
1
1
 
1000000.00
3
25
1
17.000000
MILL VALLEY
CA
94941
1
1
755000.00
755000.00
3
26
1
 
BURLINGAME
CA
94010
1
1
 
2350000.00
3
27
1
 
SANTA ROSA
CA
95401
1
1
 
775000.00
3
28
1
 
LOS ALTOS
CA
94024
1
1
 
2350000.00
3
29
1
 
SIMI VALLEY
CA
93063
1
3
 
438000.00
3
30
1
 
MORAGA
CA
94556
1
1
 
1225000.00
3
31
1
 
SAN FRANCISCO
CA
94127
6
1
 
1100000.00
3
32
1
 
REDWOOD CITY
CA
94065
4
1
 
745000.00
3
33
1
 
WASHINGTON
DC
20015
1
1
 
1175000.00
3
34
1
 
MILPITAS
CA
95035
6
1
 
565000.00
3
35
1
 
LOS ANGELES
CA
90272
1
1
 
2750000.00
3
36
1
 
SAN JOSE
CA
95125
1
1
 
650000.00
3
37
1
 
SAN FRANCISCO
CA
94131
1
1
 
1200000.00
3
38
1
 
PALO ALTO
CA
94303
3
1
 
407700.00
3
39
1
30.000000
PALO ALTO
CA
94306
4
1
101098.00
101098.00
3
40
1
100.000000
INVERNESS
CA
94937
6
2
875000.00
875000.00
3
41
1
 
CUPERTINO
CA
95014
6
1
 
970000.00
3
42
1
 
MALIBU
CA
90265
3
2
 
1250000.00
3
43
1
100.000000
MARTINEZ
CA
94553
6
1
450000.00
450000.00
3
44
1
25.540000
TORRANCE
CA
90503
4
3
560000.00
560000.00
3
45
1
 
SAN DIEGO
CA
92105
1
1
 
315000.00
3
46
1
 
ALAMO
CA
94507
1
1
 
1300000.00
3
47
1
 
LOS ANGELES
CA
91356
6
1
 
1825000.00
3
48
1
25.000000
OAKLAND
CA
94607
13
3
225000.00
225000.00
3
49
1
 
SAN MATEO
CA
94401
1
1
 
510000.00
3
50
1
 
LOS ANGELES
CA
90020
1
1
 
2400000.00
3
51
1
 
SONOMA
CA
95476
1
1
 
1500000.00
3
52
1
 
BEND
OR
97701
1
1
 
2700000.00
3
53
1
 
CORTE MADERA
CA
94925
1
1
 
905000.00
3
54
1
 
SAN FRANCISCO
CA
94115
1
1
 
18000000.00
3
55
1
 
SAN FRANCISCO
CA
94121
1
1
 
1600000.00
3
56
1
 
ORINDA
CA
94563
1
1
 
3000000.00
3
57
1
 
SAN FRANCISCO
CA
94114
1
1
 
2050000.00
3
58
1
 
PLEASANTON
CA
94588
6
1
 
1415000.00
3
59
1
 
SAN FRANCISCO
CA
94118
13
3
 
1350000.00
3
60
1
100.000000
SAN DIEGO
CA
92127
6
1
1240000.00
1240000.00
3
61
1
100.000000
LOS ANGELES
CA
90004
1
1
2500000.00
2500000.00
3
62
1
 
KENSINGTON
CA
94708
1
1
 
1070000.00
3
63
1
 
LOS ANGELES
CA
90094
4
1
 
635000.00
3
64
1
 
LITCHFIELD
CT
06759
1
1
 
1650000.00
3
65
1
 
STANFORD
CA
94305
1
1
 
2200000.00
3
66
1
 
SAN FRANCISCO
CA
94133
1
1
 
4900000.00
3
67
1
100.000000
OAK PARK AREA
CA
91377
6
1
1550000.00
1340000.00
3
68
1
 
CARPINTERIA AREA
CA
93013
3
1
 
1250000.00
3
69
1
 
SAN FRANCISCO
CA
94118
13
1
 
3600000.00
3
70
1
 
DANVILLE
CA
94526
1
1
 
2450000.00
3
71
1
21.570000
GREENBRAE
CA
94904
1
1
1275000.00
1275000.00
3
72
1
 
MENLO PARK
CA
94025
1
1
 
1450000.00
3
73
1
 
PALO ALTO
CA
94301
1
1
 
3000000.00
3
74
1
100.000000
BOSTON
MA
02116
12
1
3200000.00
3130000.00
3
75
1
 
STAMFORD
CT
06902
1
1
 
975000.00
3
76
1
 
LOS ANGELES
CA
91604
1
1
 
1750000.00
3
77
1
 
MENLO PARK
CA
94025
1
1
 
995000.00
3
78
1
 
SANTA CRUZ
CA
95062
4
3
 
240000.00
3
79
1
 
PALO ALTO
CA
94303
3
1
 
330000.00
3
80
1
 
LOS ALTOS
CA
94022
1
1
 
3250000.00
3
81
1
25.000000
TIBURON
CA
94920
1
1
2400000.00
2400000.00
3
82
1
100.000000
LOS GATOS
CA
95032
1
1
1825000.00
1700000.00
3
83
1
 
LOS ALTOS
CA
94024
1
1
 
1950000.00
3
84
1
 
LA JOLLA
CA
92037
1
1
 
1050000.00
3
85
1
 
LOS ANGELES
CA
91436
1
1
 
1175000.00
3
86
1
 
PORTOLA VALLEY
CA
94028
1
1
 
4600000.00
3
87
1
 
PALO ALTO
CA
94301
1
1
 
3000000.00
3
88
1
 
CUPERTINO
CA
95014
1
1
 
1450000.00
3
89
1
 
PLEASANTON
CA
94566
1
1
 
675000.00
3
90
1
100.000000
LOS ALTOS
CA
94022
1
1
1549888.00
1550000.00
3
91
1
100.000000
SAN FRANCISCO
CA
94114
1
1
2170000.00
2170000.00
3
92
1
100.000000
SAN JOSE
CA
95116
13
3
562500.00
570000.00
3
93
1
100.000000
ALAMO
CA
94507
1
1
1505000.00
1505000.00
3
94
1
 
WENHAM
MA
01984
1
1
 
860000.00
3
95
1
 
LAKE OSWEGO
OR
97035
6
1
 
430000.00
3
96
1
100.000000
LOS ANGELES
CA
90036
1
1
1200000.00
1200000.00
3
97
1
 
SUNRIVER
OR
97707
4
3
 
310000.00
3
98
1
100.000000
NEWTON
MA
02467
1
1
2300000.00
2300000.00
3
99
1
 
HILLSBOROUGH
CA
94010
1
1
 
3000000.00
3
100
1
 
WENHAM
MA
01984
1
1
 
1100000.00
3
101
1
 
PORTOLA VALLEY
CA
94028
1
1
 
1650000.00
3
102
1
 
ATHERTON
CA
94027
1
1
 
6000000.00
3
103
1
 
SAN FRANCISCO
CA
94118
1
1
 
1025000.00
3
104
1
 
MENLO PARK
CA
94025
1
1
 
2325000.00
3
105
1
 
KENSINGTON
CA
94708
1
1
 
1300000.00
3
106
1
100.000000
OJAI
CA
93023
1
1
1815000.00
1815000.00
3
107
1
 
BOSTON
MA
02109
4
1
 
1000000.00
3
108
1
100.000000
BOSTON
MA
02115
4
2
1100000.00
1100000.00
3
109
1
 
BURLINGAME
CA
94010
1
1
 
2200000.00
3
110
1
100.000000
SAN CARLOS
CA
94070
1
1
1500000.00
1500000.00
3
111
1
 
MENLO PARK
CA
94025
1
1
 
2200000.00
3
112
1
 
FREMONT
CA
94538
1
1
 
390000.00
3
113
1
 
SANTA CRUZ
CA
95060
1
1
 
1400000.00
3
114
1
100.000000
BOSTON
MA
02116
4
1
1365000.00
1375000.00
3
115
1
 
OAKLAND
CA
94602
1
1
 
975000.00
3
116
1
 
APTOS
CA
95003
1
2
 
1100000.00
3
117
1
 
BLAINE COUNTY
ID
83333
6
1
 
1200000.00
3
118
1
 
LAGUNA BEACH
CA
92651
6
1
 
10100000.00
3
119
1
 
PORTLAND
OR
97209
4
1
 
1050000.00
3
120
1
 
LOS ALTOS HILLS
CA
94022
1
1
 
2150000.00
3
121
1
 
REDWOOD CITY
CA
94065
1
1
 
920000.00
3
122
1
 
LOS ANGELES
CA
90077
1
1
 
3000000.00
3
123
1
100.000000
WESTON
MA
02493
1
1
1350000.00
1350000.00
3
124
1
 
SAN FRANCISCO
CA
94123
1
1
 
7600000.00
3
125
1
 
SANTA BARBARA
CA
93108
1
1
 
1400000.00
3
126
1
100.000000
WESTON
MA
02493
1
1
1446000.00
1500000.00
3
127
1
 
SAN FRANCISCO
CA
94132
1
1
 
800000.00
3
128
1
100.000000
SANTA MONICA
CA
90402
1
1
3550000.00
3550000.00
3
129
1
 
SAN FRANCISCO
CA
94115
1
1
 
3700000.00
3
130
1
 
LOS ANGELES
CA
90272
1
1
 
7250000.00
3
131
1
30.500000
WEST HOLLYWOOD
CA
90069
4
1
1050000.00
1225000.00
3
132
1
100.000000
PACIFICA
CA
94044
1
1
549000.00
559000.00
3
133
1
100.000000
UPPER SADDLE RIVER
NJ
07458
1
1
1025000.00
1050000.00
3
134
1
 
NEW YORK
NY
10075
2
1
 
1900000.00
3
135
1
 
SOUTHAMPTON
NY
11976
1
2
 
2750000.00
3
136
1
 
NEW YORK
NY
10010
2
1
 
2475000.00
3
137
1
 
NEW YORK
NY
10022
2
1
 
905000.00
3
138
1
100.000000
NEW YORK
NY
10012
2
1
1775000.00
1775000.00
3
139
1
 
SAG HARBOR
NY
11963
1
1
 
4100000.00
3
140
1
 
NEW YORK
NY
10021
2
1
 
8800000.00
3
141
1
100.000000
NEW YORK
NY
10065
2
1
2600000.00
2600000.00
3
142
1
 
NEW YORK
NY
10075
2
1
 
2900000.00
3
143
1
0.000000
ENCINITAS
CA
92024
1
1
 
1210000.00
3
144
1
0.000000
WAKEFIELD
MA
01880
1
1
 
420000.00
3
145
1
0.000000
PLEASANTON
CA
94566
1
1
 
1285000.00
3
146
1
 
PORTLAND
OR
97225
1
1
 
540000.00
3
147
1
0.000000
SAN MATEO
CA
94403
1
1
 
915000.00
3
148
1
0.000000
PALO ALTO
CA
94303
1
1
 
1550000.00
3
149
1
 
IRVINE
CA
92603
4
1
 
650000.00
3
150
1
 
PORTLAND
OR
97225
1
1
 
1000000.00
3
151
1
0.000000
PALO ALTO
CA
94303
3
1
 
130000.00
3
152
1
0.000000
ORINDA
CA
94563
1
1
 
1440000.00
3
153
1
100.000000
MARTINEZ
CA
94553
6
1
449000.00
449000.00
3
154
1
100.000000
LOS ANGELES
CA
90036
15
3
1950000.00
1950000.00
3
155
1
0.000000
SEATTLE
WA
98112
4
2
 
1300000.00
3
156
1
0.000000
BEVERLY HILLS
CA
90210
1
1
 
4000000.00
3
157
1
 
LOS GATOS
CA
95030
1
1
 
2000000.00
3
158
1
100.000000
BURLINGAME
CA
94010
1
1
1728000.00
1730000.00
3
159
1
0.000000
LAKE OSWEGO
OR
97034
1
1
 
4500000.00
3
160
1
100.000000
MOUNTAIN VIEW
CA
94040
1
1
1375000.00
1375000.00
3
161
1
0.000000
TRUCKEE
CA
96161
6
2
 
740000.00
3
162
1
92.570000
PIEDMONT
CA
94610
1
1
1670000.00
1670000.00
3
163
1
0.000000
SAN FRANCISCO
CA
94116
1
1
 
1125000.00
3
164
1
0.000000
HILLSBOROUGH
CA
94010
1
1
 
3600000.00
3
165
1
0.000000
DISCOVERY BAY
CA
94505
6
1
 
930000.00
3
166
1
0.000000
LOS ANGELES
CA
90024
1
1
 
4050000.00
3
167
1
0.000000
MENLO PARK
CA
94025
1
1
 
2100000.00
3
168
1
100.000000
LAFAYETTE
CA
94549
1
1
3000000.00
3000000.00
3
169
1
0.000000
MENLO PARK
CA
94025
1
1
 
1703000.00
3
170
1
0.000000
LOS ANGELES
CA
90024
1
1
 
1325000.00
3
171
1
100.000000
BOSTON
MA
02118
1
1
1850000.00
1900000.00
3
172
1
0.000000
HILLSBOROUGH
CA
94010
1
1
 
2100000.00
3
173
1
100.000000
PALO ALTO
CA
94303
1
1
1630000.00
1630000.00
3
174
1
 
HILLSBOROUGH
CA
94010
1
1
 
2100000.00
3
175
1
100.000000
ORINDA
CA
94563
1
1
1400000.00
1450000.00
3
176
1
0.000000
SAN FRANCISCO
CA
94109
4
1
 
1775000.00
3
177
1
0.000000
WEST HOLLYWOOD
CA
90069
4
2
 
570000.00
3
178
1
0.000000
HILLSBOROUGH
CA
94010
1
1
 
2750000.00
3
179
1
0.000000
GROTON
MA
01450
1
1
 
640000.00
3
180
1
100.000000
SAN FRANCISCO
CA
94109
2
1
400000.00
450000.00
3
181
1
0.000000
STUDIO CITY AREA LOS ANGE
CA
91604
1
1
 
800000.00
3
182
1
100.000000
BOSTON
MA
02130
4
1
510000.00
545000.00
3
183
1
0.000000
NEW YORK
NY
10128
4
1
 
975000.00
3
184
1
0.000000
NEW YORK
NY
10025
2
1
 
1385000.00
3
185
1
100.000000
NEW YORK
NY
10021
2
1
2725000.00
2725000.00
3
186
1
0.000000
NEW YORK
NY
10023
4
1
 
4550000.00
3
187
1
0.000000
NEW YORK
NY
10023
2
1
 
2700000.00
3
188
1
100.000000
NEW YORK
NY
10024
2
1
2325000.00
2325000.00
3
189
1
0.000000
SAN FRANCISCO
CA
94118
1
1
 
2700000.00
3
190
1
0.000000
SAN FRANCISCO
CA
94118
1
1
 
1850000.00
3
191
1
100.000000
SAN FRANCISCO
CA
94121
1
1
1750000.00
1775000.00
3
192
1
0.000000
SAN FRANCISCO
CA
94122
1
1
 
1800000.00
3
193
1
100.000000
SAN FRANCISCO
CA
94115
1
1
1650000.00
1650000.00
3
194
1
100.000000
SAN FRANCISCO
CA
94115
3
1
1585000.00
1585000.00
3
195
1
100.000000
SAN FRANCISCO
CA
94114
1
2
1775000.00
1775000.00
3
196
1
0.000000
LARKSPUR
CA
94939
1
1
 
1550000.00
3
197
1
100.000000
LONG BEACH
CA
90802
4
1
1800000.00
1800000.00
3
198
1
100.000000
MONTEREY
MA
01245
1
1
1010000.00
1100000.00
3
199
1
100.000000
SAN FRANCISCO
CA
94114
3
1
1250000.00
1250000.00
3
200
1
0.000000
MANHATTAN BEACH
CA
90266
1
1
 
1500000.00
3
201
1
0.000000
BEVERLY HILLS
CA
90210
1
1
 
4200000.00
3
202
1
0.000000
SAN FRANCISCO
CA
94118
1
1
 
2800000.00
3
203
1
100.000000
DANVILLE
CA
94526
1
1
1210000.00
1210000.00
3
204
1
100.000000
SAN RAFAEL
CA
94901
1
1
1200000.00
1200000.00
3
205
1
100.000000
MILL VALLEY
CA
94941
1
1
1275000.00
1275000.00
3
206
1
0.000000
HILLSBOROUGH
CA
94010
1
1
 
4000000.00
3
207
1
 
SAN FRANCISCO
CA
94121
1
1
 
1375000.00
3
208
1
100.000000
NEWPORT BEACH
CA
92657
6
1
1735000.00
1735000.00
3
209
1
100.000000
BELVEDERE
CA
94920
1
1
2100000.00
2100000.00
3
210
1
100.000000
SAN CARLOS
CA
94070
6
1
1210000.00
1210000.00
3
211
1
0.000000
HILLSBOROUGH
CA
94010
1
1
 
3800000.00
3
212
1
100.000000
MILL VALLEY
CA
94941
3
2
1350000.00
1275000.00
3
213
1
0.000000
BURLINGAME
CA
94010
1
3
 
925000.00
3
214
1
0.000000
TIBURON
CA
94920
1
1
 
2300000.00
3
215
1
0.000000
SANTA BARBARA
CA
93103
1
1
 
3400000.00
3
216
1
100.000000
PORTOLA VALLEY
CA
94028
1
1
1610000.00
1610000.00
3
217
1
0.000000
SAN FRANCISCO
CA
94115
1
1
 
2000000.00
3
218
1
0.000000
MILL VALLEY
CA
94941
1
1
 
2125000.00
3
219
1
100.000000
ENCINITAS
CA
92024
1
1
1282500.00
1300000.00
3
220
1
100.000000
TIBURON
CA
94920
1
1
1150000.00
1150000.00
3
221
1
100.000000
NORTH ANDOVER
MA
01845
1
1
735000.00
735000.00
3
222
1
100.000000
MENLO PARK
CA
94025
1
1
2300000.00
2300000.00
3
223
1
100.000000
WELLESLEY
MA
02481
1
1
3950000.00
3950000.00
3
224
1
0.000000
NEWPORT BEACH
CA
92660
6
1
 
2300000.00
3
225
1
0.000000
SAN FRANCISCO
CA
94123
3
1
 
2200000.00
3
226
1
 
SAN FRANCISCO
CA
94107
13
1
 
1300000.00
3
227
1
100.000000
MENLO PARK
CA
94025
1
1
2900000.00
2900000.00
3
228
1
100.000000
SAN FRANCISCO
CA
94118
13
1
1800000.00
1800000.00
3
229
1
100.000000
SAN ANSELMO
CA
94960
1
1
2125000.00
2125000.00
3
230
1
100.000000
LOS ANGELES
CA
91423
1
1
990000.00
990000.00
3
231
1
0.000000
MENLO PARK
CA
94025
6
1
 
1280000.00
3
232
1
100.000000
WARWICK
NY
10990
1
1
601350.00
605000.00
3
233
1
92.330000
ORINDA
CA
94563
1
1
1325000.00
1325000.00
3
234
1
100.000000
SAN FRANCISCO
CA
94109
2
2
1200000.00
1200000.00
3
235
1
0.000000
SAN RAFAEL
CA
94901
1
1
 
5400000.00
3
236
1
100.000000
LOS ANGELES
CA
91436
1
1
1810000.00
1810000.00
3
237
1
100.000000
ALAMO
CA
94507
1
1
1975000.00
1975000.00
3
238
1
100.000000
SAN FRANCISCO
CA
94109
3
1
1329000.00
1330000.00
3
239
1
100.000000
SAN FRANCISCO
CA
94123
1
1
1950000.00
1950000.00
3
240
1
0.000000
ALAMO
CA
94507
1
1
 
1625000.00
3
241
1
100.000000
SAN FRANCISCO
CA
94114
1
1
1950000.00
1950000.00
3
242
1
100.000000
EAST HAMPTON
NY
11937
1
2
1750010.00
1650000.00
3
243
1
100.000000
NEW YORK
NY
10028
2
1
1700000.00
1750000.00
3
244
1
100.000000
NEW YORK
NY
10022
2
1
3100000.00
3100000.00
3
245
1
100.000000
GREAT NECK
NY
11021
1
1
1365000.00
1600000.00
3
246
1
100.000000
New York
NY
10128
2
1
2140000.00
2150000.00
3
247
1
100.000000
SHORT HILLS
NJ
07078
1
1
2500000.00
2500000.00
3

 
KEY
Original Property
Valuation Date
Original Automated
Valuation Model
(AVM) Model Name
Original AVM
Confidence Score
Most Recent
Property Value2
Most Recent
Property Valuation
Type
Most Recent
Property Valuation
Date
Most Recent AVM
Model Name
Most Recent AVM
Confidence Score
Original CLTV
Original LTV
1
20101126
             
0.387000
0.291667
2
20101222
             
0.567021
0.301064
3
20081217
             
0.367647
0.367647
4
20081212
   
633200.00
7
20110817
   
0.709677
0.645161
5
20081217
             
0.089357
0.089357
6
20080303
             
0.709524
0.595238
7
20081223
             
0.353091
0.227273
8
20081215
   
900000.00
5
20110912
   
0.602864
0.505777
9
20081219
   
1326500.00
7
20110817
   
0.750000
0.543440
10
20090119
   
465500.00
7
20110817
   
0.789758
0.789758
11
20081216
   
824500.00
7
20110817
   
0.600000
0.600000
12
20081219
   
1100000.00
10
20110829
   
0.714615
0.406923
13
20081218
   
1121082.00
10
20110829
   
0.515021
0.472103
14
20081219
             
0.298361
0.298361
15
20081223
   
1125000.00
5
20110912
   
0.600000
0.480769
16
20081229
   
750000.00
5
20110912
   
0.799053
0.493491
17
20081222
   
675000.00
10
20110829
   
0.660000
0.660000
18
20081219
   
1763900.00
7
20110817
   
0.513889
0.347222
19
20080902
   
950000.00
10
20110829
   
0.800000
0.750000
20
20081224
   
513500.00
7
20110817
   
0.758491
0.758491
21
20090102
   
997000.00
10
20110829
   
0.470000
0.356364
22
20081220
   
875000.00
10
20110829
   
0.644330
0.644330
23
20081223
   
900000.00
5
20110912
   
0.699000
0.625000
24
20081219
   
1009700.00
7
20110817
   
0.710000
0.625000
25
20081223
   
820900.00
10
20110829
   
0.800000
0.800000
26
20081202
             
0.478830
0.266064
27
20090327
   
660000.00
5
20110912
   
0.628387
0.538065
28
20081219
   
2450000.00
10
20110829
   
0.266170
0.266170
29
20081223
   
406100.00
7
20110817
   
0.627854
0.627854
30
20090101
   
1125000.00
10
20110829
   
0.648980
0.510204
31
20090109
             
0.314545
0.223636
32
20090304
   
679000.00
10
20110829
   
0.559732
0.559732
33
20090206
   
1100000.00
10
20110829
   
0.340426
0.340426
34
20090319
   
543900.00
7
20110817
   
0.738053
0.738053
35
20090422
   
2350000.00
10
20110829
   
0.301545
0.265182
36
20090407
   
650000.00
5
20110912
   
0.595123
0.595123
37
20090526
   
1043600.00
7
20110817
   
0.575000
0.575000
38
20090528
   
550200.00
7
20110817
   
0.780476
0.780476
39
20090528
   
123300.00
7
20110817
   
0.699994
0.699994
40
20090515
   
802300.00
7
20110817
   
0.750000
0.750000
41
20091119
             
0.298969
0.298969
42
20090612
   
1241000.00
7
20110817
   
0.500000
0.500000
43
20090711
   
445100.00
7
20110817
   
0.800000
0.800000
44
20090819
   
552500.00
7
20110817
   
0.744643
0.744643
45
20091013
             
0.539683
0.539683
46
20091210
             
0.695962
0.561346
47
20091208
             
0.365479
0.228493
48
20100520
             
0.700000
0.700000
49
20100219
             
0.143137
0.143137
50
20100315
             
0.416667
0.208333
51
20100928
             
0.700000
0.600000
52
20100713
             
0.425926
0.425926
53
20100907
             
0.484530
0.484530
54
20100727
             
0.088911
0.061111
55
20100722
             
0.600000
0.600000
56
20100730
             
0.666667
0.666667
57
20100812
             
0.746220
0.355976
58
20100902
             
0.749117
0.678445
59
20100806
             
0.457037
0.308889
60
20100803
             
0.562500
0.562500
61
20100810
             
0.571900
0.291900
62
20100817
             
0.600000
0.600000
63
20100831
             
0.656693
0.656693
64
20100823
             
0.718182
0.415152
65
20100901
             
0.652273
0.545455
66
20100927
             
0.224490
0.224490
67
20100830
             
0.800000
0.800000
68
20100910
             
0.624000
0.568000
69
20100924
             
0.444444
0.444444
70
20100816
             
0.649098
0.444898
71
20100901
             
0.784314
0.784314
72
20100917
             
0.287586
0.287586
73
20100916
             
0.530000
0.230000
74
20100909
             
0.650000
0.638978
75
20101018
             
0.726923
0.726923
76
20100927
             
0.571429
0.571429
77
20101006
             
0.750000
0.733417
78
20100922
             
0.700000
0.700000
79
20101013
             
0.763636
0.763636
80
20100927
             
0.282154
0.128308
81
20100922
             
0.750000
0.750000
82
20100924
             
0.588235
0.588235
83
20101015
             
0.393333
0.213846
84
20101022
             
0.539048
0.539048
85
20101013
             
0.659574
0.659574
86
20101014
             
0.480978
0.154891
87
20101105
             
0.666667
0.500000
88
20101103
             
0.486207
0.486207
89
20101104
             
0.617778
0.617778
90
20101015
             
0.800000
0.800000
91
20101018
             
0.800000
0.691244
92
20101015
             
0.700000
0.700000
93
20101103
             
0.800000
0.800000
94
20101110
             
0.668605
0.610465
95
20101029
             
0.700000
0.700000
96
20101025
             
0.541667
0.541667
97
20101116
             
0.596774
0.596774
98
20101103
             
0.630435
0.630435
99
20101114
             
0.705000
0.238333
100
20101109
             
0.476136
0.476136
101
20101210
             
0.478182
0.441818
102
20101208
             
0.454958
0.121625
103
20101118
             
0.418537
0.369756
104
20101112
             
0.528925
0.313871
105
20101117
             
0.552308
0.552308
106
20101108
             
0.750000
0.750000
107
20101129
             
0.800000
0.800000
108
20101110
             
0.750000
0.750000
109
20101111
             
0.558977
0.331705
110
20101106
             
0.733333
0.486500
111
20101222
             
0.500000
0.454545
112
20101123
             
0.664103
0.564103
113
20101122
             
0.560714
0.292857
114
20101123
             
0.560440
0.560440
115
20101206
             
0.712821
0.615385
116
20101130
             
0.693636
0.374545
117
20101210
             
0.608125
0.608125
118
20101130
             
0.072252
0.072252
119
20101208
             
0.800000
0.397143
120
20101203
             
0.697674
0.697674
121
20101130
             
0.432425
0.432425
122
20101210
             
0.623333
0.290000
123
20101213
             
0.800000
0.800000
124
20101229
             
0.207662
0.141872
125
20101218
             
0.214286
0.214286
126
20110127
             
0.800000
0.800000
127
19000100
             
0.206250
0.206250
128
20101217
             
0.563380
0.563380
129
20101222
             
0.112703
0.112703
130
20110107
             
0.100655
0.100655
131
19000100
             
0.695000
0.695000
132
20110103
             
0.799636
0.799636
133
20101101
             
0.682927
0.682927
134
20081223
   
2500000.00
10
20110829
   
0.329211
0.329211
135
20081218
   
4404900.00
7
20110817
   
0.454727
0.227455
136
20081219
   
2700000.00
5
20110912
   
0.386061
0.252727
137
20090113
   
875000.00
5
20110912
   
0.460773
0.460773
138
20100714
             
0.699718
0.699718
139
20100927
             
0.365854
0.365854
140
20100922
             
0.218182
0.218182
141
20100922
             
0.423077
0.423077
142
20101103
             
0.379310
0.379310
143
20081222
             
0.343802
0.343802
144
20081222
   
381200.00
7
20110817
   
0.800000
0.800000
145
20081223
   
1156700.00
7
20110817
   
0.653696
0.466926
146
20090105
   
510000.00
5
20110912
   
0.620370
0.620370
147
20081223
   
827600.00
7
20110817
   
0.508743
0.508743
148
20090211
   
1528100.00
7
20110817
   
0.510968
0.269032
149
20090217
   
555000.00
5
20110912
   
0.470769
0.470769
150
20090328
             
0.567000
0.417000
151
20090316
   
373200.00
7
20110817
   
0.740000
0.740000
152
20091210
             
0.289583
0.289583
153
20090408
   
444100.00
7
20110817
   
0.510022
0.510022
154
20090506
   
1557000.00
7
20110817
   
0.479077
0.479077
155
20090601
             
0.738462
0.436538
156
20090619
   
3823300.00
7
20110817
   
0.406250
0.156250
157
20100126
             
0.552125
0.364625
158
20100805
             
0.607639
0.607639
159
20100720
             
0.622222
0.426667
160
20100805
             
0.727273
0.727273
161
20100816
             
0.787804
0.787804
162
20100812
             
0.688623
0.688623
163
20101012
             
0.741556
0.643556
164
20100827
             
0.513889
0.305556
165
20101123
             
0.799171
0.530354
166
20101004
             
0.530864
0.493827
167
20101027
             
0.333333
0.285714
168
20101027
             
0.243000
0.243000
169
20101030
             
0.568996
0.422196
170
20101102
             
0.698113
0.698113
171
20101113
             
0.700000
0.700000
172
20101123
             
0.523783
0.347500
173
20101202
             
0.447699
0.447699
174
20101116
             
0.452381
0.452381
175
20101120
             
0.800000
0.800000
176
20101201
             
0.410704
0.410704
177
20101201
             
0.614035
0.614035
178
20101209
             
0.236364
0.236364
179
20101209
             
0.710938
0.710938
180
20101210
             
0.800000
0.800000
181
20101220
             
0.331250
0.331250
182
20101112
             
0.800000
0.800000
183
20090114
   
941100.00
7
20110817
   
0.358974
0.358974
184
20100727
             
0.689531
0.689531
185
20100831
             
0.500000
0.500000
186
20101014
             
0.548857
0.329077
187
20101013
             
0.270000
0.270000
188
20101014
             
0.430108
0.430108
189
20100820
             
0.663333
0.663333
190
20100819
             
0.620000
0.620000
191
20100917
             
0.700000
0.700000
192
20100930
             
0.584598
0.577056
193
20101013
             
0.800000
0.800000
194
20101026
             
0.694006
0.694006
195
20101027
             
0.700000
0.700000
196
20101104
             
0.676997
0.676997
197
20101217
             
0.555556
0.555556
198
20110120
             
0.800000
0.800000
199
20101231
             
0.800000
0.800000
200
20110203
             
0.650000
0.583333
201
20110215
             
0.238095
0.238095
202
20110216
             
0.357143
0.357143
203
20110201
             
0.800000
0.800000
204
20110215
             
0.750000
0.750000
205
20110216
             
0.800000
0.627451
206
20110222
             
0.500000
0.500000
207
20110214
             
0.750000
0.682182
208
20110310
             
0.750000
0.750000
209
20110222
             
0.523810
0.476190
210
20110308
             
0.750000
0.750000
211
20110323
             
0.657895
0.526316
212
20110316
             
0.741176
0.741176
213
20101116
             
0.600000
0.600000
214
20110304
             
0.615217
0.615217
215
20110407
             
0.485294
0.485294
216
20110404
             
0.800000
0.800000
217
20110421
             
0.600000
0.600000
218
20110118
             
0.517647
0.517647
219
20110404
             
0.790331
0.790331
220
20110425
             
0.800000
0.800000
221
20110412
             
0.800000
0.800000
222
20110419
             
0.750000
0.750000
223
20110420
             
0.750000
0.632911
224
20110426
             
0.478261
0.478261
225
20110524
             
0.684545
0.366364
226
20110513
             
0.611538
0.457692
227
20110505
             
0.448276
0.448276
228
20110511
             
0.611111
0.611111
229
20110425
             
0.800000
0.800000
230
20110503
             
0.777778
0.777778
231
20110516
             
0.781250
0.781250
232
20110518
             
0.800000
0.800000
233
20110429
             
0.660377
0.584906
234
20110503
             
0.416667
0.416667
235
20110504
             
0.601852
0.462963
236
20110502
             
0.800000
0.800000
237
20110525
             
0.800000
0.800000
238
20110523
             
0.752445
0.752445
239
20110613
             
0.750000
0.750000
240
20110617
             
0.618462
0.618462
241
20110212
             
0.564103
0.564103
242
20101226
             
0.689394
0.689394
243
20110328
             
0.500000
0.500000
244
20110128
             
0.500000
0.500000
245
20110325
             
0.732601
0.732601
246
20110414
             
0.500000
0.500000
247
20110427
             
0.400000
0.400000

 
KEY
Original Pledged
Assets
Mortgage Insurance
Company Name
Mortgage Insurance
Percent
MI: Lender or
Borrower Paid?
Pool Insurance Co.
Name
Pool Insurance Stop
Loss %
MI Certificate
Number
Updated DTI
(Front-end)
Updated DTI
(Back-end)
Modification
Effective Payment
Date
1
0
 
0
             
2
0
 
0
             
3
0
 
0
             
4
0
 
0
             
5
0
 
0
             
6
0
 
0
             
7
0
 
0
             
8
0
 
0
             
9
0
 
0
             
10
0
 
0
             
11
0
 
0
             
12
0
 
0
             
13
0
 
0
             
14
0
 
0
             
15
0
 
0
             
16
0
 
0
             
17
0
 
0
             
18
0
 
0
             
19
0
 
0
             
20
0
 
0
             
21
0
 
0
             
22
0
 
0
             
23
0
 
0
             
24
0
 
0
             
25
0
 
0
             
26
0
 
0
             
27
0
 
0
             
28
0
 
0
             
29
0
 
0
             
30
0
 
0
             
31
0
 
0
             
32
0
 
0
             
33
0
 
0
             
34
0
 
0
             
35
0
 
0
             
36
0
 
0
             
37
0
 
0
             
38
0
 
0
             
39
0
 
0
             
40
0
 
0
             
41
0
 
0
             
42
0
 
0
             
43
0
 
0
             
44
0
 
0
             
45
0
 
0
             
46
0
 
0
             
47
0
 
0
             
48
0
 
0
             
49
0
 
0
             
50
0
 
0
             
51
0
 
0
             
52
0
 
0
             
53
0
 
0
             
54
0
 
0
             
55
0
 
0
             
56
0
 
0
             
57
0
 
0
             
58
0
 
0
             
59
0
 
0
             
60
0
 
0
             
61
0
 
0
             
62
0
 
0
             
63
0
 
0
             
64
0
 
0
             
65
0
 
0
             
66
0
 
0
             
67
0
 
0
             
68
0
 
0
             
69
0
 
0
             
70
0
 
0
             
71
0
 
0
             
72
0
 
0
             
73
0
 
0
             
74
0
 
0
             
75
0
 
0
             
76
0
 
0
             
77
0
 
0
             
78
0
 
0
             
79
0
 
0
             
80
0
 
0
             
81
0
 
0
             
82
0
 
0
             
83
0
 
0
             
84
0
 
0
             
85
0
 
0
             
86
0
 
0
             
87
0
 
0
             
88
0
 
0
             
89
0
 
0
             
90
0
 
0
             
91
0
 
0
             
92
0
 
0
             
93
0
 
0
             
94
0
 
0
             
95
0
 
0
             
96
0
 
0
             
97
0
 
0
             
98
0
 
0
             
99
0
 
0
             
100
0
 
0
             
101
0
 
0
             
102
0
 
0
             
103
0
 
0
             
104
0
 
0
             
105
0
 
0
             
106
0
 
0
             
107
0
 
0
             
108
0
 
0
             
109
0
 
0
             
110
0
 
0
             
111
0
 
0
             
112
0
 
0
             
113
0
 
0
             
114
0
 
0
             
115
0
 
0
             
116
0
 
0
             
117
0
 
0
             
118
0
 
0
             
119
0
 
0
             
120
0
 
0
             
121
0
 
0
             
122
0
 
0
             
123
0
 
0
             
124
0
 
0
             
125
0
 
0
             
126
0
 
0
             
127
0
 
0
             
128
0
 
0
             
129
0
 
0
             
130
0
 
0
             
131
0
 
0
             
132
0
 
0
             
133
0
 
0
             
134
0
 
0
             
135
0
 
0
             
136
0
 
0
             
137
0
 
0
             
138
0
 
0
             
139
0
 
0
             
140
0
 
0
             
141
0
 
0
             
142
0
 
0
             
143
0
 
0
             
144
0
 
0
             
145
0
 
0
             
146
0
 
0
             
147
0
 
0
             
148
0
 
0
             
149
0
 
0
             
150
0
 
0
             
151
0
 
0
             
152
0
 
0
             
153
0
 
0
             
154
0
 
0
             
155
0
 
0
             
156
0
 
0
             
157
0
 
0
             
158
0
 
0
             
159
0
 
0
             
160
0
 
0
             
161
0
 
0
             
162
0
 
0
             
163
0
 
0
             
164
0
 
0
             
165
0
 
0
             
166
0
 
0
             
167
0
 
0
             
168
0
 
0
             
169
0
 
0
             
170
0
 
0
             
171
0
 
0
             
172
0
 
0
             
173
0
 
0
             
174
0
 
0
             
175
0
 
0
             
176
0
 
0
             
177
0
 
0
             
178
0
 
0
             
179
0
 
0
             
180
0
 
0
             
181
0
 
0
             
182
0
 
0
             
183
0
 
0
             
184
0
 
0
             
185
0
 
0
             
186
0
 
0
             
187
0
 
0
             
188
0
 
0
             
189
0
 
0
             
190
0
 
0
             
191
0
 
0
             
192
0
 
0
             
193
0
 
0
             
194
0
 
0
             
195
0
 
0
             
196
0
 
0
             
197
0
 
0
             
198
0
 
0
             
199
0
 
0
             
200
0
 
0
             
201
0
 
0
             
202
0
 
0
             
203
0
 
0
             
204
0
 
0
             
205
0
 
0
             
206
0
 
0
             
207
0
 
0
             
208
0
 
0
             
209
0
 
0
             
210
0
 
0
             
211
0
 
0
             
212
0
 
0
             
213
0
 
0
             
214
0
 
0
             
215
0
 
0
             
216
0
 
0
             
217
0
 
0
             
218
0
 
0
             
219
0
 
0
             
220
0
 
0
             
221
0
 
0
             
222
0
 
0
             
223
0
 
0
             
224
0
 
0
             
225
0
 
0
             
226
0
 
0
             
227
0
 
0
             
228
0
 
0
             
229
0
 
0
             
230
0
 
0
             
231
0
 
0
             
232
0
 
0
             
233
0
 
0
             
234
0
 
0
             
235
0
 
0
             
236
0
 
0
             
237
0
 
0
             
238
0
 
0
             
239
0
 
0
             
240
0
 
0
             
241
0
 
0
             
242
0
 
0
             
243
0
 
0
             
244
0
 
0
             
245
0
 
0
             
246
0
 
0
             
247
0
 
0
             

 
KEY
Total Capitalized
Amount
Total Deferred
Amount
Pre-Modification
Interest (Note) Rate
Pre-Modification P&I
Payment
Pre-Modification
Initial Interest Rate
Change Downward
Cap
Pre-Modification
Subsequent Interest
Rate Cap
Pre-Modification
Next Interest Rate
Change Date
Pre-Modification I/O
Term
1
               
2
               
3
               
4
               
5
               
6
               
7
               
8
               
9
               
10
               
11
               
12
               
13
               
14
               
15
               
16
               
17
               
18
               
19
               
20
               
21
               
22
               
23
               
24
               
25
               
26
               
27
               
28
               
29
               
30
               
31
               
32
               
33
               
34
               
35
               
36
               
37
               
38
               
39
               
40
               
41
               
42
               
43
               
44
               
45
               
46
               
47
               
48
               
49
               
50
               
51
               
52
               
53
               
54
               
55
               
56
               
57
               
58
               
59
               
60
               
61
               
62
               
63
               
64
               
65
               
66
               
67
               
68
               
69
               
70
               
71
               
72
               
73
               
74
               
75
               
76
               
77
               
78
               
79
               
80
               
81
               
82
               
83
               
84
               
85
               
86
               
87
               
88
               
89
               
90
               
91
               
92
               
93
               
94
               
95
               
96
               
97
               
98
               
99
               
100
               
101
               
102
               
103
               
104
               
105
               
106
               
107
               
108
               
109
               
110
               
111
               
112
               
113
               
114
               
115
               
116
               
117
               
118
               
119
               
120
               
121
               
122
               
123
               
124
               
125
               
126
               
127
               
128
               
129
               
130
               
131
               
132
               
133
               
134
               
135
               
136
               
137
               
138
               
139
               
140
               
141
               
142
               
143
               
144
               
145
               
146
               
147
               
148
               
149
               
150
               
151
               
152
               
153
               
154
               
155
               
156
               
157
               
158
               
159
               
160
               
161
               
162
               
163
               
164
               
165
               
166
               
167
               
168
               
169
               
170
               
171
               
172
               
173
               
174
               
175
               
176
               
177
               
178
               
179
               
180
               
181
               
182
               
183
               
184
               
185
               
186
               
187
               
188
               
189
               
190
               
191
               
192
               
193
               
194
               
195
               
196
               
197
               
198
               
199
               
200
               
201
               
202
               
203
               
204
               
205
               
206
               
207
               
208
               
209
               
210
               
211
               
212
               
213
               
214
               
215
               
216
               
217
               
218
               
219
               
220
               
221
               
222
               
223
               
224
               
225
               
226
               
227
               
228
               
229
               
230
               
231
               
232
               
233
               
234
               
235
               
236
               
237
               
238
               
239
               
240
               
241
               
242
               
243
               
244
               
245
               
246
               
247
               

 
KEY
Forgiven Principal
Amount
Forgiven Interest
Amount
Number of
Modifications
Cash To/From Brrw at Closing
Brrw - Yrs at in Industry
CoBrrw - Yrs at in Industry
Junior Mortgage Drawn Amount
Maturity Date
Primary Borrower Wage Income (Salary)
1
       
14
30
228800.00
1/1/2041
0.00
2
       
0
30
250000.00
2/1/2041
0.00
3
       
8
12
0.00
2/1/2039
10000.00
4
       
20
20
37625.00
2/1/2039
9166.58
5
       
0
0
0.00
2/1/2039
 
6
       
10
5
120000.00
2/1/2039
25921.83
7
       
21
3
346000.00
2/1/2039
19167.00
8
       
9
10
65000.00
2/1/2039
11704.33
9
       
7
10
237750.00
2/1/2039
9250.00
10
       
30
0
0.00
3/1/2039
619.83
11
       
10
10
0.00
2/1/2039
16137.00
12
       
35
0
400000.00
2/1/2039
25000.00
13
       
34
9
50000.00
2/1/2039
21162.79
14
       
20
0
0.00
2/1/2039
2222.33
15
       
21
0
155000.00
2/1/2039
13213.00
16
       
4
13
258200.00
2/1/2039
6548.00
17
       
11
0
0.00
2/1/2039
7060.84
18
       
16
0
300000.00
2/1/2039
15416.68
19
       
2
0
42500.00
2/1/2039
14166.00
20
       
20
0
0.00
3/1/2039
6877.80
21
       
0
0
125000.00
2/1/2039
 
22
       
13
0
0.00
2/1/2039
15000.00
23
       
8
10
74000.00
2/1/2039
7437.50
24
       
11
0
85000.00
2/1/2039
25418.67
25
       
9
13
0.00
2/1/2039
12500.00
26
       
1.6
0
500000.00
2/1/2039
27501.45
27
       
7.1
12
70000.00
5/1/2039
9516.00
28
       
13
5
0.00
2/1/2039
8000.00
29
       
20
0
0.00
2/1/2039
0.00
30
       
12
0
170000.00
2/1/2039
59242.29
31
       
18
0
100000.00
2/1/2039
10675.75
32
       
39
0
0.00
5/1/2039
52117.25
33
       
30
0
0.00
3/1/2039
0.00
34
       
12
0
0.00
5/1/2039
7857.00
35
       
7
0
100000.00
6/1/2039
0.00
36
       
16
0
0.00
6/1/2039
14973.60
37
       
12
0
0.00
7/1/2039
11603.73
38
       
7
11
0.00
7/1/2039
8601.00
39
       
15
0
0.00
7/1/2039
2942.27
40
       
7
3
0.00
7/1/2039
10148.75
41
       
0
20
0.00
1/1/2040
0.00
42
       
30
0
0.00
8/1/2039
104166.00
43
       
27
0
0.00
8/1/2039
7158.00
44
       
26
0
0.00
10/1/2039
23166.68
45
       
0
0
0.00
12/1/2039
 
46
       
10
0
175000.00
2/1/2040
10500.00
47
       
12
0
250000.00
1/1/2040
47197.13
48
       
17
0
0.00
7/1/2040
0.00
49
       
7
0
0.00
4/1/2040
0.00
50
       
0
0
500000.00
5/1/2040
 
51
       
37
0
150000.00
1/1/2041
0.00
52
       
41
0
0.00
9/1/2040
0.00
53
       
4
0
0.00
10/1/2040
6666.67
54
       
14
0
0.00
10/1/2040
0.00
55
       
7
0
0.00
10/1/2040
0.00
56
       
17
16
0.00
10/1/2040
0.00
57
       
34
0
800000.00
12/1/2040
 
58
       
20
0
100000.00
10/1/2040
20545.19
59
       
35
0
200000.00
10/1/2040
 
60
       
1
0
0.00
10/1/2040
166666.67
61
       
10
0
300699.00
9/1/2040
16666.67
62
       
15
0
0.00
10/1/2040
 
63
       
23
0
0.00
10/1/2040
20833.00
64
       
5
0
500000.00
11/1/2040
0.00
65
       
35
0
235000.00
10/1/2040
27750.43
66
       
0
0
0.00
11/1/2040
0.00
67
       
0.6
0
0.00
10/1/2040
0.00
68
       
0
0
70000.00
11/1/2040
 
69
       
16
0
0.00
11/1/2040
16667.00
70
       
31
0
0.00
10/1/2040
64129.58
71
       
35
0
0.00
10/1/2040
18000.00
72
       
20
0
0.00
11/1/2040
24187.00
73
       
39
0
900000.00
11/1/2040
0.00
74
       
16
0
34500.00
11/1/2040
25000.00
75
       
10
0
0.00
3/1/2041
37500.00
76
       
15
10
0.00
11/1/2040
22375.00
77
       
22
2
16500.00
12/1/2040
12180.00
78
       
22
2
0.00
12/1/2040
0.00
79
       
25
0
0.00
12/1/2040
6250.00
80
       
0
0
500000.00
11/1/2040
 
81
       
27
0
0.00
11/1/2040
0.00
82
       
28
0
0.00
11/1/2040
21408.42
83
       
24
0
182122.29
12/1/2040
24162.34
84
       
15
15
0.00
12/1/2040
 
85
       
9
6
0.00
12/1/2040
21016.00
86
       
20
0
1500000.00
12/1/2040
 
87
       
15
0
500000.00
12/1/2040
44672.00
88
       
27
0
0.00
12/1/2040
15487.00
89
       
16
0
0.00
12/1/2040
0.00
90
       
20
15
0.00
12/1/2040
12500.00
91
       
4
0
236000.00
11/1/2040
29885.83
92
       
18
12
0.00
12/1/2040
6750.00
93
       
19
0
0.00
12/1/2040
24948.00
94
       
20
0
50000.00
1/1/2041
0.00
95
       
17
0
0.00
12/1/2040
16666.00
96
       
5
10
0.00
1/1/2041
 
97
       
36
25
0.00
2/1/2041
39000.00
98
       
13
0
0.00
1/1/2041
88380.00
99
       
15
20
1400000.00
12/1/2040
60387.34
100
       
15
0
0.00
1/1/2041
32414.34
101
       
27
0
60000.00
1/1/2041
42308.00
102
       
5
0
0.00
1/1/2041
0.00
103
       
21
0
0.00
2/1/2041
5515.92
104
       
8
0
500000.00
1/1/2041
0.00
105
       
24
12
0.00
3/1/2041
7743.94
106
       
11
6
0.00
1/1/2041
19166.67
107
       
15
0
0.00
1/1/2041
15000.00
108
       
26
26
0.00
1/1/2041
37916.67
109
       
15
11
500000.00
1/1/2041
7083.34
110
       
10
0
370250.00
12/1/2040
14583.00
111
       
20
0
100000.00
2/1/2041
16666.00
112
       
13
0
39000.00
1/1/2041
2515.75
113
       
4
14
375000.00
1/1/2041
0.00
114
       
5
0
0.00
1/1/2041
18750.00
115
       
21
0
95000.00
1/1/2041
22745.85
116
       
27
5
26406.61
1/1/2041
28023.50
117
       
43
0
0.00
2/1/2041
 
118
       
3
0
0.00
2/1/2041
0.00
119
       
3
0
423000.00
2/1/2041
0.00
120
       
20
10
0.00
1/1/2041
19565.64
121
       
40
20
0.00
1/1/2041
7083.34
122
       
34
30
1000000.00
2/1/2041
0.00
123
       
12
11
0.00
2/1/2041
16916.67
124
       
20
21
500000.00
2/1/2041
0.00
125
       
23
0
0.00
2/1/2041
0.00
126
       
6
1.6
0.00
3/1/2041
16667.00
127
       
0
0
0.00
1/1/2041
0.00
128
       
3
0
0.00
1/1/2041
37500.00
129
       
0
0
0.00
2/1/2041
0.00
130
       
31
30
0.00
3/1/2041
0.00
131
       
25
0
0.00
2/1/2041
0.00
132
       
10
21
0.00
2/1/2041
 
133
       
15
0
0.00
12/1/2040
25045.00
134
       
19
0
0.00
2/1/2039
34541.00
135
       
13
0
625000.00
3/1/2039
23958.00
136
       
10
0
33000.00
3/1/2039
23958.34
137
       
20
5
0.00
3/1/2039
11302.89
138
       
14
0
0.00
10/1/2040
16666.67
139
       
7
16
0.00
12/1/2040
20833.34
140
       
27
9
0.00
12/1/2040
24062.50
141
       
18
0
0.00
12/1/2040
92917.00
142
       
23
0
0.00
2/1/2041
73155.35
143
       
38
 
0.00
2/1/2039
6666.00
144
       
8
 
0.00
2/1/2039
4973.24
145
       
10
 
240000.00
2/1/2039
19983.25
146
       
0
 
0.00
2/1/2039
 
147
       
20
 
0.00
2/1/2039
11666.67
148
       
10
10
375000.00
4/1/2039
11666.67
149
       
0
 
0.00
4/1/2039
 
150
       
14
 
150000.00
5/1/2039
8754.08
151
       
25
 
0.00
5/1/2039
3786.46
152
       
25
 
0.00
1/1/2040
 
153
       
28
 
0.00
8/1/2039
11158.00
154
       
40
 
0.00
7/1/2039
 
155
       
40
 
392500.00
7/1/2039
39583.33
156
       
30
 
1000000.00
8/1/2039
137307.31
157
       
35
 
375000.00
3/1/2040
17506.10
158
       
12
 
0.00
9/1/2040
18750.00
159
       
12
 
880000.00
9/1/2040
 
160
       
11
 
0.00
9/1/2040
29167.00
161
       
32
30
0.00
10/1/2040
35188.88
162
       
4
5
0.00
10/1/2040
10150.00
163
       
2
2
110250.00
1/1/2041
6250.00
164
       
15
17
750000.00
10/1/2040
93760.46
165
       
19
9
250000.00
2/1/2041
30184.03
166
       
18
16
150000.00
12/1/2040
60562.00
167
       
0
16
99960.00
12/1/2040
 
168
       
1
14
0.00
12/1/2040
 
169
       
19
3
250000.00
1/1/2041
25000.00
170
       
14
12
0.00
1/1/2041
 
171
       
10
3
0.00
1/1/2041
41290.00
172
       
10
5
370195.00
1/1/2041
22231.92
173
       
27
 
0.00
1/1/2041
9269.24
174
       
15
 
0.00
1/1/2041
8333.33
175
       
10
7
0.00
1/1/2041
13333.33
176
       
25
 
0.00
2/1/2041
 
177
       
22
 
0.00
2/1/2041
23096.09
178
       
4
 
0.00
1/1/2041
25000.00
179
       
18
 
0.00
2/1/2041
19166.67
180
       
20
 
0.00
1/1/2041
9696.00
181
       
0
27
0.00
2/1/2041
 
182
       
30
7
0.00
12/1/2040
33333.34
183
       
18
17
0.00
4/1/2039
10356.67
184
       
36
 
0.00
10/1/2040
41905.68
185
       
13
 
0.00
10/1/2040
33333.00
186
       
17
 
1000000.00
2/1/2041
20832.00
187
       
23
23
0.00
12/1/2040
59743.68
188
       
6
1
0.00
1/1/2041
35585.50
189
       
0
12
0.00
10/1/2040
 
190
       
21
35
0.00
10/1/2040
22230.60
191
       
8
10
0.00
10/1/2040
18422.00
192
       
12
 
0.00
11/1/2040
17503.00
193
       
28
25
0.00
11/1/2040
31193.00
194
       
10
 
0.00
1/1/2041
2917.00
195
       
20
 
0.00
12/1/2040
192276.00
196
       
0
 
0.00
1/1/2041
 
197
       
10
 
0.00
1/1/2041
 
198
       
10
10
0.00
3/1/2041
31380.00
199
       
20
 
0.00
3/1/2041
18750.00
200
       
13
 
100000.00
3/1/2041
10417.00
201
       
24
 
0.00
4/1/2041
14055.00
202
       
16
 
0.00
4/1/2041
12.00
203
       
15
12
0.00
3/1/2041
17606.00
204
       
20
18
0.00
3/1/2041
4796.00
205
       
8
 
220000.00
4/1/2041
18750.00
206
       
10
 
0.00
4/1/2041
21667.00
207
       
24
 
93250.00
4/1/2041
16883.00
208
       
15
15
0.00
5/1/2041
10000.00
209
       
20
 
100000.00
4/1/2041
16689.00
210
       
12
8
0.00
4/1/2041
11834.00
211
       
24
 
500000.00
5/1/2041
139830.00
212
       
2
 
0.00
4/1/2041
762.00
213
       
15
11
0.00
5/1/2041
17418.00
214
       
18
 
0.00
5/1/2041
25000.00
215
       
55
22
0.00
6/1/2041
25846.00
216
       
8
16
0.00
5/1/2041
20904.80
217
       
15
19
0.00
6/1/2041
13750.00
218
       
11
16
0.00
5/1/2041
20833.00
219
       
10
3
0.00
6/1/2041
4000.00
220
       
8
 
0.00
6/1/2041
33026.00
221
       
3.8
1.8
0.00
6/1/2041
15251.80
222
       
13
9
0.00
6/1/2041
27083.34
223
       
10
13
462500.00
6/1/2041
25000.00
224
       
21
16
0.00
6/1/2041
80481.00
225
       
25
18
700000.00
7/1/2041
19500.00
226
       
34
29
200000.00
7/1/2041
2958.00
227
       
10
 
0.00
6/1/2041
52658.00
228
       
0
 
0.00
6/1/2041
 
229
       
10
 
0.00
6/1/2041
33333.33
230
       
30
10
0.00
6/1/2041
25292.00
231
       
9
5
0.00
7/1/2041
20833.33
232
       
3
8
0.00
6/1/2041
5111.00
233
       
15
14
100000.00
6/1/2041
12083.32
234
       
13
 
0.00
6/1/2041
14579.00
235
       
23
23
750000.00
6/1/2041
335148.08
236
       
7
15
0.00
6/1/2041
18146.00
237
       
30
 
0.00
7/1/2041
66667.00
238
       
6
3
0.00
7/1/2041
14392.00
239
       
20
 
0.00
7/1/2041
16916.66
240
       
14
 
0.00
7/1/2041
 
241
       
10
10
0.00
4/1/2041
18965.00
242
       
13
 
0.00
2/1/2041
16667.00
243
       
12
5
0.00
5/1/2041
8333.33
244
       
40
 
0.00
5/1/2041
11485.00
245
       
7
6
0.00
6/1/2041
11833.00
246
       
25
15
0.00
7/1/2041
54882.00
247
       
15
 
0.00
7/1/2041
17641.67

 
KEY
Primary Borrower Wage Income (Bonus)
Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary)
Co-Borrower Wage Income (Bonus)
Co-Borrower Wage Income (Commission)
Originator Doc Code
RWT Income Verification
RWT Asset Verification
1
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
2
0.00
0.00
14415.01
0.00
0.00
Full
2 years
2 Months
3
0.00
0.00
13415.42
0.00
0.00
Full
2 years
2 Months
4
1142.38
 
1671.63
   
Full
2 years
2 Months
5
         
Full
2 years
2 Months
6
   
16869.33
   
Full
2 years
2 Months
7
0.00
0.00
-1879.92
0.00
0.00
Full
2 years
2 Months
8
0.00
0.00
3942.17
0.00
0.00
Full
2 years
2 Months
9
   
6250.00
   
Full
2 years
2 Months
10
         
Full
2 years
2 Months
11
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
12
4166.67
       
Full
2 years
2 Months
13
0.00
0.00
2885.55
0.00
0.00
Full
2 years
2 Months
14
0.00
0.00
     
Full
2 years
2 Months
15
3725.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
16
   
3481.00
   
Full
2 years
2 Months
17
0.00
0.00
     
Full
2 years
2 Months
18
2987.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
19
         
Full
2 years
2 Months
20
0.00
0.00
     
Full
2 years
2 Months
21
         
Full
2 years
2 Months
22
         
Full
2 years
2 Months
23
         
Full
2 years
2 Months
24
         
Full
2 years
2 Months
25
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
26
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
27
   
1580.00
 
5434.33
Full
2 years
2 Months
28
   
3500.00
   
Full
2 years
2 Months
29
0.00
0.00
     
Full
2 years
2 Months
30
         
Full
2 years
2 Months
31
0.00
0.00
     
Full
2 years
2 Months
32
0.00
0.00
     
Full
2 years
2 Months
33
0.00
0.00
     
Full
2 years
2 Months
34
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
35
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
36
1241.00
0.00
     
Full
2 years
2 Months
37
0.00
0.00
     
Full
2 years
2 Months
38
         
Full
2 years
2 Months
39
0.00
0.00
     
Full
2 years
2 Months
40
   
3416.00
   
Full
2 years
2 Months
41
0.00
0.00
4325.00
0.00
0.00
Full
2 years
2 Months
42
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
43
0.00
0.00
     
Full
2 years
2 Months
44
12785.42
0.00
     
Full
2 years
2 Months
45
         
Full
2 years
2 Months
46
0.00
12000.00
0.00
0.00
0.00
Full
2 years
2 Months
47
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
48
0.00
0.00
5319.00
0.00
0.00
Full
2 years
2 Months
49
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
50
         
Full
2 years
2 Months
51
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
52
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
53
         
Full
2 years
2 Months
54
0.00
0.00
     
Full
2 years
2 Months
55
0.00
0.00
     
Full
2 years
2 Months
56
0.00
0.00
48613.00
0.00
0.00
Full
2 years
2 Months
57
         
Full
2 years
2 Months
58
0.00
0.00
     
Full
2 years
2 Months
59
         
Full
2 years
2 Months
60
         
Full
2 years
2 Months
61
4166.67
0.00
0.00
0.00
0.00
Full
2 years
2 Months
62
         
Full
2 years
2 Months
63
0.00
0.00
     
Full
2 years
2 Months
64
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
65
         
Full
2 years
2 Months
66
0.00
0.00
     
Full
2 years
2 Months
67
0.00
0.00
     
Full
2 years
2 Months
68
         
Full
2 years
2 Months
69
         
Full
2 years
2 Months
70
         
Full
2 years
2 Months
71
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
72
20791.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
73
0.00
0.00
     
Full
2 years
2 Months
74
111939.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
75
         
Full
2 years
2 Months
76
0.00
0.00
2250.00
0.00
0.00
Full
2 years
2 Months
77
0.00
0.00
8152.00
0.00
0.00
Full
2 years
2 Months
78
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
79
0.00
0.00
     
Full
2 years
2 Months
80
         
Full
2 years
2 Months
81
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
82
30552.50
0.00
0.00
0.00
0.00
Full
2 years
2 Months
83
16143.75
       
Full
2 years
2 Months
84
   
3333.00
   
Full
2 years
2 Months
85
         
Full
2 years
2 Months
86
   
0.00
0.00
0.00
Full
2 years
2 Months
87
         
Full
2 years
2 Months
88
0.00
0.00
     
Full
2 years
2 Months
89
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
90
2500.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
91
14583.33
0.00
0.00
0.00
0.00
Full
2 years
2 Months
92
0.00
0.00
9231.00
0.00
0.00
Full
2 years
2 Months
93
0.00
0.00
     
Full
2 years
2 Months
94
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
95
0.00
0.00
     
Full
2 years
2 Months
96
         
Full
2 years
2 Months
97
   
12065.00
   
Full
2 years
2 Months
98
         
Full
2 years
2 Months
99
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
100
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
101
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
102
0.00
0.00
     
Full
2 years
2 Months
103
0.00
0.00
     
Full
2 years
2 Months
104
0.00
0.00
     
Full
2 years
2 Months
105
0.00
0.00
14583.34
0.00
0.00
Full
2 years
2 Months
106
0.00
0.00
8952.42
0.00
0.00
Full
2 years
2 Months
107
   
3333.00
   
Full
2 years
2 Months
108
0.00
0.00
10000.00
0.00
0.00
Full
2 years
2 Months
109
0.00
0.00
2916.67
0.00
0.00
Full
2 years
2 Months
110
0.00
0.00
     
Full
2 years
2 Months
111
25000.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
112
0.00
0.00
     
Full
2 years
2 Months
113
0.00
0.00
7583.34
0.00
0.00
Full
2 years
2 Months
114
0.00
0.00
     
Full
2 years
2 Months
115
0.00
0.00
     
Full
2 years
2 Months
116
         
Full
2 years
2 Months
117
         
Full
2 years
2 Months
118
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
119
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
120
0.00
0.00
9166.68
0.00
0.00
Full
2 years
2 Months
121
0.00
0.00
3708.34
0.00
0.00
Full
2 years
2 Months
122
0.00
0.00
24884.09
0.00
0.00
Full
2 years
2 Months
123
   
17091.67
   
Full
2 years
2 Months
124
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
125
0.00
0.00
     
Full
2 years
2 Months
126
0.00
0.00
12552.00
0.00
0.00
Full
2 years
2 Months
127
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
128
10000.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
129
0.00
0.00
     
Full
2 years
2 Months
130
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
131
0.00
0.00
     
Full
2 years
2 Months
132
   
6195.45
   
Full
2 years
2 Months
133
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
134
0.00
0.00
     
Full
2 years
2 Months
135
76145.00
0.00
     
Full
2 years
2 Months
136
76145.00
0.00
     
Full
2 years
2 Months
137
0.00
0.00
16962.17
0.00
0.00
Full
2 years
2 Months
138
19583.00
       
Full
2 years
2 Months
139
54905.50
0.00
0.00
0.00
0.00
Full
2 years
2 Months
140
196712.67
0.00
0.00
0.00
0.00
Full
2 years
2 Months
141
         
Full
2 years
2 Months
142
0.00
0.00
     
Full
2 years
2 Months
143
         
Full
2 years
2 Months
144
         
Full
2 years
2 Months
145
         
Full
2 years
1 Month
146
         
Full
2 years
1 Month
147
         
Full
2 years
1 Month
148
 
34160.83
     
Full
2 years
2 Months
149
         
Full
2 years
1 Month
150
         
Full
2 years
2 Months
151
         
Full
2 years
1 Month
152
         
Full
2 years
1 Month
153
         
Full
2 years
1 Month
154
         
Full
2 years
1 Month
155
         
Full
2 years
1 Month
156
         
Full
2 years
1 Month
157
5950.00
       
Full
2 years
1 Month
158
         
Full
2 years
2 Months
159
         
Full
2 years
2 Months
160
         
Full
2 years
2 Months
161
         
Full
2 years
1 Month
162
   
8750.00
   
Full
2 years
2 Months
163
   
6250.00
   
Full
2 years
2 Months
164
   
0.00
   
Full
2 years
2 Months
165
   
2315.14
   
Full
2 years
1 Month
166
   
6500.00
   
Full
2 years
2 Months
167
   
12895.69
   
Full
2 years
1 Month
168
   
29477.24
   
Full
2 years
2 Months
169
10047.45
       
Full
2 years
1 Month
170
         
Full
2 years
2 Months
171
   
8333.00
   
Full
2 years
1 Month
172
   
11823.75
   
Full
2 years
2 Months
173
2250.00
       
Full
2 years
1 Month
174
         
Full
2 years
2 Months
175
1666.67
 
15369.54
1666.67
 
Full
2 years
2 Months
176
         
Full
2 years
2 Months
177
         
Full
2 years
2 Months
178
         
Full
2 years
1 Month
179
         
Full
2 years
1 Month
180
         
Full
2 years
1 Month
181
   
2500.00
   
Full
2 years
2 Months
182
18124.35
       
Full
2 years
1 Month
183
   
11291.67
   
Full
2 years
2 Months
184
         
Full
2 years
2 Months
185
95258.00
       
Full
2 years
2 Months
186
         
Full
2 years
2 Months
187
   
15833.34
   
Full
2 years
2 Months
188
         
Full
2 years
2 Months
189
   
5913.12
   
Full
2 years
1 Month
190
   
14917.20
   
Full
2 years
1 Month
191
   
2720.00
   
Full
2 years
2 Months
192
13948.00
       
Full
2 years
1 Month
193
       
10495.00
Full
2 years
2 Months
194
 
21271.00
     
Full
2 years
2 Months
195
         
Full
2 years
2 Months
196
         
Full
2 years
1 Month
197
         
Full
2 years
1 Month
198
   
7930.00
   
Full
2 years
1 Month
199
1297.00
       
Full
2 years
2 Months
200
14534.00
       
Full
2 years
2 Months
201
         
Full
2 years
2 Months
202
         
Full
2 years
2 Months
203
   
7078.00
   
Full
1 year
1 Month
204
   
12023.00
   
Full
2 years
1 Month
205
8333.00
       
Full
2 years
2 Months
206
29530.00
       
Full
2 years
2 Months
207
8218.00
       
Full
2 years
1 Month
208
   
12950.00
   
Full
2 years
1 Month
209
3843.00
       
Full
2 years
1 Month
210
   
4833.00
 
6781.00
Full
2 years
1 Month
211
         
Full
2 years
1 Month
212
         
Full
2 years
1 Month
213
   
2917.00
   
Full
2 years
1 Month
214
         
Full
2 years
1 Month
215
         
Full
2 years
1 Month
216
         
Full
2 years
1 Month
217
   
20111.00
   
Full
2 years
2 Months
218
39022.00
 
7083.00
   
Full
2 years
1 Month
219
 
11454.00
5022.77
191.00
 
Full
2 years
1 Month
220
         
Full
2 years
2 Months
221
   
10416.68
   
Full
2 years
2 Months
222
   
23125.00
   
Full
2 years
2 Months
223
57692.00
       
Full
2 years
1 Month
224
   
2000.00
   
Full
2 years
2 Months
225
   
10690.33
   
Full
2 years
2 Months
226
   
9094.83
   
Full
2 years
2 Months
227
         
Full
2 years
2 Months
228
         
Full
2 years
1 Month
229
11921.00
       
Full
2 years
1 Month
230
8524.00
       
Full
2 years
1 Month
231
   
10833.33
   
Full
2 years
2 Months
232
   
7916.67
18181.98
 
Full
2 years
1 Month
233
5379.00
 
11440.18
   
Full
2 years
1 Month
234
         
Full
2 years
2 Months
235
         
Full
2 years
2 Months
236
   
22044.00
   
Full
2 years
1 Month
237
         
Full
2 years
2 Months
238
4167.00
 
5373.00
   
Full
2 years
2 Months
239
11570.00
       
Full
2 years
2 Months
240
 
40687.00
     
Full
2 years
2 Months
241
   
10416.66
   
Full
2 years
2 Months
242
38428.00
       
Full
2 years
2 Months
243
12581.00
 
21517.00
   
Full
2 years
1 Month
244
         
Full
2 years
1 Month
245
   
19975.84
   
Full
2 years
2 Months
246
         
Full
2 years
2 Months
247
3667.00
       
Full
2 years
2 Months

 
 
22

--------------------------------------------------------------------------------

 
 
ASF RMBS DISCLOSURE PACKAGE


The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.
 
Field Number
Field Name
Field Description
Type of
Field
Data
Type
Sample
Data
Format
When
Applicable?
Valid
Values
Proposed
Unique Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type

• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.

• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard



2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of properties owned by the borrower that currently secure mortgage
loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income-- which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year -- YYYY Format).
Required only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 
 
23

--------------------------------------------------------------------------------

 


ATTACHMENT 2


SALE AND SERVICING AGREEMENT
 
(Refer to Exhibit 10.5)

 
 

--------------------------------------------------------------------------------

 


EXHIBIT D-3


INITIAL AUTHORIZED REPRESENTATIVES OF THE SERVICER


Name
 
Title
 
Specimen Signature
  
 
  
 
  
  
 
  
 
  
  
 
  
 
  
  
 
  
 
  
  
 
  
 
  
  
 
  
 
  
  
 
  
 
  
  
 
  
 
  
  
 
  
 
  
  
 
  
 
  
  
 
  
 
  
  
 
  
 
  
  
 
  
 
  
  
 
  
 
  
  
 
  
 
  


 
 

--------------------------------------------------------------------------------

 


EXHIBIT F


REQUEST FOR RELEASE OF DOCUMENTS


To:
Wells Fargo Bank, N.A.
Date:  _______________

751 Kasota Avenue
Minneapolis, MN  55414
Attn:  WFDC Release Department.


 
 Re:
Custodial Agreement, dated as of September 1, 2011, among U.S. Bank National
Association, as Trustee, Wells Fargo Bank, N.A., as Custodian, Sequoia
Residential Funding, Inc., as Depositor, and Redwood Residential Acquisition
Corporation, as Seller



In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the above-captioned Custodial Agreement,
we request the release of the Custodian’s Mortgage File for the Mortgage Loan
described below, for the reason indicated.


Mortgage Loan Number:
 
Investor Number:
     
Mortgagor Name, Address & Zip Code:
 
Pool Number:



Reason for Requesting Documents (check one):


_______ 1. Mortgage Paid in Full


_______ 2. Foreclosure


_______ 3.  Substitution


_______  4. Other Liquidation


_______ 5. Non-liquidation
Reason:__________________
     
For CMI Use Only:_____________

 
By:
  
 
(Authorized Signature)

 
Printed Name
  
       
Servicer Name:
  
       
Ship To Address:
  
         
  
 

 
 
 

--------------------------------------------------------------------------------

 


Phone:
  
 

 

Custodian


Please acknowledge the execution of the above request by your signature and date
below:


  
 
Date
Signature
         
Documents returned to Custodian:
         
  
 
Date
Custodian
   

 
 
 

--------------------------------------------------------------------------------

 